Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 1 of 303




                 Exhibit C
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 2 of 303




                                                                     JAS_027108
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 3 of 303




                                                                     JAS_027109
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 4 of 303




                                                                     JAS_027110
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 5 of 303




                                                                     JAS_027111
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 6 of 303




                                                                     JAS_027112
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 7 of 303




                                                                     JAS_027113
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 8 of 303




                                                                     JAS_027114
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 9 of 303




                                                                     JAS_027115
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 10 of 303




                                                                      JAS_027116
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 11 of 303




                                                                      JAS_027117
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 12 of 303




                                                                      JAS_027118
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 13 of 303




                                                                      JAS_027119
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 14 of 303




                                                                      JAS_027120
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 15 of 303




                                                                      JAS_027121
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 16 of 303




                                                                      JAS_027122
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 17 of 303




                                                                      JAS_027123
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 18 of 303




                                                                      JAS_027124
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 19 of 303




                                                                      JAS_027125
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 20 of 303




                                                                      JAS_027126
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 21 of 303




                                                                      JAS_027127
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 22 of 303




                                                                      JAS_027128
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 23 of 303




                                                                      JAS_027129
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 24 of 303




                                                                      JAS_027130
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 25 of 303




                                                                      JAS_027131
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 26 of 303




                                                                      JAS_027132
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 27 of 303




                                                                      JAS_027133
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 28 of 303




                                                                      JAS_027134
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 29 of 303




                                                                      JAS_027135
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 30 of 303




                                                                      JAS_027136
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 31 of 303




                                                                      JAS_027137
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 32 of 303




                                                                      JAS_027138
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 33 of 303




                                                                      JAS_027139
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 34 of 303




                                                                      JAS_027140
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 35 of 303




                                                                      JAS_027141
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 36 of 303




                                                                      JAS_027142
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 37 of 303




                                                                      JAS_027143
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 38 of 303




                                                                      JAS_027144
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 39 of 303




                                                                      JAS_027145
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 40 of 303




                                                                      JAS_027146
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 41 of 303




                                                                      JAS_027147
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 42 of 303




                                                                      JAS_027148
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 43 of 303




                                                                      JAS_027149
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 44 of 303




                                                                      JAS_027150
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 45 of 303




                                                                      JAS_027151
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 46 of 303




                                                                      JAS_027152
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 47 of 303




                                                                      JAS_027153
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 48 of 303




                                                                      JAS_027154
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 49 of 303




                                                                      JAS_027155
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 50 of 303




                                                                      JAS_027156
             Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 51 of 303
  AO 166 (Rev. 06/09) Application for a Search Warrant
                                                                                                            I,,
                                                                                                            '.
                                        UNITED STATES DISTRICT COURT/·:
                                                                       for the
                                                           Eastern District of Virginia
                                                                                                        uNoERSEAL
                In the Matter of the Search of                            )
           (Briefly describe the property to be searched
                                                                                                          lu\~
            or identity the person by name and address)
         Electronic Devices Previously Se_ized from the
        Premises of 200 East 39th ·street, Apartment BC,                 l          CaseNo.   1':17-Sw-

                     NewYork, NY 10016
                                                                         ~
                                              APPLICATION FOR A SEARCH WARRANT
         I, a federal law enforcement officer or an attorney for the government, request a search warrant and st~e under
 penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):               ·

 Electronic devices located at a U.S. Government facility in Herndon, Virginia,
 located in the         Eastern
                     ---~   - - - - District of - - - - - - -Virginia
                                                             " - ' - - - - - - - , there is now concealed (identify the
 person or describe the property to be seized):

 SEE ATIACHMENT B

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                  rf
                  evidence of a crime;     ·
                  ri contrab~d, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.
           The search is related to a violation of:
              Code Section                                                          'Offense Description            .
        18 u.s.c. 2252                             Possession and production of sexually explicit material relating to children;
        18 u.s.c. 2252A                            Activities relating to material containing child pornography;
        17/18   u.s.c. 506/2319                    Criminal infringement of a copyright
          The application 'is based on thes_e facts:

        SEE ATIACHED AFFIDAVIT

           ii Continued on the attached sheet
           0 Delayed notice of       days (give exact ending date ·
             under 18 U.S.C. § 3103a, the basis of which is set fo
                                                                                                       - - - - - ) is rt:quested

Reviewed bv AUSA/SAUSA:
  AUSA Neil Hammerstrom
                                                                                     Richard J. Evanchec, FBI Speciaf·Agent .
                                                                                              Printed na,ne and title

Sworn to before me and signed in my presence.                                                                     Isl
                                                                                            Theresa Carroll Buchanan
Date:            04/14/2017
                                                                                            United States Mao-istrnte
                                                                                                             c
                                                                                                                      Judoe
                                                                                                                         .::::,
                                                                                                Judge 's signature

City and state:                                                               Theresa C. Buchanan, United States Magistrate Judge
                   - -Alexandria,
                       - - - -Virginia
                                  -------                                                     Printed name and title·

                                                                                                                     JAS_000143


                                                                                                                                   JAS_027157
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 52 of 303




                    IN THE UNITED STATES DISTRICT COURT FOR THE                                         f. '


                               EASTERN DISTRICT OF VIRGINIA
                                                                                     ,APR I 4 20l7
                                        Alexandria Division
                                                                            L___·_, _ ..             ·•·' J
 IN THE MATTER OF THE SEARCH OF:                     )        UNDERSEAL
 Electronic Devices Previously Seized from the       )
 Premises of 200 East 39th Street, 1?-Partment 8C,   )        Case No. 1:17-SW- \    4CJ
 New York, NY 10016                 ·                )


             AFFIDAVIT IN SUPPORT OF A SEARCH AND SEIZURE WARRANT

        I, Richard J. Evanch~c, being duly swor.n, hereby deposes and says:

I. Introduction

        A.      Affiant

        1.     I am a Special Agent of the Federal Bureau of Investigation ("FBT') assigned to the

New York Field Office, and I have been employed by the FBI since 2004. I am currently _assigned

to a squad responsible for counterespionage matters _and have worked in the field of·

counterintelligence from 2008 to present. In the course of my duties as a Special Agent, I am

responsible for investigating offenses involving espionage and related violations oflaw, including

unautho~ed retention, gathering, transmitting .or losing classified documents or materials;

unauthorized removal and retention of classified documents or materials; illegally acting. in the

United States as a foreign agent; other national security offenses; and the making of false

statements. As a result ofmy involvement in espionage investigations and investigations involving

the unauthorized disclosure or retention of classified information, as well .as my training in_

counterintelligence operations, I am familiar with the tactics, methods, and techniques of United

States persons who possess, or have possessed a United States Government security clearance and

may choose to harm the United States by misusing their access to classified information. I am also


                                                 1

                                                                                       JAS_000144


                                                                                                     JAS_027158
  Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 53 of 303




 familiar, though my tr~ining and experience, with the use of computers in criminal activity and the

 forensic analysis of electronically stored information.

         2.     I make this Affidavit in support of an application pursuant to Rule 41 of the Federal

 Rules of Criminal Procedure for a warrant to search the electronic devices specified below

 ("Subject Devices") for the items and information described in Attachment A. Specifically, and

 as discussed in detail below, the Subject Devices were previously seized and searched pursuant to ·

 a separate warrant defined herein as the "Schulte Search Warrant," and which was issued in

 connection with an investigation into the unlawful dissemination of classified materials. ·

        3.      While searching the Subject Devices for evidence, fruits,'and instrumentalities of

the offenses set forth in the Schulte Search Warrant, law enforcement officers encountered what

appears to be an image of child pornography on one of the Subject Devices. Upon discovery of

this suspected image of child pornography, the FBI promptly contacted the Assistant United States

Attorneys involved in this investigation to inform them of this development, and the decision was

made to seek additional authorization under Rule 41 of the Federal Rules of Criminal Procedure

to search the Subject Devices for evidence, fruits, and instrumentalities of offenses involving child

pornography, as specified below.

        4.     Similarly, while searching the Subject Devices for evidence, . fruits, and

instrumentalities of the offenses set forth in the Schulte Search Warrant, law enforcement officers

also encountered what appears to be evidence of copyright infringement-specifically, the illegal

streaming of dozens of movies-on one of the Subject Devices. Upon discovery of this evidence,

the FBI also promptly contacted the Assistant United States Attorneys involved in this .

investigation to inform them of this development,· and the decision was made to seek additional

authorization under Rule 41 of the Federal Rules of Criminal Procedure to search the Subject



                                                 2


                                                                                      JAS_000145


                                                                                                        JAS_027159
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 54 of 303




 Devices for evidence, fruits, and instrumentalities of offenses involving copyright infringement,

 as specified below.

        5.      This Affidavit is base1 upon my personal knowledge; my review of documents and

 other evidence; my conversations with other law enforcement personnel; and my ·training,

 experience and advice received concerning tb,e -cise of computers in criminal activity and the

 forensic analysis of electronically stored information (''ES!"). Because this Affidavit is being

submitted for the limite_d purpose of establishing probable cause, it does not include all the facts

that I have learned during the course of my investigation. Where the contents of documents and

the actions, statements, and conversations. of others are reported herein, they are reported in

substance and in part, except where otherwise indicated.

        B.      The Subject Offenses

        6.      For the reasons detailed below, I believe that there is probable cause to believe that

the Subject Devices also contain evidence, fruits, and instrumentalities of (i) violations of Title 18,

United States Code, Section 2252 (possession, transportation, receipt, distribution, production, and

reproduction of sexually explicit material relating to children) and Title 18, United States Code,

Section_2252A (activities relating to material constituting or containing child pornography) (the

"CP Offenses"); and (ii) violations of Title 17, United States Code, Section 506 'and Title 18,

United States Code, Section 2319 (criminal infringement of a copyright) (the "Copyright

Offenses").

       C.      Terminology

       7.      The term "computer," as used herein, is defined as set forth in Title 18, United

States Code, Section 1030(e)(l).

       8.      The terms "records," "documents," and "materials" include all information

recorded in any form, visual or oral, and by any means, whether in handmade form (including, but

                                                  3


                                                                                        JAS_000146


                                                                                                          JAS_027160
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 55 of 303




    not limited to, writings, drawings, paintings), photographic form (including, but not limited to,

    microfilm, microfiche, prints, slides, negatives, videotap~s, motion pictures; photocopies) or

    electrical; electronic or magnetic form (including, but not limited to, tape recordings, cassettes,

    compact discs, electronic or magnetic storage devices such as floppy diskettes, hard disks, CD~

    ROMs, digital video disks ·(DVDs), Personal Digital Assistants (PDAs), Multi Media Cards

    (MMCs), memory sticks, optical discs, printer buffers, smart cards, memory calculators, electronic .

    dialers, Bernoulli drives, or electronic notebooks, as well as digital data files and printouts or
                          '                            .
    readouts from MY magnetic, electricl:!-1 or electronic storage device), as well as the equipment

    needed to record such information (including but not limited to cameras and video recording and

    storage devices).

           9.      The term child pornography is defined in Title 18, United States Code, Section

2256(8) in pertinent part as "any visual depiction, including any photograph, film, video, picture,

or computer or computer-generated image or picture, whether made or produced by electronic,

mechanical, or other means, of sexually explicit ponduct, where ... the production of such visual

depiction involves the use of a minor eng~ging in sexually explicit conduct." 1

           10.    The terms "Minor," '.'Sexually Explicit Conduct" and ''Visual. Depiction" are

defined as set forth in Title 18, United States C.ode, Section 2256.

II.       Probable Cause Justifying Search of the Subject Devices

          A.      Probable Cause for Evidence of CP Offenses

          11.     On March 13, 2017, the Honorable Barbara C. Moses, a U.S. Magis~ate Judge for

the Southern District of New York, issued a search warrant (the "Schulte Search Warrant'') to




1See also Ashcroft v. Free Speech Coalition, 535 U.S. 234 .(2002) (analyzing constitutional
validity of the definitions set forth in 18 U.S.C. § 2256(8)).

                                                   4

                                                                                       JAS_000147


                                                                                                          JAS_027161
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 56 of 303




 . search the.residence of JOSHUA ADAM· SCHULTE located at 200 East 39th Street, Apartment

    8C, New York, New York 10016 (the "Residence"). 2 The Schulte Search Warrant.was issued in

    connection with. the investigation of the unauthorized dissemination on March 7, 2017, by

    wikileaks.org of documents and files that contained classifie4, national defense· information

    belonging to the Central Intelligence Agency (the "Classified Materials"). As a result, the Schulte

    Search Warrant authorized the search of the Premises and any electronic devices found therein,

    for evidence, fruits, and instrumentalities of offenses relating to the unauthorized disclosure of the

    Classified Materials (the "Espionage Offenses").

           12.     On or about March 15, 2017, members of the FBI searched the Residence. 3 During

 the course of that search, law enforcement officers recovered, among other things, the Subject

 Devices, including multiple computers, servers, and other portable electronic storage devices. 4

· Following the seizure of the Subject Devices, the devices were transported by the FBI for analysis

 and examination to a U.S. Government facility in Herndon, Virginia, within the Eastern District

 of Virginia, where they remain as of the date of this application.

           13.   . Based on my conversations with members of the FBI who ar~ involved in searching

 the Subject Devices for evidence, fruits, and instrumentalities of the Espionage Offenses pursuant

 to the terms of the Schulte Search Warrant, I have learned, among other things, that on or about

 April 7, 2017, a photograph was discovered on SCHULTE's desktop computer (the ·"Desktop


2
  A copy of the S~hulte Search Warrant is attached as Exhibit A. A copy of the Affidavit in support
 of the Schulte Search Warrant is atta.ched as Exhibit B and is incorporatyd herein by reference.
3
  The March 15, 2017 search of the Residence was pursuant to a second search warrant issued by ·
the Honorable Barbara C. Moses on the same day as the search. The Government sought a second
search warrant because the Schulte Search Warrant was executed covertly on or about March 14,
2017. However, the items to be searched and seized pursuant to the second search warrant were
identical to that which is set forth in the Schulte Search Warrant attached to this Affidavit.
4
    A list of the Subject Devices is attached as Exhibit C.

                                                     5

                                                                                           JAS_000148


                                                                                                             JAS_027162
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 57 of 303




    Computer") that appears to depict child pornography (the "CP Picture"). The Desktop Computer

    appears to have been connected to other Subject Devices in the Residence, including several

    servers. As a result, data on the Desktop Computer was likely also ·accessible through, or available

    on, some of the other Subject Devices in the Residence.

            14.    Based on my conversations with FBI agents who have spoken to an agent who is

    assigned to the Crimes Against Children Squad (the "CACS Agent'')'and who has reviewed the

    CP Picture, I understand that the CP Picture appears to depict child pornography. 5 Specifically,

    the CACS Agent believes the CP Picture depicts a naked young child on all fours and what appear

    to be two adults around her, one of whom appears to be performing a sexual act on the child-:0ral
                    .                                                                       .

sex around the child's buttocks. The CACS Agent also believes that the child is a minor based on,

among other things, body structure, lack of breast development, and lack of pubic hair.

           15.    On or about March 14, 2017, pursuant to a search warrant authorized by the

Honorable Barbara C. Moses, Google, Inc. produced information, including a history of JOSHUA

ADAM SCHULTE's Google searches (the "Google Search(es)"). Based on my review of those

Google Searches, I have learned, among other things, that ori a number of occasions in or about

2011 and in or about 2012, SCHULTE appears to. have searched the Internet for child pornography.

For example: (i) on or about April 9, 2011, SCHULTE conducted a Google Search for "child

pornography" on at least three occasions; (ii) on or about October 15, 2011, SCHULTE condt.~.cted

Google Searches for ''movie where father videos daughter and friend sex" and "movie where father



5
  Based on my conversations with the CACS Agent, I understand that it is possible that the CP
Picture (like many photographs of child pornography) could be altered and not a real
picture. However, the CACS Agent had only reviewed a printout of the CP Pictur~. Members of
the FBI who analyzed the Desktop Computer have informed me·that the CP Picture looks more
like an actual photo when viewed on the computer as opposed to when printed. I have viewed the
CP Picture on the Desktop Computer and believe that it is an actual photograph,

                                                   6


                                                                                        JAS_000149


                                                                                                           JAS_027163
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 58 of 303




                                        •,

  videos child porn"; and (iii) on or about May 15, 2012, SCHULTE conducted a Google Search for

  "female teenage body by. year."

         16. ·   Based on my training, experience, and discussions with other FBI agents, I know

  that persons wtJ,o collect and qistribute child pornography frequently collect and view sexually

  explicit materials in a variety of media, such as photographs, magazines, motion pictures, video

  tapes, books, slides and/or drawings or other visual media that they use for their own sexual arousal

  and gratification. These examples of visual media containing sexually explicit materials are often

 times stored on various devices, such as the Subject Devices, including but not limited to,

 computers, disk drives, servers, modems, thumb drives, personal digital assistants, mobile phones

 and smart phones, digital cameras, and scanners, and the data within the aforesaid objects relating

 to said materials.

         17.     In addition, I know that individuals who collect and distribute child pornography,

 in the evynt that they change computers, will often back up or transfer files from their old

 computers' hard drives to that of' their new computers, so as not to lose data, including that

 described in the foregoing paragraph, which would be valuable in facilitating their criminal

 activity. In addition, individuals who engage in such criminal activity will often also store or

 transfer files on electronic storage media other than computer hard drives, including thumb drives,

 flash memory cards, CD-ROMs, or portable hard drives to, for example, facilitate the use of the

 information or to transfer it to co-conspirators in support of the criminal scheme.

         18.     I also know that the child pornography detailed above was likely downloaded via

 the Internet using the Desktop Computer or other of the Subject Devices. As a result, the Desktop

. Computer and other Subject Devices may contain messages, emails, photographs, and/or videos

 relating to the possession, receipt, or production of child pornography. Computer files ot remnants



                                                  7

                                                                                        JAS_000150


                                                                                                          JAS_027164
 Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 59 of 303




 of such files can be recovered months or even years after they have been downloaded onto a hard

 drive, deleted, or viewed via the Internet. Electronic files ·can be stored on a hard drive for years

 at little or no cost. Even when such :files have been deleted, they can often be recovered, depending

 on how the hard drive has subsequently bee:11 used, months or years later witli. forensics tools.

 Specifically, when a person "deletes" a file on a 4ome computer, the data contained in the :file does

 not actually disappear; rather, that data ·remains on the hard drive until it is overwritten by new

 data. Deleted files, or remnants of deleted files, may accordingly reside in "slack space" (space

that is not being used for storage of a file) for long periods of time before they are overwritten. In

addition,· a computer's operating system may keep a record of deleted data in a "swap" or

'1"ecovery" file. Similarly, files that have been viewed via the Internet are generally automatically ·

downloaded into a temporary Internet directory or "cache." The browser typically maintains a

:fixed amount of hard drive space devoted to these files, and the files are only overwritten as they

are replaced with more recently viewed Internet pages. _Thus, the ability to retrieve from a hard

drive or other electronic storage media depends less on when the file was downloaded or viewed

than on a particular user's operating system, storage capacity, and computer habits.

        19.    Based on the foregoing, I resp~ctfully submit there is probable cause to believe that

JOSHUA ADAM SCHULTE has engaged in the CP Offenses, and that evidence of this criminal

activity is likely to be found on the Subject Devices. As aresult, I am seeking authorization for a

search warrant to search the Subject Devices for evidence of the CP Offenses. This includes, as

set forth in Attachment A, the following:

   •   Evidence of computer ·programs used to access, transmit, or store information relating to
       the CP Offenses;

   •   Evidence of counter-forensic programs (and associa,ted data) that are designed to eliminate
       data from computer devices, storage media,. and related electronic equipment;



                                                 8


                                                                                       JAS_000151


                                                                                                         JAS_027165
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 60 of 303




    •       Evidence of visual or written depictions of minors engaged in sexually explicit conduct, as
            defined in 18 U.S.C. § 2256(2);

    •       Motion pictures,· films, videos, and other recordings of visual or written depictions of
            rumors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2);

    •       Correspondence and records pertaining to violation of the CP Offenses including, but not
            limited to electronic mail, chat logs, electronic messages, and records bearing on the
            production, reproduction, receipt, shipment, orders, requests, trades, purchases, or
            transactions involving any visual depiction of minors engaged in sexually explicit conduct,
            as defined in 18 U.S;C. § 2256(2);

    •       Records or other items which evidence ownership, control, or use of, or access to computer
            devices, storage media, and related electronic equipment used to access, transmit, or store
            information relating to the CP . Offenses, including h1,1t not limited to sales receipts,
            warranties, bills· for internet access, registry entries, configuration files, saved usernames·
            and passwords, user profiles, email contacts, and photographs.

 •        Information or correspondence pertaining to affiliation with any child exploitation bulletin
        · boards, chat forums, or organizations;

 • · Any child pornography as defined by 18 U.S.C. § 2256(8);

.•      Any child erotica, defined as suggestive visual depictions of nude minors which do not
        constitute child pornography as defined qy 18 U.S.C. § 2256(8) or visual depictions of
        rumors engaged in sexually explicit conduct as defined by 18 U.S.C. § 2256(2);

 •      Notes, docupients, records,' invoices, or correspondence, in any format and medium,
        including, but not limited to, e-mail messages, chat logs and electronic messages, other
        digital data files and web caclie information, related to the possession, distribution, receipt,
        or production of, or access with intent to view, child pornography as defined in 1. 8 U.S. C.
        § 2256(8), or visual depictions of minors engaged in sexually explicit conduct as defined
        in 18 u.s.c § 2256(2);
        .                                                                                .
•       Names, and lists of names and addresses of individuals (including minors) related to the
        possession, distribution, receipt, or production of, or access with intent to view, child
        pornography as defined in 18 U.S.C. § 2256(8), or visual depictions of minors engaged in
        sexually explicit conduct as defined in 18 U.S.C. §. 2256(2);

•       Mailing lists and/or supplier lists related to the possession, distribution, receipt, or
        production of, or access with intent to view, child pornography as defined in 18 U.S.C. §
        2256(8), or visual depictions of minors engaged in sexually explicit conduct as defined in
        18 U.S.C. § 2256(2); and

•       Financial records, including credit card information, ·bills, and payment records related to
        related to the possession, distribution, receipt, or production of, or access with intent to

                                                     9


                                                                                             JAS_000152


                                                                                                              JAS_027166
 Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 61 of 303




        ·view, child pornography as defined in 18 U.S.C. § 2256(8), or visual depictions of minors
                                               as
         engaged in sexually explicit conduct d~fmed in 18 U.S.C. § 2256(2)


            20.   This application also requests authorization to search the ESI on the Subject

 Devices pursuant to the same procedures as set forth in the Schulte Search Warrant. (See Schulte

 Search Warrant Application, Part IV.)

            B.    Probable Cause for Evidence of Copyright Offenses

        21.       Based on my conversf!,tions with members of the FBI who are involved in searching

 the Subject Devices for evidence, fruits, and instrumentalities of the Espionage Offenses pursuant

 to the terms of the Schulte Search Warrant, I have learned, among other things, that at least one of

the servers recovered from the Residence ("Server-1") has indications that. SCHULTE was

 involved in illegally sharing copyrighted movies over. the Internet.       Specifically, Server-1 's

command log (which shows the history of commands sent         fo Server-1   by the user, likely via .a

computer connected to Server-1), indicates that SCHULTE participated in the sharing of dozens

of movies using "torrent trac~ers." 6 Based on my training, experience ani conv~rsations ·with

others, I understand that torrent trackers are computer code (or a "protocol") that connects

computers on the Internet to each other in order to facilitate the transfer of large files over the

Internet.

        22.   Based on my training, experience, and my review of the public catalog of
                       .                                                                       .
copyrighted works available through the United States Copyright Office, I know that most, .if not

all, of the movies that.SCHULTE appears to have participated in sharing are copyrighted works




6 Upon viewing the command log, which was s~arched pursuant to the terms of the Schulte Search
Warrant for evidence regarding the Espionage Offenses, and upon seeing indications of illegal
movie sharing, members of the FBI stopped viewing the command log and contacted the U.S.
Attorney's Office.

                                                 10

                                                                                      JAS_000153


                                                                                                         JAS_027167
  Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 62 of 303




 registered with the United States Copyright Office. For example, among the many movies that

 were apparently shared include Hacksaw .Ridge;. The Revena~t; Captain America: Civil War; and

 The Hateful Eight, all of which are copyrighted works currently registered with the United States

 Copyright Office.

        23.     In or about Match 2017, FBI agents conducted interviews of multiple CIA

 employees who lmow SCHULTE. Among other things, one of those employees stated that

 SCHULTE operates a serviqe allowing users to stream movies over the internet (the "Streaming

Service") and that SCHULTE manages the accounts of users of the Streaming Service.

        24.    Based on my review of a telephone _that was among the S.ubject Devices for

evidence, fruits, and instrumentalities of the Espionage Offenses pursuant_ to the terms of the

Schulte Search Warrant, I have learned, among other things, that on or about October 31, 2016,

SCHULTE sent an email to approximately 20 other individuals with the subject line "Pedbsktbll

Plex Server Downtime 11/9/2016-1(2017" (the "Email"). In the Emaii, SCHULTE notifies the

recipients that the "server will be down as it relocates to NYC starting 11/9. Thus, you will have

the next 9 days to select and download material you may
                                                     .
                                                        wish to watch during that .downtime.

Hopefully,· the server will be back and running mid to late December - January at the latest."

Based on my training, experience, and participation in this investigation, I believe that SCHULTE

was referring to the Streaming Service and was alerting users that the service would be unavailable

while he moved to New York in late 2016.

       25.     ~a..sed.on my training, experience, and discussions with other FBI agents, I lmow

that persons who engage in the illegal transmission, distribution, and receipt of copyrighted

workers typically store evidence of such works on various devices, such as the Subject Devices,

including but not limited to, computers, disk drives, servers, modems, thumb drives, personal



                                                11

                                                                                     JAS_000154


                                                                                                      JAS_027168
 Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 63 of 303




 digital assistants, mobile phones and smart phones, digital cameras, and scanners, and the data

 within the aforesaid objects relating to s~d materials.

         26.    · In addition, I know that indiviquals who engage in the illegal distribution of

 copyrighted workers, in the event that they change computers, will often back up or transfer files

. from their old computers' hard drives to that of their new computers, so as not to lose data,

 including that described in the foregoing paragraph, which would be valuable in facilitating their

 criminal activity. Furthermore, individuals who engage in such criminal activity will often also

store or transfer files on electronic storage media other than computer hard drives, including thumb

drives, flash memory cards, CD-ROMs, or portable hard drives to, for example, facilitate the use

o.f the information or to transfer it to co-conspirators ip. support of the criminal scheme.

        27.     I also know that the movies detailed above Were likely downloaded via the Internet

using Server-I and other of the Subject Devices. As a result, Server-I and other Subject Devices

may contain messages, emails, and/or videos relating to the transmission, distribution, and receipt

of copyrighted works. As noted above, computer files or remnants of such files can be recovered

months or even years after they have been downloaded onto a hard drive, deleted, or .viewed via

the b;itemet.

        28.     Based on the foregoing, I respectfully submit there is also probable cause to believe

that JOSHUA ADAM SCHULTE has engaged in the Copyright Offenses, and that evidence of

this criminal activity is likely to be found on the Subject Devices. I am also seeking authorization

for a search warrant to search the Subject Devices for evidence of the Copyright Offenses.

~peci:fically, this includes, as set forth in Attachment A, the following:

   • .Evidence of computer programs used to transmit or store information relating to the
      Copyright Offenses;




                                                 12


                                                                                       JAS_000155


                                                                                                        JAS_027169
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 64 of 303




        • . Evidence of counter-forensic programs (and associated data) that are designed to eliminate
            data from computer devices, storage media, and related electronic equipment;

    •      Evidence· of copyrighted works, including motion pictures, fihns, videos, other recordings,
           and doc~ents relating to the CopYJ.1ght Offenses;      ·

    •      Correspondence and records pertaining to violation of the Copyright Offenses inciuding,
           but not limited to electronic mail, chat logs, electronic messages, and records bearing on
           the transmission, receipt, and/or stora~e of copyrighted works;

    •      Records or other items which evidence ownership, control, or use of, or access to computer
           devices, storage media, and related electronic ~quipment used to transmit or store
           information relating to the Copyright Offenses, including but not limited.to sales receipts,
           warranties, bills for internet access, registry entries, configuration files, saved usemames
           and passwords, user profiles, email contacts, and photographs.

    •      Any copyrighted works;

    •      Notes, documents, records, invoices, or correspondence, in any format and medium,
           including, but nqt limited to, e-mail messages, chat logs and electronic messages, other
           digital data files and web cache information, related to the transmission, receipt, and/or
           storage of copyrighted works;

    •      Names, and lists of names and addresses of individuals (including minors) related to the
           transmission, receipt, and/or storage of copyrighted works;

    •     Mailing lists and/or supplier lists related to the transmission, receipt, and/or storage of
          copyrighted works; and

    •     Financial records, including credit card information, bills, and payment records related to
          the transmission, receipt, and/or storage of copyrighted works.

          29.     1bis application also requests authorization to search the ESI on the Subject

_Devices pursuant to the same procedures as set forth in the Schulte Search Warrant. (See Schulte

Search Warrant Application, Part IV.)
                      I




                                                  13

                                                                                         JAS_000156


                                                                                                          JAS_027170
 Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 65 of 303




 III.   Conclusion and Ancillary Provisions

        30.    Based on the foregoing, I respectfully request the court to issue a warrant to search

the items and information specified in Attachment A to this Affidatjt and to the Search and Seizure

Warrant. In light of. the confidential nature of the continuing investigation, I respectfully request

that this Affidavit and all papers submitted herewith be maintained under seal until the Court orders

otherwise.



                                           Richard J. anchec
                                           Special Agent
                                           Federal Bureau of Investigation




Theresa Carroll Buchanan
United States Magistrate Judge




                                                14

                                                                                     JAS_000157


                                                                                                        JAS_027171
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 66 of 303




                                              Attachment A

I. Devices to be Searched----Subject Devices ·

          The devices to be se~rched (the "Subject Devices") include any and all electronic devices
               .                                            .


seized pursuant to a search warrant executed o~ or about March 15, 2017 at :fue premises described

as apartment 8C in a building located at 200 Ea~t 39th Street, New York, New York 10016.

II. The Search of the Subject Devices

       A~ Evidence, Fruits, and Instrumentalities· of the ~hild Pornography-Offenses

          ·Toe Subject Devices .may be search~d for the· following evide~ce,               fruits, and/or
instrumentalities ofvi~lations of Title 18, United States.Code, Se~tions 2252 (activities relating to
                                                   .          .
material
 .
         constituting    or containing. child pornography) and 2252A (possession, transportation,
                                                                           .             .

receipt, distribution, production, and reproduction of sexually explicit material rela~g to children)

(the "CP Offenses"):

   •     Evidence of computer programs used to access, transmit, or stor!:l information relating to
         the CP Offenses; ·                 ·     ·                            ··

   •      Evidence of counter-forensic programs (and associat!:ld data) that are designed to eliminate
        . data from computer devices, storage media, and related electronic equipment;

   •     Ev.idence of visual or written depictions of minors· engaged in sexually explicit conduct, as
         defined in 18 U.S.C. § 2256(2);

   •     :rv.J;otion pictures, films, videos, and other recordings of visual or written depictions ·of
         mino~s engaged in seXUfllly explicit conduct, as defined in 18 U.S.C. § 2256(2);

   •     Correspondence and records pertaining to violation of the CP Offenses including, but not
         limited to electronic mail, chat logs, electronic messages, and ·records bearing on the
         production, reproduction, receipt, shipment, orders, requests, trades, pwchases, or
         transactions involving any visual depiction ofminors engaged in sexually explicit conduct,
         as defined in 18 U.S.C. § 2256(2);                                     ·                  ·

   •      Records O! other items which evidence ownership, control, or use of, or access to computer
          devices, storage media, and related electronic equipment used to access, .transmit, or store
        · information· relating to the CP Offenses, including but not limited to sales receipts,
          warranties, bills for internet access, registry entries, configuration files, saved use1!).ames
          and passwords, user profiles, email contacts, and photographs.                   ·



                                                                                            JAS_000158


                                                                                                            JAS_027172
  Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 67 of 303




           •        Information or correspondence pertaining to affiliation with any child exploitation bulletin
                    boards, chat forums, or organizations;

           •       .Any child pornography as defined by 18 u.s.c.·§ 2256(8);

           •       .Any child erotica, defined as suggestive· visual depictions of nude minors which do not
                   constitute child pornography as defined by 18 U.S.C. § 2256(8) or visual depictions of
                   minors engaged in·sexually explicit conduct as ·defined by 18 U.S.C. § 2256(2); ·

           •        Notes, documents, records; invoices, or correspondence, in 'any .format and medium,·
                    including, but not limited to, e-mail messages, chat logs and electronic messages, other
                    digital data files and web cache information, related to the possession, distribution, receipt,
                   orproduc.tion of, or access with intent to view, child pornography as defmed in 18 U.S.C. ·
                    § 22.56(8), or visual depictions of minors engaged in sexually explicit conduct' as·de:fined
                   in_ 18 u.s.c. § 2256(2); .                                 .                         .

       •            Names, and lists of names· and addresses of individuals (including minors) related to the
                   ·possession, distribution, receipt, or production of; or access with intent to view, child
                   pornography as defined in 18 U._S.C. § 2256(8), or visual depictions of minors engaged in
                   sexually explicit conduct as de:fihed in 18 U.S.C. § 2256(2);             ·
               .                                    I·                             .
       •        Mailing lists and/or supplier lists related to the possession, distribution, receipt, or
                production of, or access with intent to view, child pornography as defined in 18 U.S.C. §
                2256(8), or visual depictions of minors engaged in sexually explicit conduct as defined in
                18 U.S.C. § 2256(2); and.                                                     ·        ·

       •       Financial records, including credit card information, bills, and payment records related to
               related·to the possession, distribution, receipt, or production of, or access with intent to
               view, child pornography as defined in 18 U.S.C. § 2256(8), or visual depictions of minors
               engaged in sexually. explicit
                                    .        conduct
                                                .
                                                     as defined
                                                             .   in 18 U.S.C.
                                                                        .     § 2256(2) ..

    B. Evidence,.Fruits, and Instrumentalities of the Cop~ght Offenses ·

               The Subject Devices may ~lso be searched for the following evidence, fruits, and/or

instt;umentalities of violations of violations of 17             u.s.c:   § 506 and 18 U.S.C. § 2319 (criminal

infringement of a copyright) (the "Copyright Offenses"):

   •           Evidence of computer programs used           to   transmit or store information relating to the
               Copyright Offenses;                                                                     ·

   •           Evidence· of counter~fore:D;Sic programs (and associated data) that are. designed to eliminate
               data from computer devices, storage media, and related electronic equipment;


                                                           2

                                                                                                  JAS_000159


                                                                                                                   JAS_027173
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 68 of 303




        •        Evidence of copyrighted works, including motion pictures, films, videos, other recordings,
                 and documents relating to the Copyright Offenses;

        •       Correspondence and records pertaining to violation of the Copyright Offenses including,
                but not limited to electronic ~ail, chat logs, electronic messages, and records bearing on
                the ti;ansmission, receipt, and/or storage of copyrighted works;

        •       Records or other items which evidence ownership, control, or use of, or access to. c_orp.puter
                devices, storage media, and related electronic equipment used to trans_mit or store
                :information relating to the Copyright Offenses, including but not limited to sales receipts,
                warranties,_ bills for internet access, :r:egistry entries, con:f;lgur~tion files, saved usemames
                and passwords, user profiles, email contacts, and photographs.

    •           Any copyrighted works;

    •         Notes, documents, records, invoices, or correspondence, in any format ~d medium,·.
            ··including, but not limited to, e-mail m~ssages, chat logs and electronic messages, other
            · digital data :files and web cache information,· related to the transmission, receipt, and/or
              storage .of copyrighted works;                                  ·

    • · Names, and lists of names ancl addresses of individuals (including minors) related to the
        transmission, receipt, and/or storage o~ copyrighted works;

    •           Mailing lists and/or supplier lists related to the transmission, ·receipt, and/or storage of
                copyrighted wor~; and

    •       Financial records, including cre~t card :information, bills, and payment records related to
            the transmission, receipt; and/or storage· of copyrighted works.                 ·

    C. Review of ESI

            In conducting a review of ESI on the $ubj ect Devices, law enforcement personnel may use

various techniques, including but not limited to:

            •      surveying various file "directories" and the individual files they contain (analogous to
                   looking at the outside of a file cabinet for the markings it contains and opening a drawer
                   believed to contain pertinent files);

            •      opening or cursorily reading the :first few ''pages" of such files in order to determine
                   their precise contents;

            •     scanning storage areas to discover and possibly recover recently deleted files;

            •     scanning storage lll'eas for de~berately hi~den :files;


                                                         3

                                                                                                  JAS_000160


                                                                                                                    JAS_027174
 Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 69 of 303




        •   performing key word searches through all electronic storage areas to determine whether
            occurrences oflanguage contained in such storage areas exist that are intimately related
            to the subject matter of the investigation; and

        •   making reasonable efforts to utilize computer search methodology to search only for
            files, documents, or other electronically stored information within the categories
            identified in Section II.A of this Attachment.                 ·

        Law enforcement personn~l will make reasonable efforts to search· only for files,

documents~ or other ~lectronically stored information within the categories identified in Section·

II.A of this A~chment. However, law· enforcement personnel are authorized· to c.onduct a

complete review of all ESI from the S1;1.bject Devic.es. if necessary to evaluate its contents and to

locate all ~ta responsive to the warrant.




                                                4.

                                                                                      JAS_000161


                                                                                                        JAS_027175
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 70 of 303




             ·EXHIBIT A




                                                           JAS_000162


                                                                        JAS_027176
             Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 71 of 303

AO 93 (SDNY Rev. 01/17) Search and Seizure Warrant




                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Southern District of New York

                 In the Matter of the Search of                           )
           (Briefly describe the property to be searched                  )
            or identify the person by name and address)                   )        Case No.
                                                                          )
 200 East 39th Street, Apartment 8C, New York, New
                                                                          )
 York 10016, as well as Any Closed Containers/Items;
                  See Attachment A                                        )

                                             SEARCH AND SEIZURE WAR
To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the         Southern          District of _____ New Yor~k~----
(identify the person or describe the property to be searched and give its location):

 200 East 39th Street, Apartment 8C, New York, New York 10016; see Attachment A

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the property
to be seized):

 See Attachment A


          The search and seizure are related to violation(s) of (insert statutory citations):

 18 U.S.C. 793(d), 793(e), 1030(a)(1 ), 1030(a)(2)(B).
        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.
        YOU ARE COMMANDED to execute this warrant on or before                                 March 27, 2017
                                                                                                                             (not to exceed 14 days)
      0 in the daytime 6:00 a.m. to 10 p.m.     ~ at any time in the day or night as I find reasonable cause has been
                                                   established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the Clerk of the Court. c       i~                              j/J'
    ~ Upon its return, this warrant and inventory should be filed under seal byth~. 10lerl.co{the Court.l~__t __
                                                                                                  '\ <,    •     '':
                                                                                                               /11
                                                                                                                         1
                                                                                                                       , I
                                                                                                                                               USMJ Initials

      ~ I find that immediate notification may have an adverse result liste·~-,i~')-8,lJS.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice.to the person who, or whose property, will be
Searched Of Seized (check the appropriate box) ~for     30 days (not to e~ce~4 Jb). , I ',i           , . '

                                                      Ountil, the facts justifying}th~ Ia;~er specific, date of . ~-~·_ _ _ __
                                    1 3 2017                                           · , ··. , '-S/Ba:rbara J\/foses ·
                                                                                          I   1   ;   I,                     ,,        ·   ,



Date and time issued:                                               _ _ _ _ _ _ _ _j


                                                                                                       · Jucige 's signature


City and state:       New York, NY                                                       Honroabl~ B~rbara C. Moses
                                                                                                      Printed name and title

                                                                                                                                           JAS_000163


                                                                                                                                                               JAS_027177
            Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 72 of 303

AO 93 (SONY Rev. 01/17) Search and Seizure Warrant (Page 2)

                                                                 Return
Case No.:                            Date and time warrant executed:          Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                              Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the Court.



Date:
                                                                                    Executing officer's signature



                                                                                       Printed name and title




                                                                                                                JAS_000164


                                                                                                                             JAS_027178
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 73 of 303



                                            Attachment A

I. Premises to be Searched-Subject Premises

        The premises to be searched (the "Subject Premises") is described as follows, and includes

all locked and closed containers found therein:

        The Subject Premises is particularly described as apartment 8C in a building located at 200
        East 39th Street, New York, New York 10016 (the "Building"). The Building is located
        near the comer of 39th Street and Third Avenue. The Building is nineteen stories high and
        contains approximately ninety-one apartment units. The Subject Premises is a one-
        bedroom apartment located on the eighth floor of the Building, and it is clearly identifiable
        as apartment 8C from the outside of the Subject Premises.

II. Execution of the Warrant

        Law enforcement agents are permitted to execute the search warrant at any time in the day

or night, and further to execute the search warrant covertly without advance or contemporaneous

notice of the execution of the search warrant. Law enforcement agents will provide notice of the

execution of the warrant within seven days of execution unless there is a new showing, made to

the Court, that delayed notice is appropriate.

III. Items to Be Searched and Seized

    A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

        The items to be searched and/or seized from the Subject Premises include the following

evidence, fruits, and instrumentalities of: (i) the unauthorized possession and, inter alia, the

communication of national defense information to someone not entitled to receive it, in violation

of Title 18, United States Code, Section 793(d); (ii) the unlawful retention of national defense

information, in violation of Title 18, United States Code, Section 793(e); (iii) exceeding authorized

access to a computer in order to obtain national defense information with reason to believe that

information could be used to the injury of the United States and the advantage of a foreign nation

and willfully transmitting that information to a person not entitled to receive it, in violation of Title




                                                                                           JAS_000165


                                                                                                            JAS_027179
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 74 of 303



18, United States Code, Section 1030(a)(l); and (iv) intentionally exceeding authorized access and

thereby obtaining information from a department or agency of the United States, in violation of

Title 18, United States Code, Section 1030(a)(2)(B) (collectively, the "Subject Offenses"):

        1.      Evidence concerning occupancy or ownership of the Subject Premises, including

without limitation, utility and telephone bills, mail envelopes, addressed correspondence, diaries,

statements, identification documents, address books, telephone directories, and keys.


       2.       Evidence concerning the identity or location of, and communications with, any co-

conspirators.


       3.       Any and all notes, documents, records, correspondence, or materials, in any format

and medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs

and electronic messages, other digital data files and web cache information, and handwritten

notes), pertaining to the unauthorized retention, gathering, and transmission of classified

documents or materials, and the unauthorized removal and retention of classified documents or

materials.


       4.       Electronic devices (including but not limited to computers, tablets, smartphones,

and cellular telephones) and storage media used in furtherance of the Subject Offenses, containing

evidence of the Subject Offenses, or containing evidence authorized for seizure in paragraphs 1, 2

and 3 above.    The term "storage media" include.s any physical object upon which computer data

can be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,

and other magnetic or optical media.




                                                2

                                                                                     JAS_000166


                                                                                                      JAS_027180
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 75 of 303



        5.     Electronic forensic evidence relating to the Subject Offenses, including for any

electronic device or storage media whose search and/or seizure is authorized by this warrant as

described above in paragraph 4 (hereinafter, "Computers" 1), including:


               a. evidence of the times the Computers were used in furtherance of the Subject

                    Offenses;

               b. passwords, encryption keys, and other access devices that may be necessary to

                    access the Computers;

               c. documentation and manuals that may be necessary to access the Computers or

                    to conduct a forensic examination of the Computers;

               d. evidence of software that would allow others to control the Computers, such as

                    viruses, Trojan horses, and other forms of malicious software, as well as

                    evidence of the presence or absence of security software designed to detect

                    malicious software;

               e. evidence indicating how and when the Computers were accessed or used in

                    furtherance of the Subject Offenses;

               f.   evidence indicating the Computers' user's/users' state of mind as it relates to

                    the Subject Offenses;

               g. evidence of the attachment to the Computers of other storage devices or similar

                    containers for electronic evidence in furtherance of the Subject Offenses;




1
  The term "computer" includes all types of electronic, magnetic, optical, electrochemical, or other
high speed data processing devices performing logical, arithmetic, or storage functions, including
desktop computers, notebook computers, mobile phones, tablets, server computers, and network
hardware.

                                                 3

                                                                                      JAS_000167


                                                                                                       JAS_027181
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 76 of 303



               h. evidence of counter-forensic programs (and associated data) that are designed

                   to eliminate data from the Computers;

               i. records of or information about Internet Protocol addresses used by the

                   Computers;

               j. records of or information about the Computers' Internet activity in furtherance

                   of the Subject Offenses, including firewall logs, caches, browser history and

                   cookies, "bookmarked" or "favorite" web pages, search terms that the user

                   entered into any Internet search engine, and records of user-typed web

                   addresses.

       6.      If law enforcement personnel seize the computer(s) or other electronic device(s),

the personnel will search the computer and/or device(s) within a reasonable amount of time, not

to exceed 60 days from the date of execution of the warrant. If, after such a search has been

conducted, it is determined that a computer or device contains any data listed in paragraphs 1

through 3, the Government will retain the computer or device. If it is determined that the

computer(s) or device(s) are no longer necessary to retrieve and preserve the data, and the items

are not subject to seizure pursuant to Federal Rule of Criminal Procedure 4l(b), such materials

and/or equipment will be returned within a reasonable time. In any event, such materials and/or

equipment shall be returned no later than 60 days from the execution of this warrant, unless further

application is made to the Court.


   B. Search and Seizure of Electronically Stored Information


       The items to be searched and seized from the Subject Premises also include any computer

devices and storage media that may contain any electronically stored information falling within

the categories set forth in Section III.A of this Attachment above, including, but not limited to,

                                                 4
                                                                                      JAS_000168


                                                                                                       JAS_027182
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 77 of 303



desktop and laptop computers, disk drives, modems, thumb drives, personal digital assistants,

smart phones, digital cameras, and scanners. In lieu of seizing any such computer devices or

storage media, this warrant also authorizes the copying of such devices or media for later review.


       The items to be searched and seized from the Subject Premises also include:


        1.     Any items or records needed to access the data stored on any seized or copied

computer devices or storage media, including but not limited to any physical keys, encryption

devices, or records oflogin credentials, passwords, private encryption keys, or similar information.


       2.      Any items or records that may facilitate a forensic examination of the computer

devices or storage media, including any hardware or software manuals or ?ther information

concerning the configuration of the seized or copied computer devices or storage media.


       3.      Any evidence concerning the persons with access to, control over, or ownership of

the seized or copied computer devices or storage media.


   C. Review ofESI


       Following seizure of any computer devices and storage media and/or the creation of

forensic image copies, law enforcement personnel (including, in addition to law enforcement

officers and agents, and depending on the nature of the ESI and the status of the investigation and

related proceedings, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

control) are authorized to review the ESI contained therein for information responsive to the

warrant.




                                                 5
                                                                                      JAS_000169


                                                                                                       JAS_027183
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 78 of 303



       In conducting this review, law enforcement personnel may use various techniques,

including but not limited to:

       •   surveying various file "directories" and the individual files they contain (analogous to

           looking at the outside of a file cabinet for the markings it contains and opening a drawer

           believed to contain pertinent files);

       •   opening or cursorily reading the first few "pages" of such files in order to determine

           their precise contents;

       •   scanning storage areas to discover and possibly recover recently deleted files;

       •   scanning storage areas for deliberately hidden files;

       •   performing key word searches through all electronic storage areas to determine whether

           occurrences oflanguage contained in such storage areas exist that are intimately related

           to the subject matter of the investigation; and

       •   making reasonable efforts to utilize computer search methodology to search only for

           files, documents, or other electronically stored information within the categories

           identified in Sections I.A and LB of this Attachment.




                                                   6

                                                                                       JAS_000170


                                                                                                        JAS_027184
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 79 of 303




                  EXHIBIT B




                                                           JAS_000171


                                                                        JAS_027185
             Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 80 of 303
AO 106 (SDNY Rev. 01/17) Application for a Search Warrant



                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Southern District

                 In the Matter of the Search of                        )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )                         Case No.
 200 East 39th Street, Apartment 8C, New York, New                     )
 York 10016, as well as Any Closed Containers/Items                    )
                                                                       )

                                APPLICATION FOR A SEARCH AN:0 SEIZURE WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  200 East 39th Street, Apartment 8C, New York, New York 10016
located in the             Southern
                     --------
                                                  District of              New York
                                                                ------------
                                                                                                                  , there is now concealed (identify the
person or describe the property to be seized):

  See Attached Affidavit and its Attachment A

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               GlJ evidence of a crime;
                   !ID contraband, fruits of crime, or other items illegally possessed;
                   !ID property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section(s)                                                                     Offense Description(s)
        18 U.S.C. 793(d), 793(e), Offenses relating to unauthorized possession and distribution of
        1030(a)(1,), 1030(a)(2)(B). national defense information
          The application is based on these facts:
        See Attached Affidavit and its Attachment A

           fif    Continued on the attached sheet.
           ~ Delayed notice of 30 days (give exact ending date if more than 30 days:                                                                     ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                              .,_,,,..       -
                                                                                         .•, .
                                                                                                     -
                                                                                                             ,.........~-·~:--,
                                                                                                            Q.
                                                                                                                                             '

                                                                                                                                                 C)•·~--2
                                                                                                                                                     ' ---·
                                                                       -----,."--------=-__,                  I    •, \
                                                                                                                          I   '   '




                                                                                                             App!}..rdht 's signat~re
                                                                                                                                      )


                                                                                                                                      E~ \
                                                                                                                                             '


                                                                                                                                                 ,.V     _ __
                                                                                                                                                         ,

                                                                                                    Speciai ',i,Xg'e'nt Jeff O: Donaldson, FBI
                                                                       - - - - - ~ - ~ i · i n ( e d nam;~d title''                                          ------

Sworn to before me and signed in my presence.
                                                                                                         S/Barbar:a Moses
Date:              03/13/2017


City and state: _N_e_w_Y_o_rk...:_,_N_Y_ _ _ _ _ _ __                                                    Honroable Barbara C. Moses
                                                                                                             Printed name and title


                                                                                                                                                       JAS_000172


                                                                                                                                                                          JAS_027186
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 81 of 303



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Application of the United                 TO BE FILED UNDER SEAL
 States of America for a Search Warrant for the
 Premises Known and Described as 200 East 39th                  Agent Affidavit in Support of
 Street, Apartment 8C, New York, New York                     Application for Search Warrant
 10016, as well as Any Closed Containers/Items
 Contained in the Premises


SOUTHERN DISTRICT OF NEW YORK) ss.:

       JEFF D. DONALDSON, being duly sworn, deposes and says:

I. Introduction

       A.      Affiant

       1.      I am a Special Agent of the Federal Bureau of Investigation ("FBI") assigned to the

New York Field Office, and have been employed by the FBI since 2010. I am currently assigned

to a squad responsible for counterespionage matters and have worked in the field of

counterintelligence from 2010 to present. In the course of my duties as a Special Agent, I am

responsible for investigating offenses involving espionage and related violations oflaw, including

unauthorized retention, gathering, transmitting or losing classified documents or materials;

unauthorized removal and retention of classified documents or materials; illegally acting in the

United States as a foreign agent; other national security offenses; and the making of false

statements. As a result of my involvement in espionage investigations and investigations involving

the unauthorized disclosure or retention of classified information, as well as my training in

counterintelligence operations, I am familiar with the tactics, methods, and techniques of United

States persons who possess, or have possessed a United States Government security clearance and

may choose to harm the United States by misusing their access to classified information. I am also




                                                1

                                                                                    JAS_000173


                                                                                                     JAS_027187
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 82 of 303



familiar, though my training and experience with the use of computers in criminal activity and the

forensic analysis of electronically stored information.

        2.     I make this Affidavit in support of an application pursuant to Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises specified below ("Subject

Premises") for the items and information described in Attachment A. This Affidavit is based upon

my personal knowledge; my review of documents and other evidence; my conversations with other

law enforcement personnel; and my training, experience and advice received concerning the use

of computers in criminal activity and the forensic analysis of electronically stored information

("ESI"). Because this Affidavit is being submitted for the limited purpose of establishing probable

cause, it does not include all the facts that I have learned during the course of my investigation.

Where the contents of documents and the actions, statements, and conversations of others are

reported herein, they are reported in substance and in part, except where otherwise indicated.

       B.      The Subject Premises

        3.     The Subject Premises is particularly described as apartment 8C in a residential

apartment building located at 200 East 39th Street, New York, New York I 0016 (the "Building").

The Building is located near the corner of 39th Street and Third Avenue in Manhattan. The

Building is nineteen stories high and contains approximately ninety-one apartment units. The

Subject Premises is a one-bedroom apartment located on the eighth floor of the Building, and it is

clearly identifiable as Apartment 8C from the outside of the Subject Premises.

        C.     The Subject Offenses

       4.      For the reasons detailed below, I believe that there is probable cause to believe that

the Subject Premises contain evidence, fruits, and instrumentalities of (i) the unauthorized

possession and, inter alia, the communication of national defense information to someone not

entitled to receive it, in violation of Title 18, United States Code, Section 793(d); (ii) the unlawful

                                                  2

                                                                                        JAS_000174


                                                                                                          JAS_027188
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 83 of 303



retention of national defense information, in violation of Title 18, United States Code, Section

793(e); (iii) exceeding authorized access to a computer in order to obtain national defense

information with reason to believe that information could be used to the injury of the United States

and the advantage of a foreign nation and willfully transmitting that information to a person not

entitled to receive it, in violation of Title 18, United States Code, Section 1030(a)(l); and (iv)

intentionally exceeding authorized access to a computer and thereby obtaining information from a

department or agency of the United States, in violation of Title 18, United States Code, Section

1030(a)(2)(B) (collectively the "Subject Offenses").

       D.        Terminology

        5.       The term "computer," as used herein, 1s defined as set forth m 18 U.S.C.

§ 1030(e)(1 ).

        6.       The terms "records," "documents," and "materials" include all information

recorded in any form, visual or oral, and by any means, whether in handmade form (including, but

not limited to, writings, drawings, paintings), photographic form (including, but not limited to,

microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, photocopies) or

electrical, electronic or magnetic form (including, but not limited to, tape recordings, cassettes,

compact discs, electronic or magnetic storage devices such as floppy diskettes, hard disks, CD-

ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media Cards

(MMCs), memory sticks, optical discs, printer buffers, smart cards, memory calculators, electronic

dialers, Bernoulli drives, or electronic notebooks, as well as digital data files and printouts or

readouts from any magnetic, electrical or electronic storage device), as well as the equipment

needed to record such information (including but not limited to cameras and video recording and

storage devices).



                                                 3

                                                                                     JAS_000175


                                                                                                       JAS_027189
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 84 of 303



II.     Probable Cause

        A.     WikiLeaks Publication of Classified CIA Information

        7.     Based on my review of publicly available material on the Internet, including on the

website wikileaks.org ("WikiLeaks"), I know that, on March 7, 2017, WikiLeaks published what

it claimed were more than 8,000 documents and files that contained classified information (the

"Classified Information") belonging to the Central Intelligence Agency ("CIA"). In its press

release accompanying the Classified Information, WikiLeaks further claimed that:

               a.     The public dissemination of the Classified Information was "the largest

ever" unauthorized publication of classified CIA documents.

               b.     The Classified Information constituted the "first full part" of a series-thus

indicating that there would be subsequent publications of additional sensitive CIA information.

               c.     The "collection" obtained by WikiLeaks amounted to "more than several

hundred million lines of code" and revealed the "entire hacking capacity" of the CIA, including

various malware, viruses, and other tools used by the CIA.

        8.     Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I know that:

               a.     The information that WikiLeaks claimed was classified CIA information-

that is, the Classified Information-was at the time of its disclosure, in fact, classified CIA

information.

               b.     Specifically, the Classified Information was created and maintained by one

specific group within the CIA which is responsible for various computer engineering activities,

including the development of computer code (the "CIA Group"). That CIA Group exists within a

larger CIA component (the "CIA Component"). In March 2016, less than 200 employees were

assigned to the CIA Group. And only employees of the CIA Group had access to the computer

                                                4

                                                                                    JAS_000176


                                                                                                      JAS_027190
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 85 of 303



network on which the Classified Information that was stolen from the CIA Group's computer

network was stored. (Moreover, as described in detail below, only three of those approximately

200 people who worked for the CIA Group had access to the specific portion of the Group's

computer network on which the Classified Information was likely stored.)

               c.     The Classified Information appears to have been stolen from the CIA

Component sometime between the night of March 7, 2016 and the night of March 8, 2016.

                        1.    This is based on preliminary analysis of the timestamps associated

with the Classified Information which indicates that March 7, 2016 was the latest (or most recent)

creation or modification date associated with the Classified Information.

                       ii.    Because, for the reasons described below (see infra Part C.10), the

Classified Information was apparently copied from an automated daily back-up file, it is likely

that the Classified Information was copied either late on March 7, 2016 (after the March 7 nightly

back-up was completed) or on March 8, 2016 (before the March 8 nightly back-up was completed).

                      iii.    This is so because if the Classified Information was copied before

the March 7 back-up, one would not expect to see in the Classified Information documents dated

as late as March 7. And if the Classified Information was copied after the March 8 back-up, one

would expect to see documents dated on or after March 8 because the "back-ups" occur

approximately each day. 1


       1
         It is of course possible that the Classified Information was copied later than March 8,
2016 even though the creation/modification dates associated with it appear to end on March 7,
2016. For example, the individual who copied and removed the data could have limited his or her
copying to data that was modified or created on or before March 7, 2016. (Conversely, however,
the Classified Information is unlikely to have been copied before March 7, 2016, because it
contains data that was created as recently as March 7, 2016.) Because the most recent timestamp
on the Classified Information reflects a date of March 7, 2016, preliminary analysis indicates that
the Classified Information was likely copied between the end of the day on March 7 and the end
of the day on March 8.


                                                5

                                                                                     JAS_000177


                                                                                                      JAS_027191
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 86 of 303



               d.      The Classified Information was publicly released by WikiLeaks exactly one

year to the day (March 7, 2017) from the latest date associated with the Classified Information

(March 7, 2016).

               e.      The duplicati,on and removal from the CIA Group's computer network of

the Classified Information and its subsequent public dissemination via WikiLeaks was not

authorized by the United States government.

               f.      The unauthorized disclosure of the Classified Information could-at a

minimum-reasonably be expected to cause serious damage to the national security of the United

States. See Executive Order 13526; 18 C.F.R. § 3a.ll(a)(2).

               g.      The Classified Information is national defense information and its

disclosure could reasonably be expected to be used to the injury to the United States and to the

advantage of a foreign nation. See 18 U.S.C. § 793(d) & (e).

       B.      The CIA Group's Local Area Computer Network (LAN) and Back-Up Server

       9.      Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I know that the Classified Information

originated in a specific isolated local area computer network ("LAN") used exclusively by the CIA

Group. 2 As described above, in and around March 2016, in total less than 200 people had access

to the CIA Group's LAN on which the Classified Information was stored.

               a.      An isolated network, such as the CIA Group's LAN, is a network-security

structure by which the isolated network is physically separated (or "air-gapped") from unsecured

networks, such as the public Internet.



       2
          In its press release announcing the publication of the Classified Information, WikiLeaks
stated that the Classified Information originated from "an isolated, high-security network."

                                                6

                                                                                    JAS_000178


                                                                                                     JAS_027192
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 87 of 303



               b.      Accordingly, such isolated networks, like the LAN, cannot be accessed

from the public Internet, but rather only through those computers which are physically connected

to the isolated network.

               c.      The CIA Group's LAN, and each of its component parts, was maintained

in heavily physically secured governmental facilities, which include multiple access controls and

various other security measures.

               d.      The isolated LAN used by the CIA Group was comprised of multiple

networked computers and servers. (Each of these component computers and servers were, by

definition, inside the electronically isolated LAN.)

                       1.      In order to preserve and protect the CIA Group employees' day-to-

day computer engineering work, that work was backed up, on an approximately daily basis, to

another server on the CIA Group's LAN that was used to store back-up data (the "Back-Up

Server").

                      11.      Back-ups of the sort stored on the Back-Up Server are designed to
                                                          I




ensure that, should the original data be corrupted or deleted, the stored data is not lost, but rather-

because of the daily back-ups-is maintained via the daily copies stored on the Back-Up Server.

       C.      The Publicly Disclosed Classified Information Likely Originated on the CIA
               Group's Back-Up Server

        10.    Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I understand that the Classified Information

that was publicly released by WikiLeaks appears likely to have been copied-specifically-from

the CIA Group's Back-Up Server.

               a.      As described above, the Back-Up Server served as a secondary storage

location for data that principally resided on the primary computer network used for CIA Group


                                                  7

                                                                                        JAS_000179


                                                                                                          JAS_027193
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 88 of 303



employees' day-to-day work writing computer code. Approximately each day, an automated

process would back-up that data to the Back-Up Server. Each of those daily back-ups was akin to

an electronic "snapshot" of the data on that particular date. In that way, the Back-Up Server

simultaneously acquired and stored, on a rolling basis, daily snapshots of the original data.

               b.      As such, if the data contained on the Back-Up Server was copied en masse

directly from that Server, the copy would contain numerous iterations (or snapshots) of the similar

or same data which had been backed up from the original data, distinguished by date.

               c.      The publicly released Classified Information does in fact contain numerous

iterations (or snapshots) of the similar or same data, distinguished by date.

               d.      Accordingly, the fact that the Classified Information contains numerous

iterations (or snapshots) of the similar or same data, distinguished by date, is strongly supportive

of the fact that the Classified Information was taken from the CIA Group's Back-Up Server. 3

               e.      As described above (see supra Part II.A.8.c), because the most recent

timestamp associated with the Classified Information appears to be March 7, 2016, it is likely that

the Classified Information was copied from the Back-Up Server after the daily back-up on March

7, 2016, and before the daily back-up on March 8, 2016.

       D.      TARGET SUBJECT JOSHUA ADAM SCHULTE Was One of Only Three
               Employees Across the Entire CIA Who, in March 2016, Had Been Given
               System Administrator Access To the Back-Up Server

       11.     Based on my conversations with other law enforcement agents and others, my



       3
          I understand, based on my conversations with others familiar with the CIA Group's LAN
that it would be difficult, if not impossible, to copy from the data (not on the Back-Up Server) the
multiple different date-distinguished iterations of the same data that are included in the publicly
released Classified Information. In contrast, a single copy of the Back-Up Server would likely
include each of the prior iterations (or snapshots) of the same data-which is exactly what is
reflected in the publicly released Classified Information.

                                                 8

                                                                                     JAS_000180


                                                                                                       JAS_027194
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 89 of 303



review of documents, and my training and experience, I know that the CIA Group's LAN was

designed such that only those employees who were specifically given a particular type of systems-

administrator access ("Systems Administrators") could access the Back-Up Server.

               a.      Systems Administrators were given a particular usemame and password in

order to log on to and access the Back-Up Server.

               b.      Conversely, CIA employees who were not designated Systems

Administrators were not given access to the Back-Up Server. 4

       12.     I know, based on my conversations with other law enforcement agents and others,

in approximately March 2016-the month when the Classified Information is assessed to have

been copied-only three CIA employees were designated Systems Administrators with access to

the CIA Group's Back-Up Server.

               a.      TARGET SUBJECT JOSHUA ADAM SCHULTE ("SCHULTE") was one

of those three Systems Administrators.

                        i.    SCHULTE was employed as a computer engineer by the CIA-

specifically in the CIA Group-from in or about May 2010 through on or about November 10,

2016, when he resigned from the CIA.

                        11.   During SCHULTE' s more than six years working in the CIA Group,

his responsibilities included, among other things, developing computer code for specific projects,

including projects explicitly described in the Classified Information.



       4
           It is, of course, possible that an employee who was not a designated Systems
Administrator could find a way to gain access to the Back-Up Server. For example, such an
employee could steal and use-without legitimate authorization-the usemame and password of
a designated Systems Administrator. Or an employee lacking Systems Administrator access could,
at least theoretically, gain access to the Back-Up Server by finding a "back- door" into the Back-
Up Server.

                                                 9

                                                                                    JAS_000181


                                                                                                     JAS_027195
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 90 of 303



                        iii.     SCHULTE had a skill set that enabled him to write computer code

designed to clandestinely copy data from computers.

               b.      As described above, in March 2016, SCHULTE was one of only three CIA

employees throughout the entire CIA who had authorized access to the CIA Group's Back-Up

Server from which the Classified Information was likely copied. The publicly released Classified

Information published by WikiLeaks, based on a preliminary review, appears to contain the names

and/or pseudonyms of, inter alia, multiple CIA employees-including two of the three

aforementioned individuals with designated Systems Administrator privileges.

                         i.      Names used by the other two CIA Group Systems Administrators

were, in fact, published in the publicly released Classified Information.

                         ii.     SCHULTE' s name, on the other hand, was not apparently published

in the Classified Information.

                         iii.    Thus, SCHULTE was the only one of the three Systems

Administrators with access to the Classified Information on the Back-Up Server who was not

publicly identified via WikiLeaks's publication of the Classified Information.

               c.      The other two individuals who served in March 2016 as Systems

Administrators for the CIA Group's LAN remain employed by the CIA. SCHULTE resigned from

the CIA in November 2016, as described in detail below.

       E.      SCHULTE Had Access to the Back-Up Server on March 7 and 8, 2016--The
               Likely Dates of the Copying of the Classified Information

       13.     As described above (see supra Part II.C.10), it appears likely that the Classified

Information was copied between March 7 and March 8, 2016.

               a.     Based on my conversations with other law enforcement agents and others,

and my review of documents, including access records of the CIA Component facility in which


                                                 10

                                                                                   JAS_000182


                                                                                                    JAS_027196
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 91 of 303



SCHULTE worked, I know that he was present at work from approximately:

                         i.    10:01 a.m. until 7:16 p.m. on March 7, 2016; and

                         ii.   10:19 a.m. until 7:40 p.m. on March 8, 2016.

               b.      Based on my conversations with other law enforcement agents and others,

and my review of documents, I know that on March 8, 2016, the CIA Group held an offsite

management retreat for many of its senior and midlevel managers. Accordingly, on March gt\

much of the CIA Group's management, including some to whom SCHULTE reported, were not

present in the CIA Component building where SCHULTE and other CIA Group employees

worked.

               c.      I further understand that SCHULTE's workspace (i.e., his desk and

computer workstation) was set up such that only three other CIA Group Employees had direct line-

of-sight to SCHULTE's desk and computer-that is, only three other employees could see what

he was doing at his desk. At least two of those three employees were at the offsite management

retreat on March 8, 2016.

               d.      As described above, in March 2016, only two CIA employees in addition

to SCHULTE were designated Systems Administrators with access to the CIA Group's Back-Up

Server from which the Classified Information was likely copied. On March 8, 2016, one of those

two other designated Systems Administrators was at the offsite management retreat. (The retreat

was held at a location that did not have any access to the CIA Group's LAN, including the Back-

up Server, and therefore afforded no access to the Classified Information.) 5




       5
          On March 7 and 8, 2016, the third of the three CIA employees with Systems
Administrator access was located at a CIA facility that did, in fact, have access to the Back-Up
Server from which the Classified Information was likely copied.

                                                11

                                                                                  JAS_000183


                                                                                                   JAS_027197
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 92 of 303



       F.      SCHULTE's Unauthorized             Unilateral    Reinstatement      of    His   Own
               Administrative Privileges

       14. Based on my conversations with other law enforcement agents and others, and my

review of documents, I understand that, on or about April 4, 2016, around the time of his

reassignment to another branch within the CIA Group, many of SCHULTE's administrator

privileges on the LAN were revoked, and he was no longer permitted to serve as a Systems

Administrator in the CIA Group's LAN.

               a.      At the same time, on or about April 4, 2016, SCHULTE's computer access

to a specific developmental project ("Project-I") was also revoked. Until his reassignment,

SCHULTE had been the CIA Group employee with principal responsibility for Project-I.

               b.      Upon that transfer, principal responsibility for Project-I was transferred to

another CIA Group employee, who received computer access to Project-1. 6

               c.      I know from my review of publicly available material on the Internet,

including WildLeaks.org, that Project-I was one of a small group of CIA projects and capabilities

that WikiLeaks highlighted explicitly by name in its March 7, 2017 press release that accompanied

the online publication of the Classified Information.

       15.     Based on my conversations with other law enforcement agents and others, and my

review of documents, I understand that, less than two weeks later, on or about April 11, 2016,

SCHULTE unilaterally, and without authorization, logged onto the CIA Group's LAN and

reinstated his own administrator privileges.

               a.      On or about April 14, 2016, CIA Group management discovered that



       6
         SCHULTE retained read-only access to Project-I (but not the ability to alter the code)
and the ability to copy the computer code associated with it in order to support another project for
which he had responsibility.

                                                12

                                                                                        JAS_000184


                                                                                                       JAS_027198
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 93 of 303



SCHULTE had personally re-instituted his administrator privileges without permission.

               b.      On or about April 18, 2016, SCHULTE received notice regarding CIA

policies against personnel restoring their own access to privileges or computer networks after those

accesses have been revoked. SCHULTE signed an acknowledgment that he understood that

"individuals are not permitted to personally attempt and/or renew their previous authorizations

[including administrator privileges] to any particular [computer] system." That notice further

instructed SCHULTE: "do not attempt to restore or provide yourself administrative rights to any

project and/or system for which they have been removed."

               c.      A little more than one month later, on May 26, 2016, and notwithstanding

the warnings described above, SCHULTE made an official request that he again be given full

access to Project-I. Before receiving a response to that request, SCHULTE requested access from

another employee who, apparently without proper vetting, granted SCHULTE the requested full

access to Project-I.

                       1.     On the same day, SCHULTE used that newly obtained access to,

unilaterally and without authorization, revoke the computer access permissions of all other CIA

Group employees to work on Project-I.

                       ii.    Once this conduct was discovered, SCHULTE was issued a letter of

warning that stated, "You were aware of the policy for access and your management's lack of

support for you to retain administrative privileges, but nonetheless you took steps to deliberately

violate that policy and gain those privileges." It continued by warning SCHULTE that any future

violations would result in "further administrative action of a more severe nature."

                       iii.   After receiving the letter of warning, SCHULTE disagreed with

some of its conclusions and consequently refused to sign the form.



                                                13

                                                                                      JAS_000185


                                                                                                       JAS_027199
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 94 of 303



       16.     Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I know that the unauthorized duplication,

retention and removal of the Classified Information from the CIA Group's computer network, and

its placement on the publicly available Internet, exceeds the authorized access to those

government-owned and controlled computer networks of any user. See 18 U.S.C. § 1030.

       G.      Internal CIA Investigation of SCHUL TE and a CIA Colleague

       17.     Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I know that, in or around March 2016,

SCHULTE came to the attention of CIA security after SCHULTE alleged that another CIA Group

co-worker had made a threat against him. SCHULTE expressed deep unhappiness about the way

that CIA responded to the alleged threat. He threatened legal action against the CIA for its

handling of the situation, and repeatedly stated that he felt that he was being punished by CIA

management for reporting the alleged threat incident. SCHULTE informed CIA security that, if

"forced into a corner" he would proceed with a lawsuit against the CIA. He also repeatedly

threatened that he or his lawyer would go to the media. In addition, CIA security learned that

SCHULTE had removed an internal CIA document from CIA facilities that regarded his

complaints to the CIA concerning its handling of the alleged threat, despite being told multiple

times by CIA security officials not to do so.

       18.     In approximately August 2016, as part of a standard background reinvestigation of

SCHULTE for purposes of renewing his security clearances, the CIA conducted interviews of

multiple CIA Group colleagues. Among other things:

               a.      Some (but not all) colleagues independently reported that SCHULTE's

demeanor with his management and colleagues, and his commitment to his work, changed

markedly for the worse in or around February 2016.
                                                14

                                                                                  JAS_000186


                                                                                                   JAS_027200
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 95 of 303



                b.      Multiple colleagues stated that SCHULTE had indicated that he felt

aggrieved by the CIA in a number of respects. Some also reported that they believed SCHULTE

to be untrustworthy and potentially subject to outside coercion. (Other colleagues made no such

report and, indeed affirmatively reported that they believed that SCHULTE was, in fact,

trustworthy.)

                c.      Some (but not all) colleagues also reported that SCHULTE's security

practices were lax, and that SCHULTE tended not to abide by security guidelines he deemed

inconvenient-particularly guidelines concerning when and what kinds of media or data (such as

external drives) could be connected or uploaded to CIA computer systems. 7

       H.       SCHULTE's November 2016 Resignation from the CIA

       19.      Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I know that, in connection with and

preceding SCHULTE's November 2016 resignation from the CIA, he sent the following

communications, among others:

                a.      Approximately one month prior to his resignation, on October 12, 2016,

SCHULTE, using his CIA email account, sent an email to another CIA Group employee at that

employee's official email account. The subject line of the email stated, "ROUGH DRAFT of

Resignation Letter *EYES ONLY*." The email contained a letter entitled "Letter of Resignation

10/12/16" and addressed to "To whomever it may concern" ("Draft Resignation Letter"). I know

from reviewing the Draft Resignation Letter, which spanned approximately three single-spaced

pages, the following:




       7
          External drives can be connected to computers and files in order to allow users to move
files from the computers onto the portable external drives.

                                               15

                                                                                   JAS_000187


                                                                                                    JAS_027201
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 96 of 303



                      i.     SCHULTE began the letter by stating, in substance and in part, that

he had "always been a patriot" and would "obviously continue to support and defend this country

until the day that I die," but that "from this day forward" he would "no longer do so as a public

servant."

                      11.    SCHULTE claimed that he believed that the CIA Group

management had unfairly "veiled" CIA leadership from various of SCHULTE' s previously

expressed concerns, including concerns about the network security of the CIA Group's LAN.

SCHULTE continued: "That ends now. From this moment forward you can no longer claim

ignorance; you can no longer pretend that you were not involved."

                      iii.   SCHULTE explained that he was resigning from the CIA because

CIA Group management had, among other things, "ignored" issues he had raised about "security

concerns" and had attempted to "conceal these practices from senior leadership," including that

the CIA Group's LAN was "incredibly vulnerable" to the theft of sensitive data. He claimed that

one named CIA Group manager had ignored his security concerns and "later attempt[ ed] to evade

responsibility and blame the decentralized and insecure [CIA Group computing] environment

entirely on me." 8

                      1v.    Specifically, SCHULTE wrote that inadequate CIA security

measures had "left [the CIA Group's LAN] open and easy for anyone to gain access and easily

download [from the LAN] and upload [sensitive CIA Group computer code] in its entirety to the

[public] internet."

               b.     It appears that SCHULTE did not, in fact, submit the Draft Resignation


       8
       SCHULTE went on to describe other complaints he had about managers at the CIA.
Among other things, SCHULTE described his complaints about the way in which CIA Group
management had handled various personnel and disciplinary issues (see supra at Part II.G.16).

                                               16

                                                                                   JAS_000188


                                                                                                    JAS_027202
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 97 of 303



Letter.

                c.     On his last day with the CIA (November 10, 2016), SCHULTE did,

however, send an internal email to the CIA Office of the Inspector General (OIG) advising that

office that he had been in contact with the United States House of Representatives' Permanent

Select Committee on Intelligence regarding his complaints about the CIA ("OIG Email").

                       i.     In the OIG Email, which SCHULTE labeled "Unclassified,"

SCHULTE raised many of the same complaints included in the draft "Letter of Resignation

10/12/16," described above, including the CIA's treatment of him and its failure to address the

"security concerns" he had repeatedly raised in the past.

                       ii.    Shortly thereafter, CIA security learned that one of SCHULTE's

colleagues had witnessed SCHULTE printing the OIG Email, placing it in a folder, and exiting the

CIA Component facility where SCHULTE worked.

                       111.   Notwithstanding     SCHULTE's       labeling   of the   email   as

"Unclassified," the CIA subsequently determined that the OIG Email which SCHULTE removed

from the CIA without authorization did, in fact, contain classified information.

          I.    SCHUL TE' s Recent Inquiries About the Status of the Investigation

          20.   Based on my conversations with other law enforcement agents and others, and my

review of documents, I understand that, since the March 7, 2017 publication of the Classified

Information on WikiLeaks, SCHULTE has repeatedly initiated contact, via telephone and text

messages, with multiple of his former CIA Group colleagues. Those colleagues have reported that

contact to government and law enforcement officials.

                a.     In those communications with his former colleagues, SCHULTE has

repeatedly asked about the status of the investigation into the disclosure of the Classified

Information.
                                                17

                                                                                   JAS_000189


                                                                                                   JAS_027203
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 98 of 303



                  b.     SCHULTE has request~d more details on the information that was

disclosed.

                  c.     SCHULTE has inquired of his interlocutors' personal opinions regarding

who, within the CIA Group, each believes is responsible for the disclosure of the Classified

Information. SCHULTE has also asked what other former CIA Group colleagues are saying about

the disclosure.

                  d.     SCHULTE has repeatedly denied any involvement in the disclosure of the

Classified Information.

                  e.     SCHULTE has indicated the he believes that he 1s a suspect m the

investigation of the leak of Classified Information.

                  f.     I am not aware of any other former CIA employee who has initiated any

contact with former colleagues regarding the disclosure of the Classified Information.

       J.         SCHULTE' s Planned Travel

       21.        Based on my conversations with other law enforcement agents and others, and my

review of documents, including information provided by the Department of Homeland Security, I

understand that SCHULTE has booked an international flight departing in four days-Thursday,

March 16, 2017.        (Return travel to the United States is booked for a few days later.) The

aforementioned records and conversations reflect that this is only SCHULTE's second trip

reflected in in DHS records outside the United States.

       K.         Probable Cause Justifying Search of the Subject Premises

       22.        Thus, based on the above, I submit that there is probable cause to believe that

SCHULTE has committed by the Subject Offenses by stealing a substantial amount of classified

information from the CIA and has transmitting that information to individuals not authorized to

receive it, thereby endangering the nation's national security. Based on my training and

                                                 18

                                                                                   JAS_000190


                                                                                                    JAS_027204
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 99 of 303



experience, I know that individuals who are involved in the unauthorized retention, gathering, and

transmission of classified documents or materials, and the unauthorized removal and retention of

classified documents or materials use computers and other electronic devices in :furtherance of

their criminal activities. Based on my training and experience, I also know that individuals

typically keep their computers and other electronic devices in their homes.

       23.     Based on my participation in this investigation, I believe that SCHULTE resides at

the Subject Premises. Among other things, I have reviewed records provided by SCHULTE's

employer in New York City, which indicate that SCHULTE resides at the Subject Premises. I

have also reviewed SCHULTE's credit card records, which reflect that SCHULTE resides at the

Subject Premises. I have also spoken with other law enforcement officers who have observed

SCHULTE enter and exit the Building on several occasions since on or about March 8, 2017.

Those law enforcement officers have also told me that the Building has an electronic directory that

lists SCHULTE's name as the individual residing in the Subject Premises.

       L.      Probable Cause Justifying Search of ESI

       24.     As noted above, individuals who engage in the unauthorized retention, gathering,

and transmission of classified documents or materials, and the unauthorized removal and retention

of classified documents or materials often use computers and other electronic devices to store

documents and records relating to their illegal activity. Individuals engaged in these activities use

electronic devices to, among other things, store copies of classified documents or materials; engage

in email correspondence relating to their illegal activity; store contact information of co-

conspirators, including telephone numbers, email addresses, and identifiers for instant messaging

and social medial accounts; and/or store records of illegal transactions involving classified

documents.



                                                 19

                                                                                      JAS_000191


                                                                                                        JAS_027205
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 100 of 303



       25.     Individuals who engage in the criminal activity described herein, in the event that

they change computers, will often back up or transfer files from their old computers' hard drives

to that of their new computers, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity. In addition, individuals

who engage in such criminal activity will often also store or transfer files on electronic storage

media other than computer hard drives, including thumb drives, flash memory cards, CD-ROMs,

or portable hard drives to, for example, facilitate the use of the information or to transfer it to co-

conspirators in support of the criminal scheme.

       26.     Individuals who engage in criminal activity involving computers and electronic

devices also often maintain physical evidence of their criminal activity, including, among other

things, printouts of documents and records that are also stored electronically, as described above,

or handwritten notes of the same, for example as a backup in case of a failure of the electronic

media on which they were stored or to facilitate use of the data.

       27.     Computer files or remnants of such files can be recovered months or even years

after they have been downloaded onto a hard drive, deleted, or viewed via the Internet. Electronic

files can be stored on a hard drive for years at little or no cost. Even when such files have been

deleted, they can often be recovered, depending on how the hard drive has subsequently been used,

months or years later with forensics tools. Specifically, when a person "deletes" a file on a home

computer, the data contained in the file does not actually disappear; rather, that data remains on

the hard drive until it is overwritten by new data. Deleted files, or remnants of deleted files, may

accordingly reside in "slack space" (space that is not being used for storage of a file) for long

periods of time before they are overwritten. In addition, a computer's operating system may keep

a record of deleted data in a "swap" or "recovery" file. Similarly, files that have been viewed via



                                                  20

                                                                                        JAS_000192


                                                                                                          JAS_027206
       Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 101 of 303



the Internet are generally automatically downloaded into a temporary Internet directory or "cache."

The browser typically maintains a fixed amount of hard drive space devoted to these files, and the

files are only overwritten as they are replaced with more recently viewed Internet pages. Thus,

the ability to retrieve from a hard drive or other electronic storage media depends less on when the

file was downloaded or viewed than on a particular user's operating system, storage capacity, and

computer habits.

         28.    Based on the foregoing, I respectfully submit that there is probable cause to believe

that SCHULTE is committing or has committed the Subject Offenses, and that evidence of this

criminal activity is likely to be found in the Subject Premises and on computers and electronic

media found in the Subject Premises.

III.     Items to Be Seized

         29.    Closed or Locked Containers. Based on my training, experience, participation in

this and other investigations, I know that individuals who participate in criminal activities routinely

secrete and store books, records, documents, currency and other items of the sort described in

Attachment A in secure locations like safety deposit boxes, suitcases, safes, key-lock strong boxes,

and other types of locked or closed containers in an effort to prevent the discovery or theft of said

items. The requested warrant and search procedure includes a search of any closed containers on

the Subject Premises, including cabinets, vehicles, doors to rooms, sheds, outbuildings, and other

appurtenances located on or within the Subject Premises whether they are locked or unlocked.

         30.   Electronic Devices. Based on the foregoing, and consistent with Rule 41(e)(2)(B),

the requested warrants would permit seizing, imaging, or otherwise copying storage media that

reasonably appear to contain some or all of the evidence described in the warrant, and would

authorize a later review of the media or information consistent with the warrant. Based upon my

training and experience and information related to me by agents and others involved in the forensic

                                                  21

                                                                                        JAS_000193


                                                                                                          JAS_027207
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 102 of 303



examination of computers, I know that computer data can be stored on a variety of systems and

storage devices including hard disk drives, floppy disks, compact disks, thumb drives, magnetic

tapes and memory chips. I also know that during the search of the Subject Premises it may not be

possible to fully search computer equipment and storage devices for data for a number of reasons,

including the following:

               a.      Searching computer systems is a highly technical process, which requires

specific expertise and specialized equipment. There are so many types of computer hardware and

software in use today that it is impossible to bring to the search site all of the necessary technical

manuals and specialized equipment necessary to conduct a thorough search. In addition, it may

also be necessary to consult with computer personnel who have specific expertise in the type of

computer, software application or operating system that is being searched.

               b.      The volume of data stored on many computer systems and storage devices

will typically be so large that it will be highly impractical to search for data during the execution

of the physical search of the Subject Premises. A single megabyte of storage space is the

equivalent of 500 double-spaced pages of text. A single gigabyte of storage space, or 1,000

megabytes, is the equivalent of 500,000 double-spaced pages of text. Storage devices capable of

storing 160 gigabytes (GB) of data are now commonplace in desktop computers. Consequently,

each non-networked, desktop computer found during a search can easily contain the equivalent of

80 million pages of data, which, if printed out, would result in a stack of paper over four miles

high.

               c.      Computer users can attempt to conceal data within computer equipment and

storage devices through a number of methods, including the use of innocuous or misleading

filenames and extensions. For example, files with the extension ".jpg" often are image files;



                                                 22

                                                                                       JAS_000194


                                                                                                         JAS_027208
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 103 of 303



however, a user can easily change the extension to ".txt" to conceal the image and make it appear

that the file contains text. Computer users can also attempt to conceal data by using encryption,

which means that a password or device, such as a "dongle" or "keycard," is necessary to decrypt

the data into readable form. In addition, computer users can conceal data within another seemingly

unrelated and innocuous file in a process called "steganography."        For example, by using

steganography a computer user can conceal text in an image file which cannot be viewed when the

image file is opened. Therefore, a substantial amount of time is necessary to extract and sort

through data that is concealed or encrypted to determine whether it is evidence, contraband or

instrumentalities of a crime.

        31.    In light of these concerns, I hereby request the Court's permission to copy at the

Subject Premises information stored on computer hardware (and associated peripherals) that may

contain some or all of the evidence described in Attachment A hereto, and to conduct an off-site

search of such copies for the evidence described, using the general procedures described in

Attachment A. However, to the extent law enforcement is unable to copy electronic devices at the

Subject Premises, I hereby request the Court's permission to seize those devices and search them

off-site.

IV.     Procedures for Searching ESI

        A.     Execution of Warrant for ESI

        32.    Federal Rule of Criminal Procedure 4l(e)(2)(B) provides that a warrant to search

for and seize property "may authorize the seizure of electronic storage media or the seizure or

copying of electronically stored information ... for later review." Consistent with Rule 41, this

application requests authorization to search and/or seize any computer devices and storage media

and transport them to an appropriate law enforcement facility for review. This is typically

necessary for a number of reasons:

                                               23

                                                                                   JAS_000195


                                                                                                     JAS_027209
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 104 of 303



       •     First, the volume of data on computer devices and storage media is often impractical

             for law enforcement personnel to review in its entirety at the search location.

       •     Second, because computer data is particularly vulnerable to inadvertent or intentional

             modification or destruction, computer devices are ideally examined in a controlled

             environment, such as a law enforcement laboratory, where trained personnel, using

             specialized software, can make a forensic copy of the storage media that can be

             subsequently reviewed in a manner that does not change the underlying data.

       •     Third, there are so many types of computer hardware. and software in use today that it

             is impossible to bring to the search site all of the necessary technical manuals and

             specialized personnel and equipment potentially required to safely access the

             under! ying computer data.

       •     Fourth, many factors can complicate and prolong recovery of data from a computer

             device, including the increasingly common use of passwords, encryption, or other

             features or configurations designed to protect or conceal data on the computer, which

             often take considerable time and resources for forensic personnel to detect and resolve.

       B.       Review of ESI

       33.      Following the search of any computer devices and storage media and/or the creation

of forensic image copies, law enforcement personnel (including, in addition to law enforcement

officers and agents, and depending on the nature of the ESI and the status of the investigation and

related proceedings, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

control) will review the ESI contained therein for information responsive to the warrant.




                                                  24

                                                                                       JAS_000196


                                                                                                        JAS_027210
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 105 of 303



       34.       In conducting this review, law enforcement personnel may use various techniques

to determine which files or other ESI contain evidence or fruits of the Subject Offenses. Such

techniques may include, for example:

       •     surveying directories or folders and the individual files they contain (analogous to
             looking at the outside of a file cabinet for the markings it contains and opening a drawer
             believed to contain pertinent files);

       •     conducting a file-by-file review by "opening" or reading the first few "pages" of such
             files in order to determine their precise contents (analogous to performing a cursory
             examination of each document in a file cabinet to determine its relevance);

       •     "scanning" storage areas to discover and possibly recover recently deleted data or
             deliberately hidden files; and

       •     performing electronic keyword searches through all electronic storage areas to
             determine the existence and location of search terms related to the subject matter of the
             investigation. (Keyword searches alone are typically inadequate to detect all
             information subject to seizure. For one thing, keyword searches work only for text data,
             yet many types of files, such as images and videos, do not store data as searchable text.
             Moreover, even as to text data, there may be information properly subject to seizure
             but that is not captured by a keyword search because the information does not contain
             the keywords being searched.)

       35.      Law enforcement personnel will make reasonable efforts to restrict their search to

data falling within the categories of evidence specified in the warrant.           Depending on the

circumstances, however, law enforcement personnel may need to conduct a complete review of all

the ESI from searched devices or storage media to evaluate its contents and to locate all data

responsive to the warrant.

       C.       Return of ESI

       36.      If the Government seizes any electronic devices, later determines that the electronic

devices are no longer necessary to retrieve and preserve the data, and the items are not subject to

seizure pursuant to Federal Rule of Criminal Procedure 41(c), the Government will return these

items, upon request. Computer data that is encrypted or umeadable will not be returned unless

law enforcement personnel have determined that the data is not (i) an instrumentality of the

                                                  25

                                                                                        JAS_000197


                                                                                                          JAS_027211
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 106 of 303



offense, (ii) a fruit of the criminal activity, (iii) contraband, (iv) otherwise unlawfully possessed,

or (v) evidence of the Subject Offenses.

V. Execution of the Search Warrant: Necessity of Covert Search and Delayed Notification

        37.    I respectfully request that the search warrant permit law enforcement agents to

execute the search at any time in the day or night. I also respectfully request that the search warrant

permit law enforcement agents to execute the search warrant covertly without advance or

contemporaneous notice of the execution of the warrant, or if they deem covert execution

impracticable to execute the search warrant overtly without further order of the Court. Law

enforcement agents will provide notice of the execution of the warrant, if it is executed covertly,

within seven days of execution unless there is a new showing, made to the Court, that delayed

notice is appropriate. If the warrant is executed overtly, notice will be provided at or as soon as

practicable after the execution.

               a.      As described in greater detail above and below, there is probable cause to

believe that SCHULTE has stolen a substantial amount of classified information and transmitted

that information to those not authorized to receive it, thereby endangering the nation's national

security.

               b.      SCHULTE likely engaged in these activities by using sophisticated

computer skills to exfiltrate a substantial amount of data onto a removable drive and then covertly

removed that drive from the CIA.

               c.      If SCHULTE is provided advance or contemporaneous notice of the

execution of this search warrant, it may allow him to destroy evidence of his crimes on electronic

devices by, for example, deleting drives or activating encryption programs that would make his

devices virtually impossible to access.



                                                 26

                                                                                        JAS_000198


                                                                                                          JAS_027212
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 107 of 303



               d.      Moreover, law enforcement agents will likely need some time to review and

analyze any electronic devices identified at the Subject Premises. If SCHULTE is provided

advance or contemporaneous notice of the search of the Subject Premises, he may be able to

destroy evidence that can be developed based on the search of electronic devices.

        38.    Pursuant to Title 18, United States Code, Section 3103a(b)(1 ), delayed notification

may be provided for a search warrant obtained pursuant to Rule 41 of the Federal Rules of Criminal

Procedure if "the court finds reasonable cause to believe that providing immediate notification of

the execution of the warrant may have an adverse result." Delayed notification pursuant to this

provision may only be provided for a reasonable period not to exceed 30 days, although it may be

extended by the court for good cause shown, pursuant to Title 18, United States Code, Sections

3103a(b)(3) and 3103(c). A delayed notice warrant obtained pursuant to thi~ provision prohibits

"the seizure of tangible property, any wire electronic communication (as defined in section 2510),

or, except as expressly provided in chapter 121, any stored wire or electronic information, except

where the court finds reasonable necessity for the seizure." Title 18, United States Code, Section

3103(b)(2) (emphasis added).

       39.     The investigation of the Subject Offenses and SCHULTE is on-going, and remains

extremely sensitive. The FBI is continuing to review an enormous volume of electronic evidence,

much of which remains highly classified and extremely sensitive. In addition, based on inter alia

the statements in WikiLeaks March 7, 201 7 press release accompanying the Classified

Information, it appears at least possible that additional CIA information may have been stolen and

provided to WikiLeaks or others not authorized to receive it. Accordingly, ensuring that the

investigation remains covert for as long as possible is at its zenith. Public disclosure of the search

prematurely could cause evidence to be destroyed or additional information to be hastily released



                                                 27

                                                                                       JAS_000199


                                                                                                         JAS_027213
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 108 of 303



onto the Internet. In that context, I know, based on my review of the WikiLeaks press release, that

they claimed to have refrained from publishing additional information they purport to possess such

as '"armed' cyberweapons," which I understand based on my training, experience and involvement

in this investigation to mean the specific computer code they claim could actually be used to

perpetrate a cyber-attack or penetration). They also claim to have "anonymi[zed] some identifying

information," which I understand, based on my training, experience, and involvement in this

investigation, to include the names of covert CIA operatives and possibly covert United States

Government locations. Finally, because SCHULTE has booked an overseas trip for this Thursday,

it is critical that, to the extent possible, the search be conducted in such a way as to minimize the

possibility that it causes him to flee or to destroy evidence. In light of the foregoing, it is reasonably

necessary to conduct the search requested herein covertly.

        40.     Consistent with Title 18, United States Code, Section 3103a(b)(2), this application

requests that any notice otherwise required for the seizure and search of information be delayed

for a period of 30 days in light of the reasonable necessity - comprising both the investigatory

aims and mitigating goals of this investigation - for such a delay.




                                                   28

                                                                                          JAS_000200


                                                                                                             JAS_027214
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 109 of 303




VI.     Conclusion and Ancillary Provisions

        41.            Based on the foregoing, I respectfully request the court to issue a warrant to search

and seize the items and information specified in Attachment A to this Affidavit and to the Search

and Seizure Warrant.

        42.            In light of the confidential nature of the continuing investigation, I respectfully

request that this Affidavit and all papers submitted herewith be maintained under seal until the

Court orders otherwise.



                                                   JE]tfD. DONALD ON
                               , , I:   :'1
                                                   Special Agent
                                                   Federal Bureau of Investigation

Sworn to byfory me ,on
this 13th day of March 2017
               '   I
                   I



              SlBarbarn: Moses

~~~~~~~---,-'~~~,-,-.~~~~~~~




THE HONORABLE BARBARA MOSES
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                                       29
                                                                                              JAS_000201


                                                                                                               JAS_027215
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 110 of 303



                                            Attachment A

I. Premises to be Searched-Subject Premises

        The premises to be searched (the "Subject Premises") is described as follows, and includes

all locked and closed containers found therein:

        The Subject Premises is particularly described as apartment SC in a building located at 200
        East 39th Street, New York, New York 10016 (the "Building"). The Building is located
        near the comer of 39th Street and Third Avenue. The Building is nineteen stories high and
        contains approximately ninety-one apartment units. The Subject Premises is a one-
        bedroom apartment located on the eighth floor of the Building, and it is clearly identifiable
        as apartment SC from the outside of the Subject Premises.

II. Execution of the Warrant

        Law enforcement agents are permitted to execute the search warrant at any time in the day

or night, and further to execute the search warrant covertly without advance or contemporaneous

notice of the execution of the search warrant. Law enforcement agents will provide notice of the

execution of the warrant within seven days of execution unless there is a new showing, made to

the Court, that delayed notice is appropriate.

III. Items to Be Searched and Seized

    A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

        The items to be searched and/or seized from the Subject Premises include the following

evidence, fruits, and instrumentalities of: (i) the unauthorized possession and, inter alia, the

communication of national defense information to someone not entitled to receive it, in violation

of Title 18, United States Code, Section 793(d); (ii) the unlawful retention of national defense

information, in violation of Title 18, United States Code, Section 793(e); (iii) exceeding authorized

access to a computer in order to obtain national defense information with reason to believe that

information could be used to the injury of the United States and the advantage of a foreign nation

and willfully transmitting that information to a person not entitled to receive it, in violation of Title




                                                                                          JAS_000202


                                                                                                            JAS_027216
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 111 of 303



18, United States Code, Section 1030(a)(1 ); and (iv) intentionally exceeding authorized access and

thereby obtaining information from a department or agency of the United States, in violation of

Title 18, United States Code, Section 1030(a)(2)(B) (collectively, the "Subject Offenses"):

        1.      Evidence concerning occupancy or ownership of the Subject Premises, including

without limitation, utility and telephone bills, mail envelopes, addressed correspondence, diaries,

statements, identification documents, address books, telephone directories, and keys.


       2.       Evidence concerning the identity or location of, and communications with, any co-

conspirators.


       3.       Any and all notes, documents, records, correspondence, or materials, in any format

and medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs

and electronic messages, other digital data files and web cache information, and handwritten

notes), pertaining to the unauthorized retention, gathering, and transmission of classified

documents or materials, and the unauthorized removal and retention of classified documents or

materials.


       4.       Electronic devices (including but not limited to computers, tablets, smartphones,

and cellular telephones) and storage media used in furtherance of the Subject Offenses, containing

evidence of the Subject Offenses, or containing evidence authorized for seizure in paragraphs 1, 2

and 3 above.    The term "storage media" includes any physical object upon which computer data

can be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,

and other magnetic or optical media.




                                                2

                                                                                    JAS_000203


                                                                                                      JAS_027217
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 112 of 303



        5.     Electronic forensic evidence relating to the Subject Offenses, including for any

electronic device or storage media whose search and/or seizure is authorized by this warrant as

described above in paragraph 4 (hereinafter, "Computers" 1), including:


               a. evidence of the times the Computers were used in furtherance of the Subject

                    Offenses;

               b. passwords, encryption keys, and other access devices that may be necessary to

                    access the Computers;

               c. documentation and manuals that may be necessary to access the Computers or

                    to conduct a forensic examination of the Computers;

               d. evidence of software that would allow others to control the Computers, such as

                    viruses, Trojan horses, and other forms of malicious software, as well as

                    evidence of the presence or absence of security software designed to detect

                    malicious software;

               e. evidence indicating how and when the Computers were accessed or used in

                    furtherance of the Subject Offenses;

               f.   evidence indicating the Computers' user's/users' state of mind as it relates to

                    the Subject Offenses;

               g. evidence of the attachment to the Computers of other storage devices or similar

                    containers for electronic evidence in furtherance of the Subject Offenses;




1
  The term "computer" includes all types of electronic, magnetic, optical, electrochemical, or other
high speed data processing devices performing logical, arithmetic, or storage functions, including
desktop computers, notebook computers, mobile phones, tablets, server computers, and network
hardware.

                                                 3

                                                                                     JAS_000204


                                                                                                       JAS_027218
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 113 of 303



               h. evidence of counter-forensic programs (and associated data) that are designed

                    to eliminate data from the Computers;

               1.   records of or information about Internet Protocol addresses used by the

                    Computers;

               J.   records of or information about the Computers' Internet activity in furtherance

                    of the Subject Offenses, including firewall logs, caches, browser history and

                    cookies, "bookmarked" or "favorite" web pages, search terms that the user

                    entered into any Internet search engine, and records of user-typed web

                    addresses.

       6.      Iflaw enforcement personnel seize the computer(s) or other electronic device(s),

the personnel will search the computer and/or device(s) within a reasonable amount of time, not

to exceed 60 days from the date of execution of the warrant. If, after such a search has been

conducted, it is determined that a computer or device contains any data listed in paragraphs 1

through 3, the Government will retain the computer or device.         If it is determined that the

computer(s) or device(s) are no longer necessary to retrieve and preserve the data, and the items

are not subject to seizure pursuant to Federal Rule of Criminal Procedure 4I(b), such materials

and/or equipment will be returned within a reasonable time. In any event, such materials and/or

equipment shall be returned no later than 60 days from the execution of this warrant, unless further

application is made to the Court.


   B. Search and Seizure of Electronically Stored Information


       The items to be searched and seized from the Subject Premises also include any computer

devices and storage media that may contain any electronically stored information falling within

the categories set forth in Section III.A of this Attachment above, including, but not limited to,

                                                 4

                                                                                     JAS_000205


                                                                                                       JAS_027219
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 114 of 303



desktop and laptop computers, disk drives, modems, thumb drives, personal digital assistants,

smart phones, digital cameras, and scanners. In lieu of seizing any such computer devices or

storage media, this warrant also authorizes the copying of such devices or media for later review.


       The items to be searched and seized from the Subject Premises also include:


       1.      Any items or records needed to access the data stored on any seized or copied

computer devices or storage media, including but not limited to any physical keys, encryption

devices, or records oflogin credentials, passwords, private encryption keys, or similar information.


       2.      Any items or records that may facilitate a forensic examination of the computer

devices or storage media, including any hardware or software manuals or other information

concerning the configuration of the seized or copied computer devices or storage media.


       3.      Any evidence concerning the persons with access to, control over, or ownership of

the seized or copied computer devices or storage media.


   C. Review of ESI


       Following seizure of any computer devices and storage media and/or the creation of

forensic image copies, law enforcement personnel (including, in addition to law enforcement

officers and agents, and depending on the nature of the ESI and the status of the investigation and

related proceedings, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

control) are authorized to review the ESI contained therein for information responsive to the

warrant.




                                                 5

                                                                                     JAS_000206


                                                                                                       JAS_027220
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 115 of 303



       In conducting this review, law enforcement personnel may use various techniques,

including but not limited to:

       •   surveying various file "directories" and the individual files they contain (analogous to

           looking at the outside of a file cabinet for the markings it contains and opening a drawer

           believed to contain pertinent files);

       •   opening or cursorily reading the first few "pages" of such files in order to determine

           their precise contents;

       •   scanning storage areas to discover and possibly recover recently deleted files;

       •   scanning storage areas for deliberately hidden files;

       •   performing key word searches through all electronic storage areas to determine whether

           occurrences oflanguage contained in such storage areas exist that are intimately related

           to the subject matter of the investigation; and

       •   making reasonable efforts to utilize computer search methodology to search only for

           files, documents, or other electronically stored information within the categories

           identified in Sections I.A and LB of this Attachment.




                                                   6

                                                                                      JAS_000207


                                                                                                        JAS_027221
        Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 116 of 303
                                           Exhibit C
                         Subject Devices Seized from Schulte Residence
                                                                                          '

 1B56         Rack server, no serial number
 1B55         Black tower computer, no serial number
 1B54        One bag containing seven CD/DVDs
 1B53         One bag containing twenty-seven CD/DVDs
 1B52        One bag containing twenty-eight CD/DVDs
 1B51        One bag containing twenty-nine CD/DVDs
 1B50        One bag containing fifteen CD/DVDs
 1B49        One bag containing 9 floppy disks, and five CD/DVDs
 1B48        One ATT Sim Card
 1B47        One 16GB Micro SD
 1B46        One 8 GB SanDisk Micro SD
1B45         One UFCU 128MB Thumb Drive
1B44         One Sans Thumb Drive
1B43         One SanDisk 1GB Thumb Drive
1B42         One PNY 1GB Thumb Drive
1B41         One OSR Thumb Drive
1B40         One SanDisk USB Thumbdrive 16GB
1B39         One TP-Link Network USB
1B38         One GarminNUVI SIN: 1C2041768
1B37         One HTC Phone SIN: HT806GOO 1901
1B36         One MS ZUHE Mp3 Player SIN: 014195164210
1B35         One Olympus Camera JOH244018
1B34         One HTC Cell Phone SIN: HT068P900155
1B33         One Samsung Phone Model: SPHL710
1B32         One Western Digital 1 TB Hard Disk Drive ("HI>D") SIN: WCAW32653861
1B31         One 640 GB Western Digital HDD SIN: WCASY0416918
1B30         One 160GB Western Digital HDD SIN: WMAU2U189169
1B29         One Samsung 1 TB HDD SIN: 52AEJ18Z408962
1B28         One Samsung 1 TB HDD SIN: S2AEJ18Z4408961
1B27         One Samsung 1 TB HDD SIN: S2AEJ18Z408963
1B26         One Western Digital 1 TB Hard Drive ("HD") SIN: WCAU45276871
1B25         One Western Digital 1 TB HDD SIN: WCAU42139599
1B24         One Western Digital 1 TB HDD SIN: WCAW32328401
1B23         One Western Digital 1 TB HDD SIN: WCAU45355046
1B22         One Kingston Hyper X Solid State Drive ("SSD 11 )
1B21         One 120GB Samsung SSD S19HNSAD5517655
1B20         One black server tower, no sedal number
1Bl9         One Samsung Phone Model SM-J320P
1B18         One Kindle
1B17         One Samsung tablet SIN: R52H60LF5RY
1B16         One Kindle
1Bl5         One Xboxl SIN: 149212254048
1Bl4         One Xbox 360s SIN: 033320322443



                                                                             JAS_000208


                                                                                          JAS_027222
       Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 117 of 303
                                        Exhibit C
                      Subject Devices Seized from Schulte Residence

1B13       One SanDisk MP3 Player
1B12       One SanDisk MP3 Player
lBlO       One SanDisk Thumbdrive
1B9        One black server tower




                                                                      JAS_000209


                                                                                   JAS_027223
 Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 118 of 303



                                                                                  ,r..

                       IN THE UNITED STATES DISTRICT COURT F~j:THE .                                     'l n;.
                                                                                                                  1


                               EASTERN DISTRICT OF VIRGINIA                   J • .
                                                                              J.
                                                                                           l>R I A t.lui          I

                                                                              ;


                                         Alexandria Division                 L....                                    . -~_J
 IN THE MATTER OF THE SEARCH OF:                       )        UNDERSEAL
 Electronic Devices Previously Seized from the         )
 Premises of200 East 39th Street, Apartment 8C,        )       . CaseNo.1:17-SW- \             U}~
 New York, NY 10016                                    )

                                         ORDER TO SEAL

         The UNITED STATES, pursuant to Local Rule 49(B) of the Local Criminal Rules for the

United States District Court for the Eastern District of Virginia, having moved to seal the search

warrant, the application for search warrant, the affidavit   msupport of the search warrant, the
Motion to Seal, and proposed Order in :fuis matter; and

         The COURT, havin~ considered the government's submissions, including the facts

presented by the government to justify' sealing; having found that revealing the material sought to

be.sealed would jeopardize an ongoing criminal investigation; having considered the available

alternatives that are less drastic than sealing, and finding none would suffice to protect the

governm~nt's legitimate interest in concluding the investigation; and having found that this

legitimate government interest outweighs at this time any interest in ·the disclosure of the material;

it is _hereby

        ORDERED, ADJUDGED, and DECREED that, tb.e·search warrant, application for search
                           .                                                                         .
                                (
warrant, ~ffi.davit in support of the search warrant, Motion to Seal, and this Order be sealed until
                                                                                         Isl
:further Order of the Court.                                      Theres~1 Carroll Buchanan
                                                              ----Unit,::d Statl.':s rvfagistrate Judge

                                                      Theresa C. Buchanan
                                                      United States Magistrate Judge

Date:       4\ ·111\ \1.
        Alexandria, Virginia




                                                                                               JAS_000210


                                                                                                                        JAS_027224
  Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 119 of 303




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                                                                                                        '
                                . EASTERN DISTRICT OF VIRGINIA f.:'..
                                                                                81 iJ 20!7
                                         Alexandria Division            !·
IN THE MATTER OF THE SEARCH OF:                        )       UNDEltSEAL                         ,.__, J
Electronic Devices Previously Seized from the          )
Premises of 200 East 39th Street, Apartment 8C,        )       Case No. 1:17-SW-     t &1 CJ
New York, NY 10016.                                    )

                GOVERNMENT'S MOTION TO SEAL 'SEARCH WARRANT
                       PURSUANT TO LOCAL RULE 49(B)

        The United States of America, by and through undersigned counsel, upon the return of its

executed search warrant, 1 and pursuant to Local Rule 49(B) of the Local Criminal Rules for the

United States District Court for the Ea.stem District of Virginia, now asks for an Order to Seal the

search warrant, application for the search warrant and the affidavit in support of the search

warrant, together with this.Motion to Seal and proposed Order, until the United States makes a

motion to unseal the search warrant and affidavit.

        I..    REASONS FOR SEALING (See Local Rule 49(B)(l ))

                1.     At the present time, Special Agents of the Federal Bureau of Investigation

(FBI) are conducting an investigation into: (i) violations of Title 18, United States Code, Section

2252 (possession, transportation, receipt, distributio~ production, and reproduction of sexually ·

explicit material relating to children) and Title 18, United States Code, Section 2252A (activities

relating to material constituting or containing child pornography); and (ii) violations of Title 17,

Pnited States Code, Section. . 506 and Title 18, United States Code, Section 2319 (criminal
                                                                                        .
infringement of a copyright).

       1        Pursuant-to Local Rule 49(B), "[n]o separate motion to seal is necessary to seal a
search warrantfrom the time ofissuance to the time the executed warrant is returned. 11 (Emphasis
added.) This is because, as Rule 49(B) additionally mandates, "[u]ntil an executed search warrant
is returned, search warrants and related papers are not file~ with the· Clerk. 11




                                                                                       JAS_000211


                                                                                                            JAS_027225
 Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 120 of 303




                 2.      Premature disclosure of the specific details of this ongoing investigation (as

 reflected, for example, in the affidavit in support of search warrant) would jeopardize this

 continuing criminal investigatiqn and may lead to the destruction of additional evidence in other

 locations. Thus, a sealing order is necessary to avoid hindering the ongoing investigation in this

 matter.

                 3.      The United States has considered alternatives less .drastic than ~ealing,

 including, for ·example, the possibiUty ofredactions, and has determined that none would suffice to

 protect this investigation.

           ll.   THE GOVERNING LAW (See Local Ru~e 49(B)(2))

                 4.      It is generally recognized that the public has a common law right of access,.

but not a First Amendment right of access, to judicial documents, including documents

associated with ex parte proceedings such as search warrant affidavits. Media General

Operations, Inc. v. Buchanan, 417 F.3d 424, 429 (4th Cir. 2005); In re Washington Post Company

v. Hughes, 923 F.2d 324, 326 (4th Cir. 1991).     "But th~ right of access is qualified, and a judicial

officer may deny access to search warrant documents if sealing is 'essential to preserve higher ·

values' and 'narrowly tailored to" serve that interest."'   Media General Operations, 417 F .3d at

429 (citations omitted)~ see also Jnre Knight Pub. Co., 743 F.2d 231,235 (4th Cir. 1984) ("[t]he

trial court has supervisory power over its own records and may, in its discretion, seal documents
                                                     .                       .             .

if the public's tj.ght of access is outweighed by competing interests"). Sealing search warrants

and their accompanying affidavits and application is within the discretionary powers of a judicial

officer where, among o~er things, an '"affidavit contain[s] sensitive details of an ongoing

investigation' and it is 'clear and apparent from the affidavits that ·any disclosure of the




                                                                                        JAS_000212


                                                                                                          JAS_027226
  Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 121 of 303




information there would hamper' th[ e] ongoing investigation," Media General Operations, 417

F.3d at 430 (citations omitted); see also Inre Search Warrant for Matter of Eye Care Physicians

of Americ~ 100 F.3d 514, 518 (7th Cir. 1996).

                    5.     Before a district court generally may seal judicial records or documents, it
   .        .                                                 .
must (a) provide public notice of the request to seal and allow interested parties a reasonable

opportunity to object, (b) consider less drastic alternatives to sealing,the documents, and (c)

provide specific reasons and factual findings supporting its decision to seal the documents and for

rejecting the· alternatives. Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000).

                    6.     However, regarding the notice requirement in the specific context of a

search warrant, the Fourth Circuit has cautioned that "the opportunity to object" cannot "arise prior

to the entry of a sealing order when a search warrant has not been executed." Media General

Operations, 417 F.3d at 429. "A rule to the contrary would endangt:r the lives of officers and

agents and allow the subjects of the investigation to destroy or remove evidence before the

execution of the search warrant." Id.; see also Franks v. Delaware, 438 U.S. 154, 169 (1978).

A(?cordingly, in the 9ontext of search warrants, "the notice requirement is fulfilled by docketing

'the order sealing the documents,' which gives interested parties the opportunity to object after the

execution of the search warrants." Media General Operations, 417 F.3d at 430 (quoting

Baltimore Sun Co. v. Goetz, 886 F.2d 60, 65 (4th Cir. 1989)); see also Local Rule 49(B)'{"Until

an executed search warrant is returned, search warrants and related papers are not filed 'Yith the

Clerk.").

                    7. ·                            a
                           As to the requireme~t of court's consideration of alternatives, the Fourth

Circuit counsels that, "[i]f a judicial officer determines that full public access is not appropriate,
       .        .
she 'must consider alternatives to sealing the documents,' which may include giving the public

                                                    3



                                                                                          JAS_000213


                                                                                                          JAS_027227
                 Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 122 of 303
.   '   '   .



                 access to some of the documents or releasing a redacted version of the documents that are the

                subject to the government's motion to seal." Media G.eneral Operations,.417 F.3dat 429 (quoting

                Goetz, 886 F.2d at 66).
                                                                                  .              .
                                8.       Finally, regarding the requirement of specific findings, the F:ourth_ Circuit's

                precedents state that, "'in entering a sealing order,   a'judicial officer may explicitly adopt the
                facts that the government presents to justify sealing when the evidence appears creditable,"'

                Media General Operations, 417 F..3d at 429 (quoting Goetz, 886 F.2d at 65), so long as the

                ultimate "decision to seal the papers" is "made by the judicial officer," Goetz, 886 F.2d at 65.

                "Moreover, if appropriate, the government's submission and the Uudicial] officer's reason for

                sealing the documents can be filed under seal." Goetz, 886 F.2d at 65; see also hue Washington

                Post Co., 807 F.2d 383,391 (4th Cir. 1986) ("if the court concludes that a denial of public access is

                warranted, the court may file its statement of the reasons for its decision under seal").

                        III.   PERIOD OF TIME GOVERNMENT SEEKS TO HAVE MATTER REMAIN
                               UNDER SEAL (See Local Rule 49(B)(3))

                               9.        Pursuant to Local Rule 49(B)(3), the search warrant and the affidavit will

                remain sealed until the need to maintain the confidentiality of the search warrant application and

                the related investigation expires, after which time the United States will move to unseal the search

                warrant and affidavit.




                                                                  4.



                                                                                                        JAS_000214


                                                                                                                           JAS_027228
 Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 123 of 303




       WHEREFORE, the United States respectfull>:7requests th~t the search warrant, application

for search warrant, affidavit in support of the search warrant, and this Motion to Seal and proposed

Order be sealed until further Order of the Court.

                                                     R~spectfully submitted,

                                                     Dana J. Boente
                                                     United States Attorney



                                             By:
                                                     W. Neil Hammerstrom, Jr.
                                                     Assistant United States Atto




                                                5




                                                                                     JAS_000215


                                                                                                       JAS_027229
                 Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 124 of 303


• AO 93 (Rev. 12/09) Search and Seizure Warrant_



                                            UNITED STATES DISTRICT COURT
                                                                         for the ·
                                                            Eastern District of Virginia

                  · In the Matter of the Search of                          )
                (Briefly describe the property to be searched               )
                 or identify the person by name and address)                )'      Case No. 1:17-SW--1{1~
        Electronic Devices Previously Seized from the                       )
       Premises of 200 East 39th Street, Apartment' BC,                     )
                    New York, NY 10016
                                                                            )

                                                      SEARCH AND SEIZURE WARRANT
 To:           Any authorized law enforcement officer

          An application by a federal law enforcement officer or an attorney for the government requests the search
 of the following perso11 or property located in the        Eastern ·         District of            Virginia
 (identify the person or describe the property to be searched and give its location):

Electronic devices located at a U.S. Government facility in Herndon, Virginia

               The person or property to be searched, described above, is believed to conceal (identify the person or describe the
 property to be seized):

SEE ATTACHMENT A

            I find that the affidavit(s), or any recorded testimony, establish probable cause.to searc4 and seize the person or
 property.

           YOU ARE COMMANDED to execute this warrant on or before                                                        April 28, 2017
                                                                                                                   .    (not to exceed 14 days)


     /
         fun the daytime_
           ~
                                 6:00 a.m. t~ 10 p.m.           J established.
                                                                  at any time in the day or night as I find reasonable cause has been
                                                                                                                   .

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, qr from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
  Theresa C. Buchanan                             ·
                                 (name) .

      a I find that immediate notification may have an adverse result listed in 18 U.S.C .. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) IJfor          . days (not to exceed ~O). . ··' .           -
             ·                                 CJuntil, the facts justifying, ±he:.l~~e~dk~£...-==·:::::;;,------
                                                                                        Tfh tt."'.:'· '..:..L1J'r')J113ucn::1ian      -
Date and time issued:
                                 \l, u\./ '~"'\
                                '~v.:i;~              q • 1£)~
                                                                  .                     T.Jnitcd:S~t,::s ~.f:i~.j~1:wfo Jud<r~:
                                                                                                -;. ·              .      -------b~·.,__._ _ _ __
                                                       •.                                          'r[udge 's signature             .
                                                                                                     .~.. . . ~.. . .

City ~d state:           Alexandria, Virginia                              Theresa C. Buchanan, Ui'li·t~d.,States~Magistrate Judge
                                                                                    ·      Printed name and title


                                                                                                                                   JAS_000216


                                                                                                                                                  JAS_027230
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 125 of 303




                                            Attachment A

I. Devices to be Searched-Subject Devices

        The devices to be searched (the "Subject Devices") include any and all electronic devices

seized pursuant to a search warrant executed on or about March 15, 2017 at the premises described

as apartment 8C in a building located at 200 East 39th Street, New York, New York 10016.

II. The Search of the Subject Devices

    A. Evidence, Fruits, and Instrumentalities of the Child Pornography Offenses

       The Subject Devices may be searched for the following evidence, fruits, and/or

instrumentalities of violations of Title 18, United States Code, Sections 2252 (activities relating to

material constituting or containing child pornography) and 2252A (possession, transportation,

receipt, distribution, production, and reproduction of sexually explicit material relating to children)

(the "CP Offenses"):

   •   Evidence of computer programs used to access, transmit, or store information relating to
       the CP Offenses;

   •   Evidence of counter-forensic programs (and associated data) that are designed to eliminate
       data from computer devices, storage media, and related electronic equipment;

   •   Evidence of visual or wdtten depictions of minors engaged in sexually explicit conduct, as
       defined in 18 U.S.C. § 2256(2);

   •   Motion pictures, films, videos, and other recordings of visual or written depictions of
       minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2);

   •   Correspondence and records pertaining to violation of the CP Offenses including, but not
       limited to electronic mail, chat logs, electronic messages, and records bearing on the
       production, reproduction, receipt, shipment, orders, requests, trades, purchases, or
       transactions involving any visual depiction of minors engaged in sexually explicit conduct,
       as defined in 18 U.S.C. § 2256(2);

   •   Records or other items which evidence ownership, control, or use of, or access to computer
       devices, storage media, and related electronic equipment used to access, transmit, or store
       information relating to the CP Offenses, including but not limited to sales receipts,
       warranties, bills for internet access, registry entries, configuration files, saved usernames
       and passwords, user profiles, email contacts, and photographs.




                                                                                         JAS_000217


                                                                                                          JAS_027231
  Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 126 of 303




       •   Information or correspondence pertaining to affiliation with any child exploitation bulletin
           boards, chat forums, or organizations;

       •   Any child pornography as defined by 18 U.S.C. § 2256(8);

    •      Any child erotica, defined as suggestive visual depictions of nude minors which do not
           constitute child pornography as defined by 18 U.S.C. § 2256(8) or visual depictions of
           minors engaged in sexually explicit conduct as defined by 18 U.S.C. § 2256(2);
                                                                                               -,
    •      Notes, documents, records, invoices, or correspondence, in any format and medium,
           including, but not limited to, e-mail messages, chat logs and electronic messages, other
           digital data files and web cache information, related to the possession, distribution, receipt,
           or production of, or access with intent to view, child pornography as defined in 18 U.S.C.
           § 2256(8), or visual depictions of minors engaged in sexually explicit conduct as defined
           in 18 U.S.C. § 2256(2);

    •      Names, and lists of names and addresses of individuals (including minors) related to the
           possession, distribution, receipt, or production of, or access with intent to view, child
           pornography as defined in 18 U.S.C. § 2256(8), or visual depictions of minors engaged in
           sexually explicit conduct as defined in 18 U.S.C. § 2256(2);

    •      Mailing lists and/or supplier lists related to the possession, distribution, receipt, or
           production of, or access with intent to view, child pornography as defined in 18 US.C. §
           2256(8), or visual depictions of minors engaged in sexually explicit conduct as defined in
           18 U.S.C. § 2256(2); and

   •       Financial records, including credit card information, bills, and paymentrecords related to
           related to the possession, distribution, receipt, or production of, or access with intent to
           view, child pornography as defined in 18 U.S.C. § 2256(8), or visual depictions of minors
           engaged in sexually explicit conduct as defined in 18 U.S.C. § 2256(2).

   B. Evidence,_Fruits, and Instrumentalities of the Copyright Offenses

           The Subject Devices may also be searched for the following evidence, fruits, and/or

instrumentalities of violations of violations of 17 U.S.C. § 506 and 18 U.S.C. § 2319 (criminal

infringement of a copyright) (the "Copyright Offenses"):

   •       Evidence of computer programs used to transmit or store information relating to the
           Copyright Offenses;

   •       Evidence of counter-forensic programs (and associated data) that are designed to eliminate
           data from computer devices, storage media, and related electronic equipment;


                                                     2


                                                                                           JAS_000218


                                                                                                             JAS_027232
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 127 of 303




    •    Evidence of copyrighted works, including motion pictures, films, videos, other recordings,
         and documents relating to the Copyright Offenses;

    •    Correspondence and records pertaining to violation of the Copyright Offenses including,
         but not limited to electronic mail, chat logs, electronic messages, and records bearing on
         the transmission, receipt, and/or storage of copyrighted works;

    •    Records or other items which evidence ownership, control, or use of, or access to computer
         devices, storage media, and related electronic equipment used to transmit or store
         information relating to the Copyright Offenses, including but not limited to sales receipts,
         warranties, bills for internet access, registry entries, configuration files, saved us~mames
         and passwords, user profiles, email contacts, and photographs.

    •    Any copyrighted works;

    •     Notes, documents, records, invoices, or correspondence, in any format and medium,
        . including, but not limited to, e-mail messages, chat logs and electronic messages, other
          digital data files and web cache information, related to the transmission, receipt, and/or
          storage of copyrighted works;

    •    Names, and lists of names and addresses of individuals (including minors) related to the
         transmission, receipt, and/or storage of copyrighted works;

    •    Mailing lists and/or supplier lists related to the transmission, receipt, and/or storage of
         copyrighted works; and

    •    Financial records, including credit card information, bills, and payment records related to
         the transmission, receipt, and/or storage of copyrighted works.

   C. Review of ESI

         In conducting a review of ESI on the Subject Devices, law enforcement personnel may use

various techniques, including but not limited to:

         •   surveying various file "directories" and the individual files they contain (analogous to
             looking at the outside of a file cabinet for the markings it contains and opening a drawer
             believed to contain pertinent files);

         •   opening or cursorily reading the first few "pages" of such files in order to determine
             their precise contents;

         •   scanning storage areas to discover and possibly recover recently deleted files;

         •   scanning storage areas for deliberately hidden files;


                                                    3


                                                                                          JAS_000219


                                                                                                          JAS_027233
  Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 128 of 303




        •   performing key word searches through all electronic storage areas to determine whether
            occurrences oflanguage contained in such storage areas exist that are intimately related
            to the subject matter of the investigation; and

        •   making reasonable efforts to utilize computer search methodology to search only for
            files, documents, or other electronically stored information within the categories
            identified in Section II.A of this Attachment.

        Law enforcement personnel will make reasonable efforts to search only for files,

documents, or other electronically stored information within the categories identified in Section

II.A of this Attachment.     However, law enforcement personnel are authorized to conduct a

complete review of all ESI from the Subject Devices if necessary to evaluate its contents and to

locate all data responsive to the warrant.




                                                4


                                                                                      JAS_000220


                                                                                                       JAS_027234
                    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 129 of 303
.. AO 106 (SDNY Rev. 01/17) Application for a Search Warrant



                                                    UNITED STATES DISTRICT COURT

                                                                            Southern District of
                                                                                                for the
                                                                                                          17
                   In the Matter of the Search of
             (Briefly describe the property to be searched
              or identify the person by name and address)
                                                                                                  )
                                                                                                  )
                                                                                                                      MAG 3418
                                                                                                  )            Case No.
   (1) Workstation 173 on 16th floor of Bloomberg L.P., 120 Park Ave. New York, NY 10017, as
    well as Any Closed Containers/Items Contained Therein; & (2) Samsung internal solid state
                                                                                                  )
       drive, model no. MZ-HPU512T/OH1 & serial no. S1 L5NYAG301784; see Attachment A             )
                                                                                                  )

                                            APPLICATION FOR A SEARCH AND SEIZURE WARRANT
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
  penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
 property to be searched and give its location):
   (1) Workstation 173 on 16th floor of Bloomberg L.P., 120 Park Ave. New York, NY 10017, as well as Any Closed Containers/Items Contained Therein; & (2) Samsung internal
   solid state drive, model no. MZ-HPU512TIOH1 & serial no. S1 L5NYAG301784; see Attachment A.

  located in the - - -Southern
                       - - - - - - District of                                       --------------
                                                                                                      New York               , there is now concealed (identify the
 person or describe the property to be seized):

   See Attached Affidavit and its Attachment A


              The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                       l11J   evidence of a crime;
                       lxl contraband, fruits of crime, or other items illegally possessed;
                       lxl property designed for use, intended for use, or used in committing a crime;
                       0 a person to be arrested or a person who is unlawfully restrained.

              The search is related to a violation of:
                  Code Section(s)                                                                              Offense Description(s)
          18 U.S.C. 793(d), 793(e), 1030(a)                         Offenses relating to unauthorized possession and distribution of national
          (1 ), 1030(a)(2)(8), 2252, 2252A,                         defense information; child pornography; and copyright infringement.
          2319; 17 U.S.C. 506.
              The application is based on these facts:
           See Attached Affidavit and its Attachment A

               rilf Continued on the attached sheet.
               ~ Delayed notice of _l_Q_ days (give exact ending date if more than 30 days:                                                           ) is requested
                     under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                          D~~J.L
                                                                                                           /                App!Jetfnt 's signature

                                                                                                                  Special Agent Jeff D. Donaldson, TBI _______ _
                                                                                                                           Printed name and title

 Sworn to before me and signed in my presence.


 Date:                 05/05/2017                                                                                          n --- t-1~~A-~-----~=--.
                                                                                                                          u~ignatwr                    -

 City and state: _N_e_w_Y_o_rk_,_N_Y_ _ _ _ _ _ __                                                                        Honorable Sarah Netburn -
                                                                                                                                                    --~--
                                                                                                                            Printed name and title




                                                                                                                                                                    JAS_020244
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 130 of 303



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Application of the United                TO BE FILED UNDER SEAL
 States of America for a Search Warrant for the
 Premises Known and Described as (1)                           Agent Affidavit in Support of
 Workstation Number 173 on the 16th floor of                 Application for Search Warrant
 Bloomberg L.P., located at 120 Park Avenue,
 New York, New York 10017, as well as Any
 Closed Containers/Items Contained Therein; and
 (2) a Samsung internal solid state drive with
 model number MZ-HPU512T/OH1 and serial
 number SlL5NYAG301784.


SOUTHERN DISTRICT OF NEW YORK) ss.:

       JEFF D. DONALDSON, being duly sworn, deposes and says:

I. Introduction

       A.      Affiant

       1.      I am a Special Agent of the Federal Bureau of Investigation ("FBI") assigned to the

New York Field Office, and have been employed by the FBI since 2010. I am currently assigned

to a squad responsible for counterespionage matters and have worked in the field of

counterintelligence from 2010 to present. In the course of my duties as a Special Agent, I am

responsible for investigating offenses involving espionage and related violations oflaw, including

unauthorized retention, gathering, transmitting or losing classified documents or materials;

unauthorized removal and retention of classified documents or materials; illegally acting in the

United States as a foreign agent; other national security offenses; and the making of false

statements. As a result of my involvement in espionage investigations and investigations involving

the unauthorized disclosure or retention of classified information, as well as my training in

counterintelligence operations, I am familiar with the tactics, methods, and techniques of United

States persons who possess, or have possessed, a United States Government security clearance and


                                                1


                                                                                               JAS_020245
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 131 of 303




who may choose to harm the United States by misusing their access to classified information. I

am also familiar, though my training and experience with the use of computers in criminal activity

and the forensic analysis of electronically stored information.

       2.     . I make this Affidavit in support of an application pursuant to Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises specified below (the "Subject

Premises") for the items and information described in Attachment A. This Affidavit is based upon

my personal knowledge; my review of documents and other evidence; my conversations with other

law enforcement personnel; and my training, experience and advice received concerning the use

of computers in criminal activity and the forensic analysis of electronically stored information

("ESI"). Because this Affidavit is being submitted for the limited purpose of establishing probable

cause, it does not include all the facts that I have learned during the course of my investigation.

Where the contents of documents and the actions, statements, and conversations of others are

reported herein, they are reported in substance and in part, except where otherwise indicated.

       B.      The Subject Premises

       3.      The Subject Premises are particularly described as, collectively:

               a.      Workstation number 173 ("Workstation 173") on the 16th floor of the

 offices of Bloomberg LP, located at 120 Park Avenue, New York, New York 10017, which is an

 office space within a tan commercial high-rise office building (the "Building") located on the

Northwest comer of Park Avenue and East 4pt Street in Manhattan, as well as any closed

 containers or items contained therein or related thereto ("Subject Premises-I"), including but not

 limited to any servers that contain images or back-up copies of any electronic media (as defined

herein) contained within or assigned to Workstation 173, or electronically generated logs of

 activity conducted within Workstation 173 , to the extent such servers or electronically generated



                                                 2


                                                                                                  JAS_020246
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 132 of 303



logs are maintained by Bloomberg LP. The exterior of the Building has a glass entrance with the

number "120" visible from the exterior.

               b.      A computer hard drive, which presently is in the possession, custody, and

control of the FBI in the Southern District of New York, known and described as: a Samsung

internal solid state drive with model number MZ-HPU512T/OH1 and serial number

 S1L5NYAG301784 (the "Subject Premises-2") (collectively, with Subject Premises-I, the

"Subject Premises").

       C.      The Subject Offenses

       4.      For the reasons detailed below, I believe that there is probable cause that the Subject

Premises contain evidence, fruits, and instrumentalities of: (i) the unauthorized possession and,

inter alia, the communication of national defense information to someone not entitled to receive

it, in violation of Title 18, United States Code, Section 793(d); the unlawful retention of national

defense information, in violation of Title 18, United States Code, Section 793(e); exceeding

authorized access to a computer in order to obtain national defense information with reason to

believe that information could be used to the injury of the United States and the advantage of a

foreign nation and willfully transmitting that information to a person not entitled to receive it, in

violation of Title 18, United States Code, Section 1030(a)(l); intentionally exceeding authorized

access to a computer and thereby obtaining information from a department or agency of the United

States, in violation of Title 18, United States Code, Section 1030(a)(2)(B) (collectively, the

"National Security and Computer Crime Offenses"); (ii) violations of Title 18, United States Code,

Section 2252 (possession, transportation, receipt, distribution, production, and reproduction of

sexually explicit material relating to children) and Title 18, United States Code, Section 2252A

(activities relating to material constituting or containing child pornography) (collectively, the "CP

Offenses"); and (iii) violations of Title 17, United States Code, Section 506 and Title 18, United

                                                 3


                                                                                                   JAS_020247
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 133 of 303



States Code, Section 2319 (criminal infringement of a copyright) (the "Copyright Offenses," and

collectively with the National Security and Computer Crime Offenses as well as the CP Offenses,

the "Subject Offenses").

       D.        Terminology

        5.       The term "computer," as used herein, 1s defined as set forth m 18 U.S.C.

§ 1030(e)(1 ).

        6.       The terms "records," "documents," and "materials" include all information

recorded in any form, visual or oral, and by any means, whether in handmade form (including, but

not limited to, writings, drawings, paintings), photographic form (including, but not limited to,

microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, photocopies) or

electrical, electronic or magnetic form (including, but not limited to, tape recordings, cassettes,

compact discs, electronic or magnetic storage devices such as floppy diskettes, hard disks, CD-

ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media Cards

(MMCs), memory sticks, optical discs, printer buffers, smart cards, memory calculators, electronic

dialers, Bernoulli drives, or electronic notebooks, as well as digital data files and ,printouts or

readouts from any magnetic, electrical or electronic storage device), as well as the equipment

needed to record such information (including but not limited to cameras and video recording and

storage devices).

       7.        The term "child pornography" is defined in Title 18, United States Code, Section

2256(8), in pertinent part as "any visual depiction, including any photograph, film, video, picture,

or computer or computer-generated image or picture, whether made or produced by electronic,




                                                 4


                                                                                                 JAS_020248
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 134 of 303




mechanical, or other means, of sexually explicit conduct, where ... the production of such visual

depiction involves the use of a minor engaging in sexually explicit conduct." 1

       8.      The terms "minor," "sexually explicit conduct" and "visual depiction" are defined

as set forth in Title 18, United States Code, Section 2256.

II.    Probable Cause and Request to Search

       A.      Probable Cause Relating to the National Security and Computer Crime
               Offenses

       9.      Based on my review of publicly available material on the Internet, including on the

website wikileaks.org ("WikiLeaks"), I know that, on March 7, 2017, WikiLeaks published what

it claimed were more than 8,000 documents and files that contained classified information (the

"Classified Information") belonging to the Central Intelligence Agency ("CIA"). In its press

release accompanying the Classified Information, WikiLeaks further claimed that:

               a.      The public dissemination of the Classified Information was "the largest

ever" unauthorized publication of classified CIA documents.

               b.      The Classified Information constituted the "first full part" of a series-thus

indicating that there would be subsequent publications of additional sensitive CIA information. 2

               c.      The "collection" obtained by WikiLeaks amounted to "more than several

hundred million lines of code" and revealed the "entire hacking capacity" of the CIA, including

various malware, viruses, and other tools used by the CIA.




1
 See also Ashcroft v. Free Speech Coalition, 535 U.S. 234 (2002) (analyzing constitutional
validity of the definitions set forth in 18 U.S.C. § 2256(8)).
2
 On or about March 24, 2017, March 31, 2017, April 7, 2017, April 14, 2017, April 21, 2017,
April 28, and May 5, 2017, WikiLeaks released additional batches of documents that it claimed
were also obtained from the CIA.

                                                 5


                                                                                                  JAS_020249
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 135 of 303



hard drive. According to publicly available materials published by Microsoft, the "robocopy''

function would allow a user "to mirror the contents of an entire folder hierarchy across local

volumes or over a network. ... Robocopy is a powerful tool, capable of moving, copying, and

deleting files and folders faster than you can say 'Whoops."' In addition, the Robocopy command

allows a user to copy an entire file storage directory sporadically, rather than all at one time. It

does that by enabling the copying process to proceed in increments and re-start from where it left

off, rather than requiring a user to start the copying process over again from the beginning.

               d.      On the following day, April 13, 2016, SCHULTE conducted Google

Searches apparently designed to gather information about the speed of various portable, external

computer hard drives, such as "thumb drives" and "flash drives," which are computer memory

storage devices that connect to a computer typically via a USB port, including searches for:

                        1.     "thumbdrive copy speed";

                      11.    "flash drive transfer rate"; and

                      iii.   "flash drive read speeds"

               e.      Later in the day on April 13, 2016, within minutes ofconductingthe Google

Searches regarding portable hard drive speeds, SCHULTE also conducted another Google Search

apparently designed to identify the most efficient way to copy units of computer data: "optimal

reading chunk size c++". I know, based on my training, experience and conversations with other

law enforcement agents with technical expertise regarding computers, that:

                       1.      Computers store, read and write data in units that are sometimes

referred to as "blocks" or "chunks." When data is copied, each block or chunk is separately read,

copied and written from the original storage location to the destination storage location. These




                                                  13


                                                                                                 JAS_020250
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 136 of 303




        10.    Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I know that:

               a.      The information that WikiLeaks claimed was classified CIA information-

that is, the Classified Information-was at the time of its disclosure, in fact, classified CIA

information.

               b.      Specifically, the Classified Information was created and maintained by one

specific group within the CIA which is responsible for various computer engineering activities,

including the development of computer code (the "CIA Group"). That CIA Group exists within a

larger CIA component (the "CIA Component"). In March 2016, less than 200 employees were

assigned to the CIA Group.

               c.      The Classified Information was maintained by the CIA Group on an isolated

local-area computer network (the "LAN"). 3 Only employees of the CIA Group had access to the

LAN on which the Classified Information was stored. 4

                       1.      An isolated network, such as the CIA Group's LAN, is a network-

security structure by which the isolated network is physically separated (or "air-gapped") from


3
  In its press release announcing the publication of the Classified Information, WikiLeaks stated
that the Classified Information originated from "an isolated, high-security network."
4
  Prior search warrant applications in connection with this investigation set forth that a preliminary
analysis had concluded that the Classified Information was likely copied from a back-up server to
which the same three systems administrators likely had access. The information that the Classified
Information was likely recovered from an automated back-up file to which only systems
administrators likely had access was first received by the FBI on or about March 22, 2017. As set
forth herein, an investigation is ongoing as to whether the stolen data was in fact back-up data
taken from the automated back-up. But, nevertheless, the current assessment remains that the
copying of the data, regardless of the data's original location, would likely have required systems
administrator access of the type maintained by TARGET SUBJECT JOSHUA ADAM SCHULTE.
Accordingly, we respectfully submit that the precise location from where the Classified
Information was taken-whether from an automated back-up file or from a non-back-up computer
file-does not affect the probable cause underlying the prior search warrant applications.

                                                  6


                                                                                                   JAS_020251
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 137 of 303




unsecured networks, such as the public Internet.

                      11.      Accordingly, such isolated networks, like the LAN, cannot be

accessed from the public Internet, but rather only through those computers which are physically

connected to the isolated network.

                     111.      The CIA Group's LAN, and each of its component parts, was

maintained in heavily secured governmental facilities, which include multiple access controls and

various other electronic and physical security measures.

               d.      Based on a preliminary analysis of the timestamps associated with the latest

(or most recent) creation or modification date associated with the Classified Information, it appears

that the Classified Information was copied from the LAN in or about March 2016.

               e.      The duplication and removal from the LAN of the Classified Information

and its subsequent public dissemination via WikiLeaks was not authorized by the United States

government.

               f.      The unauthorized disclosure of the Classified Information could-at a

minimum-reasonably be expected to cause serious damage to the national security of the United

States. See Executive Order 13526; 18 C.F.R. § 3a.ll(a)(2).

               g.      The Classified Information is national defense information and its

disclosure could reasonably be expected to be used to the injury of the United States and to the

advantage ofa foreign nation. See 18 U.S.C. § 793(d) & (e).

       11.     I know, based on my conversations with other law enforcement agents and others,

that TARGET SUBJECT JOSHUA ADAM SCHULTE was employed as a computer engineer by

the CIA-specifically in the CIA Group-from in or about May 2010 through on or about

November 10, 2016, when he resigned from the CIA. Based on those conversations, I understand



                                                   7


                                                                                                  JAS_020252
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 138 of 303




the following about the nature of SCHULTE's employment with the CIA, in substance and in part:

               a.      During SCHULTE's more than six years working in the CIA Group, his

responsibilities included, among other things, developing computer code for specific projects,

including projects explicitly described in the Classified Information. SCHULTE had a skill set

that enabled him to write computer code designed to clandestinely copy data from computers.

               b.      As part of his responsibilities with the CIA Group, in or about March and

early April 2016, SCHULTE was one of three system administrators for the LAN. Among other

things, that meant that he was one of three employees responsible for maintaining the LAN, and

for controlling the access of other CIA Group employees.

               c.      These three systems administrators also had "super-user" access to the

LAN, which allowed them broader access to programs, files and servers.

        12.    Based on my conversations with law enforcement officers and others, including

individuals with an expertise in computer systems, and knowledge of the LAN, and my

conversations with individuals who have conducted preliminary forensic analyses of the LAN and

its related computer systems, I understand the following, in substance and in part:

               a.      Preliminary analysis suggests that the wholesale access to, and subsequent

copying of, the Classified Information would likely have required systems administrator access of

the type described above. 5



5
  I describe this as a "preliminary analysis" because analysis of the precise origin of the Classified
Information is ongoing, and therefore the conclusions drawn from the preliminary analyses to date
may be subject to modification once the analysis has been concluded. For example, among the
facts that the FBI and CIA continue to analyze and verify is the precise number of individuals with
"super-user" access who would have had access to the Classified Information during the relevant
time period, which in and of itself is in part dependent upon the mechanism or route by which the
Classified Information was obtained. Information the FBI received on April 5, 2017 revealed that
there is a possibility that this number could have been slightly lower or slightly higher than the
initial estimates set forth in prior search warrant affidavits submitted in the course of this
                                                  8


                                                                                                   JAS_020253
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 139 of 303



                  b.       The publicly released Classified Information originally published by

WikiLeaks, based on a preliminary review, appears to contain the names and/or pseudonyms of,

inter alia, multiple CIA employees-including two of the three aforementioned LAN systems

administrators.        SCHULTE's name, on the other hand, apparently was not published in the

Classified Information. Thus, SCHULTE was the only one of the three systems administrators

who was not publicly identified via WikiLeaks's first publication of the Classified Information.

                  c.       The other two individuals who served in March 2016 as systems

administrators for the CIA Group's LAN remain employed by the CIA. SCHULTE resigned from

the CIA in November 2016, as described in detail below.

          13.     Based on my conversations with other law enforcement agents and others, my

review of documents prepared by such law enforcement agents or obtained from the CIA, I know

that SCHULTE has alleged that, on or about March 1, 2016, another CIA Group co-worker had

made a threat against him. Based on those conversations and that review of documents regarding

SCHULTE's threat allegations against his former co-worker, I understand the following, in

substance and in part:

                  a.       The CIA conducted an investigation into the incident, at the conclusion of

which SCHULTE expressed deep unhappiness about the way that CIA responded to the alleged

threat.



investigation, and that such variation depends on the route through which the Classified
Information was accessed. While there may have been multiple mechanisms to gain access to the
Classified Information, the preliminary assessment is that the most likely routes to acquiring that
information would have required systems administrator access. Notwithstanding that fact, it is, of
course, also possible that an employee who was not a designated systems administrator could find
a way to gain access to the Classified Information (e.g., an employee could steal and use-without
legitimate authorization-the username and password of a designated systems administrator, or an
employee lacking systems administrator access could, at least theoretically, gain access to the
Classified Information by finding a "back-door" to it).

                                                    9


                                                                                                 JAS_020254
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 140 of 303



               b.      SCHULTE threatened legal action against the CIA for its handling of the

situation, and repeatedly stated that he felt that he was being punished by CIA management for

reporting the alleged threat incident.

               c.      SCHULTE informed CIA security that, if "forced into a comer" he would

proceed with a lawsuit against the CIA. He also repeatedly threatened that he or his lawyer would

go to the media.

               d.      In addition, CIA security learned that SCHULTE had removed an internal

CIA document from CIA facilities that related to his complaints to the CIA concerning its handling

of the alleged threat, despite being told multiple times by CIA security officials not to do so. On

or about April 4, 2016, SCHULTE and the other CIA employee were reassigned to different offices

within the CIA Group in response to SCHULTE's allegations.

               e.      Around the time of his reassignment to another branch within the CIA

Group, and at least in part because of his new responsibilities, many of SCHULTE's administrator

privileges on the LAN were revoked, and he was no longer permitted to serve as a systems

administrator in the CIA Group's LAN.

               f.      At approximately the same time, i.e., on or about April 4, 2016,

SCHULTE's computer access to a specific developmental project ("Project-I") was also revoked.

Until his reassignment, SCHULTE had been the CIA Group employee with principal

responsibility for Project- I. Upon SCHULTE' s transfer, principal responsibility for Proj ect-1 was

transferred to another CIA Group employee, who received computer access to Project-1. 6

        14.    I know from my review of publicly available material on the Internet, including


6
 SCHULTE retained read-only access to Project-I (but not the ability to alter the code) and the
ability to copy the computer code associated with it in order to support another project for which
he had responsibility.

                                                10


                                                                                                  JAS_020255
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 141 of 303



WikiLeaks.org, that Project-1 was one of a small group of CIA projects and capabilities that

WikiLeaks highlighted explicitly by name in its March 7, 2017 press release that accompanied the

online publication of the Classified Information.

       15. Based on my involvement in this investigation and my conversations with other FBI

agents involved in this investigation, I know that on or about March 14, 2017, pursuant to a search

warrant authorized by the Honorable Barbara Moses, United States Magistrate Judge for the

Southern District of New York, Google, Inc. ("Google") produced information, including a history

ofTARGET SUBJECT JOSHUA ADAM SCHULTE's Google searches (the "Google Search(es)"

or "Search(es)").

       16.     Based on my review of those Google Searches, and conversations with law

enforcement agents and others, as well as my own training and experience, I know that on or about

April 4, 2016, SCHULTE conducted a Google Search that led him to visit a webpage entitled in

part "Detecting USB insertion/Removal in C++ non-GUI application."7 I understand, based on

my training, experience, and conversations with others, that "Detecting USB insertion/[r]emoval"

likely relates to the function by which a computer recognizes--or does not recognize-that an

external device has been connected to it via its USB port. (A USB port is a standard connection

interface used to connect devices to a computer, including-among numerous other peripheral

items-a portable computer storage device.)

       17.     Based on my conversations with other law enforcement agents and others, and my

review of documents, I understand the following, in substance and in part:

               a.      On or about April 11, 2016, approximately one week later, SCHULTE



7
  Both C++ and non-GUI (which stands for graphical user interface) are references to standard
types of computer programming language or code, used, inter alia, by aspects of the LAN.

                                                11


                                                                                                JAS_020256
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 142 of 303



unilaterally, and without authorization, logged onto the CIA Group's LAN and reinstated his own

administrator privileges.

               b.      CIA Group management did not discover that SCHULTE had personally

re-instituted his administrator privileges to the LAN without permission until on or about April 14,

2016.

        18.    Based on my review of the Google Searches, I know that on April 12 and 13, 2016

(i.e., the time period between when SCHULTE reinstated his access to the LAN and FBI's

discovery of that unauthorized reinstatement), SCHULTE conducted a series of searches

apparently designed to gather information about copying a large quantity of data from one

computer storage device to another, including but not limited to the following:

               c.      On or about April 12 and 13, 2016, in the evening8 SCHULTE conducted

the following Google Searches, among others:

                         1.   "windows command line copy all files subdirectories";

                        11.    "windows copy all files and subdirectories"; and

                       111.    "windows back files xcopy or robocopy''

I understand, based on my training, experience, and conversations with others, that "robocopy"

and "xcopy" each refer to computer commands that allow a user to copy multiple computer files-

or entire computer directories (and all their contents)-from one computer storage location to

another. For example, this command would be used to copy files and folders, en masse, from one

network to another, from one computer to another, or from a computer network onto a portable



8
  The Google search warrant returns list the times of the searches in "UTC" or coordinated
universal time, which is the same as Greenwich Mean Time. Accordingly, the dates and times of
the Google Searches described herein have been adjusted to Eastern Standard Time (i.e., the time
zone where SCHULTE conducted the Google Searches).

                                                12


                                                                                                 JAS_020257
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 143 of 303



data blocks or chunks can be, of varying sizes. Accordingly, the speed and efficiency of copying

data can be affected by the size of each block or chunk of data.

                      11.     After conducting the above-mentioned Google Search ("optimal

reading chunk size c++"), SCHULTE visited websites relating to issues such as "what is the ideal

memory block size to use when copying."

       19.     Based on my review of the Google Searches, I understand that on or about April

15, 2016, SCHULTE conducted the following Google Search relating specifically to software

running on the CIA Group's LAN: "[] admin view restricted pages. " 9 After conducting the search,

SCHULTE visited websites that related to ways to restrict the ability of even other Systems

Administrators to view aspects of the LAN. (SCHULTE conducted the same search again thirteen

days later, on or about April 28, 2016.)

       20.     Based on my conversations with law enforcement officers and others with

knowledge of SCHULTE' s personnel file, I understand the following, in substance and in part:

               f.      On or about April 18, 2016, approximately four days after the CIA had

learned of SCHULTE's unauthorized reinstatement of his systems administrator privileges,

SCHULTE received notice regarding CIA policies against personnel restoring their own access to

privileges or computer networks after those accesses have been revoked.

               g.      SCHULTE signed an acknowledgment that he understood that "individuals

are not permitted to personally attempt and/or renew their previous authorizations [including

administrator privileges] to any particular [computer] system." That notice further instructed

SCHULTE: "do not attempt to restore or provide yourself administrative rights to any project



9
 The brackets redact out the proprietary name of the specific commercially available software
program that was running on the CIA Group's LAN.

                                                14


                                                                                                JAS_020258
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 144 of 303



and/or system for which they have been removed."

        21.      Based on my review of the Google Searches, and my conversations with other law

enforcement officers who have reviewed the Searches, I understand the following, in substance

and in part:

                 a.     Also on or about April 18, 2016 (i.e., the same day he was required to sign

the acknowledgement of CIA policies), SCHULTE conducted various Google Searches regarding

copying files on a computer network, including "copying multiple [] large files." After conducting

this search, SCHULTE visited a website titled, in part, "how to copy a large number of files quickly

between two servers."

                 b.     Less than a week later, on or about April 24, 2016, SCHULTE conducted a

Google Search for a "SATA adapter." Based on my training, experience and conversations with

others, I understand that such an adapter is used to connect a computer hard drive to a computer

externally, via USB connection. In other words, by connecting an internal drive to another

computer via that computer's external USB port, a SATA adapter allows an internal computer

hard drive to be used instead as a portable, external memory drive.

                 c.     On or about April 24, 2016, SCHULTE conducted multiple Google

Searches for how to "partition" or divide a computer hard drive up, in order to move files from

one storage location on the computer to a separate drive or portioned location.

                 d.     On or about April 28, 2016, SCHULTE again conducted a Google Search

relating specifically to software running on the CIA Group's LAN: "[] admin view restricted

pages," which was identical to the Search, described above, he conducted on April 15, 2016-four

days after restoring his own administrator access to that very software program without

authorization.



                                                 15


                                                                                                 JAS_020259
        Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 145 of 303




               e.     On the evemng of Saturday, April 30, 2016, SCHULTE conducted

numerous Google Searches apparently relating to the deletion of computer data, including possibly

his own Google Searches, which searches included the following:

                       1.     "google history";

                      11.     "google view browsing history";

                     111.     "western digital disk wipe utility"; and

                     1v.      "Samsung ssd wipe utility''

I know, based on my training, experience and conversations with others, that "[W]estern [D]igital"

is the name of one of the largest providers of computer storage hardware (such as portable hard

drives), and that "wipe utility," or wipe drive utilities are, based on the description on Western

Digital's website, designed to "erase all the data on a hard drive." I further know, based on my

training, experience and conversations with others, that Samsung SSD is a reference to a brand

(Samsung) of solid-state drives, which is a type of portable computer hard drive.

         22.   Based on my involvement in this investigation, and my conversations with other

law enforcement officers involved in this investigation, I know the following, in substance and in

part:

               a.     On March 15, 2017, the Honorable Barbara C. Moses issued a search

warrant (the "March 15 Search Warrant") for a Manhattan apartment located at 200 East 39th

Street, Apartment 8C, New York, New York 10016, in which SCHULTE has resided since shortly

after his resignation from the CIA in November 2016 (the "Residence"). 10




10
  Previously, on March 13, 2017, Judge Moses had issued a search warrant for the same premises.
The Government sought a second search warrant for an overt search of the premises because the
March 13 search warrant had been executed covertly on or about March 14, 2017 and agents were
not able to complete the search.

                                                16


                                                                                               JAS_020260
        Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 146 of 303



                 b.     Pursuant to the search conducted on that same day, law enforcement

officers recovered, among other things, numerous computer storage devices with the capacity to

store at least more than ten terabytes of data, including multiple Western Digital hard disk drives

(themselves totaling multiple terabytes 11 of storage space) and at least one Samsung SSD solid

state external hard drive. 12 As noted immediately above, these are the two brands of hard drive

which SCHULTE specifically searched for "wipe utilities"-programs designed to completely

erase data from the drives-on the evening of April 30, 2016. 13

          23.    Based on my review of the Google Searches, and my conversations with other law

enforcement officers who have reviewed the Searches, I understand the following, in substance

and in part:

                 c.     At approximately 3:20 a.m. in the early morning hours of May 1, 2016 (i.e.,

approximately five hours after conducting the Google Searches regarding the wiping of hard drives

described in Paragraph 21 (e) above), SCHULTE visited a website entitled in part "how can I verify

that a 1tb file transferred correctly." I know, based on my training, experience and conversations

with others, that "1 tb" likely refers to 1 terabyte of data.

                 d.     Three days later, on or about May 4, 2016, SCHULTE again conducted




11
  I know, based on my training, experience and conversations with others, that one terabyte of
data is roughly equivalent to one-thousand gigabytes of data or one-million megabytes of data.
Put differently, one terabyte of data is roughly equivalent to more than 85 million word processing
pages.
12
     Those computer devices are in the process of being analyzed.
13
   In addition, pursuant to the search, agents recovered from SCHULTE's apartment, internal
correspondence from the CIA that appears, based on a preliminary analysis, to contain classified
information (though not the Classified Information), including, inter alia, the names of CIA
employees, and code names of specific CIA Group programs. I know, based on my training,
experience and conversations with others, that removing and storing classified information in one's
own home is generally prohibited.

                                                   17


                                                                                                 JAS_020261
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 147 of 303



multiple Google Searches apparently related to the permanent deletion of data from a computer

storage device, including "western digital disk wipe utility'' and "can you use dban on ssd." Based

on my training, experience and conversations with others, I understand that:

                        1.     "SSD" is an acronym for "solid-state drive" a kind of computer

memory storage device.

                       11.     "dban" is an acronym that stands for "Darik's Boot and Nuke," a

computer software program that is designed, according to various websites selling the software, to

"securely wipe[] the hard disks of most computers. DBAN is appropriate for bulk or emergency

data destruction." According to one popular technology website, CNET.com: "use DBAN only if

you want to completely eradicate any trace of data on a hard drive. This is the ultimate in data

shredding-there's no recovery once you've used it."

               e.      Starting two days later, May 6, 2016, and again on May 8, 2016, SCHULTE

conducted multiple Google Searches apparently designed to research the anonymous transmission

of data on the Internet, through the use of so-called "private trackers," which are non-public

Internet sites set up to privately transfer large quantities of data from one computer to another, as

well as through "The Onion Router" or "TOR," which allows for anonymous communications on

the Internet via a worldwide network of linked computer servers, and multiple layers of data

encryption.

               f.      On May 6, 2016, SCHULTE conducted multiple Google Searches

apparently relating to ways to transfer data between computers anonymously, including searches

for "trackers," "trackers torrent," and "private trackers." Based on my training, experience and

conversations with others, I understand that trackers or torrent trackers are computer code (or a

"protocol") that connects computers on the Internet to each other in order to facilitate the transfer



                                                 18


                                                                                                  JAS_020262
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 148 of 303



oflarge files over the Internet. I further understand that "private trackers" are trackers that are not

publicly accessible, but rather that require authorization by an administrator to use the tracker to

share files. After conducting the Google Search for "private trackers," SCHULTE visited a

website entitled "opentrackers.org," which claims that its private tracker can be used "to avoid

detection & bypass anti-piracy/site blocking." 14

                g.       On May 8, 2016, SCHULTE conducted multiple Google Searches

apparently related to the use of The Onion Router (or TOR) to anonymously transfer encrypted

data on the Internet. For example, SCHULTE searched for "setup for relay," "test bridge relay,"

and "tor relay vs bridge." Each of these searches returned information regarding the use of

interconnected computers (or relays) on TOR to convey information, or the use of a computer to

serve as the gateway (or bridge) into the TOR network of relays.

        24.     Based on my conversations with law enforcement officers and others with

knowledge of SCHULTE's personnel file and computer access, I understand the following, in

substance and in part:

                a.       On May 26, 2016 (i.e., less than three weeks after he conducted Google

Searches related to the use of TOR as described in Paragraph 23 above), and notwithstanding the

warnings described above, SCHULTE made an official request that he again be given full access

to Project-I.

                b.       Before receiving an official response to that request, SCHULTE requested

access from another employee who, apparently without proper vetting, granted SCHULTE the


14
  Trackers and torrent trackers are often used in the transfer oflarge media files, including video
and audio. The investigation to date has indicated that, in addition to the activity set forth in this
section, SCHULTE also appears to have been engaged in the sharing of large media files,
including, among other things, movies and music. Accordingly, it is at least possible that certain
of these searches, as well as others described herein, could relate to those activities.

                                                    19


                                                                                                    JAS_020263
        Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 149 of 303



requested full access to Project-I.

               c.      On the same day, SCHULTE used that newly obtained access to,

unilaterally and without authorization, revoke the computer access permissions of all other CIA

Group employees to work on Project-I.

               d.      Once this conduct was discovered, SCHULTE was issued a letter of

warning that stated, "You were aware of the policy for access and your management's lack of

support for you to retain administrative privileges, but nonetheless you took steps to deliberately

violate that policy and gain those privileges!' It continued by warning SCHULTE that any future

violations would result in "further administrative action of a more severe nature." After receiving

the letter of warning, SCHULTE disagreed with some of its conclusions and consequently refused

to sign the form.

         25.   Based on my review of the Google Searches, and my conversations with other law

enforcement officers who have reviewed fhe Searches, I understand the following with respect to

TARGET SUBJECT JOSHUA SCHULTE's searches related to Wikileaks, in substance and in

part:

               a.      For the approximately six years between at least August 2010 and August

3, 2016, he conducted no searches for WikiLeaks.

               b.      But, beginning on August 4, 2016, SCHULTE initiated numerous Google

Searches for WikiLeaks and related terms, and visited more than 200 pages that he apparently

found as a result of those searches.

               c.      Between August 4 and August 22, 2016, SCHULTE conducted Searches

for "wikileaks" at least eleven times. Pursuant to those Google Searches, he read dozens of articles

regarding WikiLeaks, though he appears never to have actually visited the WikiLeaks.org Internet



                                                20


                                                                                                 JAS_020264
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 150 of 303



website. 15

                d.       Between August 2016 and March 14, 2017, he searched "wikileaks" at least

a dozen additional times, and read hundreds of online articles and publications regarding

WikiLeaks. He apparently first visited the WikiLeaks.org website on March 7, 2017-the date of

the release of the Classified Information.

                e.       In addition to the numerous searches for "wikileaks" which commenced on

August 4, 2016, SCHULTE also conducted multiple related Searches, including: prior to the

March 7, 2017 release of the Classified Information, "assange" (Julian Assange is the founder and

"editor-in-chief' of WikiLeaks.org), "snowden its time," "wikileaks code," and "wikileaks

2017"-and after the March 7, 2017 release of the Classified Information, "wikileaks public

opinion," and "officials were aware before the WikiLeaks release of a loss of sensitive

information."

        26.     Based on my review of the Google Searches, and my conversations with other law

enforcement officers who have reviewed the Searches, I further understand the following, in

substance and in part:

                a.       On August 1, 2016, SCHULTE conducted a Google Search for "create

temporary email," and, three seconds later, visited the website www.throwawaymail.com. Based

on my training, experience, conversations with others, and review of documents, I know that

"throwawaymail.com" is an Internet website that randomly generates an anonymous email address

for a user without any registration; that random and anonymous email address can immediately


15
   I know, based on my training, experience, and conversations with others, that, among many
other reasons, one reason a person might search for "wikileaks" but never visit the website is
because the act of visiting a website can leave a trail that a particular IP address visited the website.
Accordingly, one reason (perhaps among many) for repeatedly searching "wikileaks" but not
visiting the WikiLeaks.org website, would be to avoid leaving behind a footprint of one's visit.

                                                   21


                                                                                                     JAS_020265
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 151 of 303



receive and send emails, but automatically expIIes within a very short period of time

(approximately 48 hours).

               b.      On August 10, 2016, SCHULTE conducted a Search for "tails," and then,

two seconds later, visited the website "https://tails.boum.org." I Im.ow, based on my training,

experience, conversations with others, and review of that website, that "tails" is an acronym for

"the Amnesic Incognito Live System," that works in conjunction with TOR (described above) to

ensure anonymous connections on the Internet and therefore will leave no digital footprint of the

internet websites visited by someone using the system. 16 The WikiLeaks.org website also lists

"tails" as one of its "partner organizations."

               c.      On August 14, 2016, SCHULTE searched vanous topics regarding

employment litigation and disputes, including filing a lawsuit against one's boss (e.g. "can you

sue your boss"), one's employer (e.g. can i sue my employer for unfair treatment"), and the

"EEOC." (Less than an hour after conducting those Searches, SCHULTE searched "tor.")

               d.      On September 1 and 5, 2016, SCHULTE repeatedly searched, "what is a

mole." I Im.ow, based on my training and experience that, among other meanings, a "mole"

generally refers to a spy working inside a country's security, military or intelligence services.

       27.     Based on my conversations with law enforcement officers and others familiar with

TARGET SUBJECT JOSHUA SCHULTE's employment history with the CIA, including his



16
   News reporting indicates that Edward Snowden used the tails system in connection with his
transfer of allegedly classified documents to various news outlets. See Out in the Open: Inside the
Operating System Edward Snowden Used to Evade the NSA, Wired, April 14, 2014, available at
https://www.wired.com/2014/04/tails/ (last accessed Mar. 31, 2017); The ultra-secure Tails OS
beloved by Edward Snowden gets a major upgrade, PC World, Jan. 27, 2016, available at
http://www.pcworld.com/article/3026721/linux/the-ultra-secure-os-beloved-by-edward-
snowden-gets-a-major-upgrade.html (last accessed Mar. 31, 2017).



                                                 22


                                                                                                    JAS_020266
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 152 of 303



security clearances and related investigations, I understand the following, in substance and in part:

                a.     In approximately August 2016, as part of a standard background

reinvestigation of SCHULTE for the purpose of renewing his security clearances, the CIA

conducted interviews of multiple CIA Group colleagues. Among other things:

                b.     Some (but not all) colleagues independently reported that SCHULTE's

demeanor with his management and colleagues, and his commitment to his work, changed

markedly for the worse in or around February 2016.

                c.     Multiple colleagues stated that SCHULTE had indicated that he felt

aggrieved by the CIA in a number of respects. Some also reported that they believed SCHULTE

to be untrustworthy and potentially subject to outside coercion. (Other colleagues made no such

report and, indeed affirmatively reported that they believed that SCHULTE was, in fact,

trustworthy.)

                d.     Some (but not all) colleagues also reported that SCHULTE's security

practices were lax, and that SCHULTE tended not to abide by security guidelines he deemed

inconvenient-particularly guidelines concerning when and what kinds of media or data (such as

external drives) could be connected or uploaded to CIA computer systems. 17

       28.      Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I know in substance and in part that, in

connection with and preceding SCHULTE's November 2016 resignation from the CIA:

                a.     Approximately one month prior to his resignation, on October 12, 2016,

SCHULTE, using his CIA email account, sent an email to another CIA Group employee at that




17
  As described herein, external drives can be connected to computers and files in order to allow
users to move files from the computers onto the portable external drives.

                                                 23


                                                                                                   JAS_020267
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 153 of 303



employee's official email account. The subject line of the email stated, "ROUGH DRAFT of

Resignation Letter *EYES ONLY*." The email contained a letter entitled "Letter of Resignation

10/12/16" and addressed to "To whomever it may concern" ("Draft Resignation Letter"). I know

from reviewing the Draft Resignation Letter, which spanned approximately three single-spaced

pages, the following:

                        1.     SCHULTE began the letter by stating, in substance and in part, that

he had "always been a patriot" and would "obviously continue to support and defend this country

until the day that I die," but that "from this day forward" he would "no longer do so as a public

servant."

                        11.    SCHULTE claimed that he believed that the CIA Group

management had unfairly "veiled" CIA leadership from various of SCHULTE's previously

expressed concerns, including concerns about the network security of the CIA Group's LAN.

SCHULTE continued: "That ends now. From this moment forward you can no longer claim

ignorance; you can no longer pretend that you were not involved."

                        111.   SCHULTE explained tha,,t.he was resigning from the CIA because

CIA Group management had, among other things, "ignored" issues he had raised about "security

concerns" and had attempted to "conceal these practices from senior leadership," including that

the CIA Group's LAN was "incredibly vulnerable" to the theft of sensitive data. He claimed that

one named CIA Group manager had ignored his security concerns and "later attempt[ ed] to evade

responsibility and blame the decentralized and insecure [CIA Group computing] environment

entirely on me." 18


18
  SCHULTE went on to describe other complaints he had about managers at the CIA. Among
other things, SCHULTE described his complaints about the way in which CIA Group management
had handled various personnel and disciplinary issues.

                                                24


                                                                                               JAS_020268
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 154 of 303




                       1v.    Specifically, SCHULTE wrote that inadequate CIA security

measures had "left [the CIA Group's LAN] open and easy for anyone to gain access and easily

download [from the LAN] and upload [sensitive CIA Group computer codeJ in its entirety to the

[public] internet."

               b.     It appears that SCHULTE did not, in fact, submit the Draft Resignation

Letter to the CIA.

               c.     On his last day with the CIA (November 10, 2016), SCHULTE did,

however, send an internal email to the CIA Office of the Inspector General (OIG) advising that he

had been in contact with the United States House of Representatives' Permanent Select Committee

on Intelligence regarding his complaints about the CIA (the "OIG Email").

                       1.     In the OIG Email, which SCHULTE labeled "Unclassified,"

SCHULTE raised many of the same complaints included in the draft "Letter of Resignation

10/12/16," described above, including the CIA's treatment of him and its failure to address the

"security concerns" he had repeatedly raised in the past.

                       11.    Shortly thereafter, CIA security learned that one of SCHULTE's

colleagues had witnessed SCHULTE printing the OIG Email, placing it in a folder, and exiting the

CIA Component facility where SCHULTE worked. Notwithstanding SCHULTE' s labeling of the

email as "Unclassified," the CIA subsequently determined that the OIG Email, which SCHULTE

removed from the CIA without authorization, did in fact contain classified information.

       29.     Based on my involvement in this investigation, and my conversations with other

law enforcement officers involved in this investigation and/or my review of reports prepared in

the course of this investigation, I understand that the FBI recovered a copy of the November 10,

2016 OIG Email, which contained classified information and which SCHULTE labeled



                                                25


                                                                                               JAS_020269
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 155 of 303



"Unclassified" and removed from a CIA facility, from his residence during the March 15, 2017

search.

          B.    Probable Cause Relating to CP Offenses

          30.   As described above, On March 15, 2017, the Honorable Barbara C. Moses issued a

search warrant to search SCHULTE's residence in Manhattan-the March 15 Search Warrant.

Based on my involvement in this investigation, and my conversations with other law enforcement

officers involved in this investigation as well as my review of documents prepared in the course

of this investigation, I understand the following, in substance and in part:

                    a.   During the execution of the March 15 Search Warrant, law enforcement

officers recovered, among other things, multiple computers, servers, and other portable electronic

storage devices (the "Schulte Devices"). Following the seizure of the Schulte Devices, the devices

were transported by the FBI for analysis and examination to a U.S. Government facility in

Herndon, Virginia, within the Eastern District of Virginia.

                b.       In the course of searching the Schulte Devices for evidence, fruits, and

instrumentalities of the National Security and Computer Crime Offenses, agents discovered a

photograph on SCHULTE's desktop computer that appeared to depict child pornography (the "CP

Picture"). An agent who is assigned to the Crimes Against Children Squad (the "CACS Agent")

reviewed the CP Picture and believed that the CP Picture depicted a naked young child on all fours

and what appear to be two adults around her, one of whom appears to be performing a sexual act

on the child-oral sex around the child's buttocks. The CACS Agent also believed that the child

was a minor based on, among other things, body structure, lack of breast development, and lack

of pubic hair. 19


19
   Although the CACS Agent believed the CP Picture was an actual photograph, he stated that it
is possible that the CP Picture may have been altered. However, I understand that the CACS Agent
                                                 26


                                                                                               JAS_020270
       Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 156 of 303




        C.      Probable Cause for Evidence of Copyright Offenses

         31.    Based on my conversations with members of the FBI who were involved in

 searching the Schulte Devices for evidence, fruits, and instrumentalities of the National Security

 and Computer Crime Offenses pursuant to prior search warrants, I have learned, among other

 things, that at least one of the servers recovered from SCHULTE's Manhattan residence ("Server-

 1") has indications that SCHULTE was involved in illegally sharing copyrighted movies over the

 Internet. Specifically, Server-1 's command log (which shows the history of commands sent to

 Server-I by the user, likely via a computer connected to Server-I), indicates that SCHULTE

 participated in the sharing of dozens of movies using torrent trackers. 20 As described above, based

 on my training, experience and conversations with others, I understand that torrent trackers are .

 computer protocol which connect computers on the Internet to each other in order to facilitate the

 transfer oflarge files over the Internet.

         32.     Based on my training, experience, and my conversations with another FBI agent

 who has reviewed the public catalog of copyrighted works available through the United States

 Copyright Office, I know that most, if not all, of the movies that SCHULTE appears to have

 participated in sharing are copyrighted works registered with the United States Copyright Office.

 For example, among the many movies that were apparently shared include Hacksaw Ridge; The




 reviewed a printout of the CP Picture. The printout of the CACS Picture had the effect of
 magnifying the photograph, which makes it look slightly different than what is on the Desktop
 Computer. An agent involved in this investigation has reviewed the CP Picture on the Desktop
 Computer and believes that it is an actual photo.
 20
    Upon viewing the command log, which was searched pursuant to a prior search warrant for
. evidence regarding the National Security and Computer Crime Offenses, and upon seeing
  indications of illegal movie sharing, members of the FBI stopped viewing the command log and
  contacted the U.S. Attorney's Office.

                                                 27


                                                                                                   JAS_020271
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 157 of 303



Revenant; Captain America: Civil War; and The Hateful Eight, all of which are copyrighted works

currently registered with the United States Copyright Office.

       33.     Based on my involvement in this investigation as well as my review of reports

prepared in the course of this investigation, I understand that in or about March 2017, FBI agents

conducted interviews of multiple CIA employees who know SCHULTE, and that, among other

things, one of those employees stated that SCHULTE operates a service allowing users to stream

movies over the Internet (the "Streaming Service") and that SCHULTE manages the accounts of

users of the Streaming Service.

       34.     Based on my review of a telephone that was among the Schulte Devices for

evidence, fruits, and instrumentalities of the National Security and Computer Crimes Offenses

pursuant to the terms of the March 15 Search Warrant, I have learned, among other things, that on

or about October 31, 2016, SCHULTE sent an email to approximately 20 other individuals with

the subject line "Pedbsktbll Plex Server Downtime 11/9/2016-1/2017" (the "Email"). In the Email,

SCHULTE notifies the recipients that the "server will be down as it relocates to NYC starting

11/9. Thus, you will have the next 9 days to select and download material you may wish to watch

during that downtime. Hopefully," the server will be back and running mid to late December -

January at the latest." Based on my training, experience, and participation in this investigation, I

believe that SCHULTE was referring to the Streaming Service and was alerting users that the

service would be unavailable while he moved to New York in late 2016, at which point (as

explained below) he started his employment at the Subject Premises.

       D. Probable Cause Justifying Search of the Subject Premises

       35.     I know from speaking to a representative of Bloomberg LP (the "Company'') that

SCHULTE has been employed with the Company since November 14, 2016 and that since that

time he has worked at the Company's office located at the Building described above in paragraph

                                                28


                                                                                                 JAS_020272
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 158 of 303




3. I also know that SCHULTE has a designated workspace located at Workstation 173 on the 16th

floor of the Building, i.e., Subject Premises- I, and that Subject Premises- I contains a desktop

computer that was used by SCHULTE (the "Desktop Computer").

        36.    On or about March 15, 2017, approximately one week after the March 7 publication

of the Classified Information described above, I and another FBI agent approached SCHULTE in

the lobby of the Building. We identified ourselves as law enforcement, and asked SCHULTE

whether he would be willing to speak with us concerning the March 7, 2017 publication by

Wikileaks. Based on my participation in that interview, I understand the following, in substance

and in part:

               a.     SCHULTE agreed to be interviewed, and acknowledged that he left the CIA

in November 2016 out of frustration with way things were run there, and began working for the

Company.

               b.     SCHULTE denied any involvement in the transmission of the Classified

Information to WikiLeaks.

               c.     During the interview, SCHULTE had a backpack in his possession, and he

informed agents that his passport was inside the backpack. SCHULTE declined at that time to

consent to a search of his backpack (the "Backpack"), although he showed agents a set of

documents retrieved from his backpack that confirmed SCHULTE was traveling overseas the

following day (March 16, 2017).

               d.     Another FBI agent informed SCHULTE that the FBI would soon be

executing a search of SCHULTE's residence (i.e., the March 15 Search Warrant). SCHULTE

subsequently provided the FBI access to his residence and remained near his residence while the

search was being conducted.



                                               29


                                                                                              JAS_020273
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 159 of 303



               e.      SCHULTE informed agents that he had inside his apartment a diplomatic

passport (in addition to the personal passport inside his backpack) that he had not returned to the

CIA upon his resignation. Between approximately 10 p.m. and 11 p.m. on March 15, 2017, while

the March 15 Search Warrant was being executed, SCHULTE left the vicinity ofhis residence and

informed agents that he would return at 11 :30 p .m. to get an update on the progress of the search.

       37.      Based on my participation in this investigation, and my conversations with other

law enforcement officers who conducted surveillance of TARGET SUBJECT JOSHUA ADAM

SCHULTE on the night of March 15, 2017, I understand the following, in substance and in part:

               a.      After SCHULTE departed the vicinity of the Schulte Residence, law

enforcement learned that SCHULTE had entered the Building where Subject Premises-I is located

(i.e., 120 Park Avenue, New York, New York).

               b.      I know from my conversations with other FBI agents involved in this

investigation that the Company's corporate security department confirmed that SCHULTE, in fact,

had proceeded to use his desktop computer located at Subject Premises-I.

       38. As of approximately 12: 15 a.m., SCHULTE had not returned to the residence where

the March 15 Search Warrant was still being executed. I and another FBI agent proceeded to the

Building, and witnessed SCHULTE proceeding down an escalator to the lobby of the Building.

SCHULTE was carrying the Backpack. After I and another FBI agent witnessed SCHULTE

proceed to the lobby of the Building, we approached SCHULTE and asked him if he would be

willing to speak with us. Based on my participation in that conversation, I understand the

following, in substance and in part:

               a.      Schulte agreed to speak with us.

               b.      We informed SCHULTE that a copy of the November 10, 2016 OIG Email,



                                                30


                                                                                                  JAS_020274
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 160 of 303



which contained classified information, had been found inside his residence, and that he was being

investigated for, among other things, the unlawful retention of classified information.

               c.      We also informed SCHULTE (whom the FBI knew had scheduled overseas

travel for March 16, 2017) that we were requesting his passports, including SCHULTE's

diplomatic passport, which had not been found in the search of SCHULTE's residence.

               d.      SCHULTE, who was not placed under arrest but was told he had a right to

seek advice from an attorney, was told that he could face arrest ifhe did not agree to surrender his

passports. SCHULTE agreed to provide his passports to the FBI and stated that both his personal

passport (which SCHULTE previously informed us had been in the Backpack earlier that night)

and his diplomatic passport were upstairs at his Company workstation. SCHULTE was

accompanied by FBI agents and Company security to his workstation (i.e., Subject Premises-1),

where he retrieved his passports. 21

               e.      SCHULTE also consented to a search of his Backpack at that time.

        39.    I believe, based on the foregoing, that when SCHULTE proceeded from his

residence to his workstation at the Company, i.e., Subject Premises-1, he placed at least one of his

passports in Subject Premises-1. Because SCHULTE did not consent to a search of the Backpack

until after he had already visited Subject Premises-1, I believe that SCHULTE also may have

placed other items from his Backpack in Subject Premises-1 and/or stored other personal items in

Subject Premises-1.

       40.     I know from information provided by the Company that, following the above

events, SCHULTE, who remains employed with the Company, was placed on temporary paid




21
  SCHULTE ultimately retained counsel, who also agreed on SCHULTE's behalf to allow the
FBI to temporarily retain SCHULTE's passports.

                                                31


                                                                                                 JAS_020275
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 161 of 303



leave beginning on March 16, 2017. I also know that, since March 16, 2017, i.e., the date when

SCHULTE last reported to Subject Premises-I, that the items within Subject Premises-I were

preserved. In other words, the Company did not take steps to clear out or alter the materials located

at Subject Premises- I, and the workspace was not reassigned to any other employee or designated

for any other purpose.

       41.     To the know ledge of a senior Company representative who is aware of the existence

of this investigation, Subject Premises-I has not been altered since March 16, 2017. However,

Company officials removed the hard drive of SCHULTE's desktop computer-Subject Premises-

2-and stored that hard drive in a secure location at the Company. On May 5, 2017, pursuant to

a subpoena issued by a grand jury sitting in this District, the Company transferred Subject

Prernises-2 to the custody of the FBI. Subject Premises-2 remains in the FBI's custody in the

Southern District of New York.

       42.     I also understand from information obtained provided by the Company that,

following the above events, the Company, among other things, analyzed SCHULTE's electronic

and telephonic communications while at the Subject Premises in the days leading up to March 16,

2017, when SCHULTE was last seen at the Subject Premises.

       43.     Based on my training and experience, I know that individuals who are involved in

the Subject Offenses often use computers and other electronic devices in furtherance of their

criminal activities. Based on my training and experience, I also know that individuals typically

keep their computers and other electronic devices in their homes, their persons, or other areas

where the devices can be stored or used. Oftentimes materials relating to the Subject Offenses

may be kept on electronic storage media, such as thumb drives, external hard drives, mp3 players,

SD cards, or other forms of easily concealed electronic storage devices.



                                                 32


                                                                                                  JAS_020276
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 162 of 303



       44.     Based on my training and experience, I also know that individuals who engage or

otherwise are involved in the Subject Offenses often take steps to ensure that information they may

have obtained unlawfully is not obtained by law enforcement. Among other things, I know that

such individuals oftentimes will maintain some of the more sensitive materials on their person or

in another location, such as their private workspace at their place of employment, to ensure that

they are not inadvertently discovered or otherwise found by law enforcement or other individuals.

       45.     As noted above, individuals who engage in Subject Offenses often use computers

and other electronic devices to store documents and records relating to their illegal activity.

Individuals engaged in these activities use electronic devices to, among other things, store copies

of documents or materials relating to the illegal activity (including, among other things, classified

documents, child pornography, and evidence of copyrighted works); engage in email

correspondence relating to their illegal activity; store contact information of co-conspirators,

including telephone numbers, email addresses, and identifiers for instant messaging and social

medial accounts; and/or store records of illegal transactions (including, among other things, illegal

transactions involving classified documents, child pornography, and copyrighted works).

       46.     Individuals who engage in the criminal activity described herein, in the event that

they change computers, will often back up or transfer files from their old computers' hard drives

to that of their new computers, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity. In addition, individuals

who engage in such criminal activity will often also store or transfer files on electronic storage

media other than computer hard drives, including thumb drives, flash memory cards, CD-ROMs,

or portable hard drives to, for example, facilitate the use of the information or to transfer it to co-

conspirators in support of the criminal scheme.



                                                  33


                                                                                                     JAS_020277
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 163 of 303



       47.     Individuals who engage in criminal activity involving computers and electronic

devices also often maintain physical evidence of their criminal activity, including, among other

things, printouts of documents and records that are also stored electronically, as described above,

or handwritten notes of the same, for example as a backup in case of a failure of the electronic

media on which they were stored or to facilitate use of the data.

       48.     Computer files or remnants of such files can be recovered months or even years

after they have been downloaded onto a hard drive, deleted, or viewed via the Internet. Electronic

files can be stored on a hard drive for years at little or no cost. Even when such files have been

deleted, they can often be recovered, depending on how the hard drive has subsequently been used,

months or years later with forensics tools. Specifically, when a person "deletes" a file on a home

computer, the data contained in the file does not actually disappear; rather, that data remains on

the hard drive until it is overwritten by new data. Deleted files, or remnants of deleted files, may

accordingly reside in "slack space" (space that is not being used for storage of a file) for long

periods of time before they are overwritten. In addition, a computer's operating system may keep

a record of deleted data in a "swap" or "recovery" file. Similarly, files that have been viewed via

the Internet are generally automatically downloaded into a temporary Internet directory or "cache."

The browser typically maintains a fixed amount of hard drive space devoted to these files, and the

files are only overwritten as they are replaced with more recently viewed Internet pages. Thus,

the ability to retrieve from a hard drive or other electronic storage media depends less on when the

file was downloaded or viewed than on a particular user's operating system, storage capacity, and

computer habits.

       49.     Based on my training, experience, and discussions with other FBI agents, I also

know that, with respect to the CP Offenses in particular:



                                                34


                                                                                                 JAS_020278
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 164 of 303



               a.      Persons who collect and distribute child pornography frequently collect

and view sexually explicit materials in a variety of media, such as photographs, magazines, motion

pictures, video tapes, books, slides and/or drawings or other visual media that they use for their

own sexual arousal and gratification. These examples of visual media containing sexually explicit

materials are often times stored on various devices, including but not limited to, computers, disk

drives, servers, modems, thumb drives, personal digital assistants, mobile phones and smart

phones, digital cameras, and scanners, and the data within the aforesaid objects relating to said

materials.

               b.      In addition, I know that individuals who collect and distribute child

pornography, in the event that they change computers, will often back up or transfer files from

their old computers' hard drives to that of their new computers, so as not to lose data, including

that described in the foregoing paragraph, which would be valuable in facilitating their criminal

activity. In addition, individuals who engage in such criminal activity will often also store or

transfer files on electronic storage media other than computer hard drives, including thumb drives,

flash memory cards, CD-ROMs, or portable hard drives to, for example, facilitate the use of the

information or to transfer it to co-conspirators in support of the criminal scheme.

               c.      I also know that the child pornography detailed above was likely

downloaded via the Internet. As a result, electronic devices (including electronic devices within

Subject Premises-I) may contain messages, emails, photographs, and/or videos relating to the

possession, receipt, or production of child pornography. Computer files or remnants of such files

can be recovered months or even years after they have been downloaded onto a hard drive, deleted,

or viewed via the Internet. Electronic files can be stored on a hard drive for years at little or no

cost. Even when such files have been deleted, they can often be recovered, depending on how the



                                                35


                                                                                                  JAS_020279
       Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 165 of 303



hard drive has subsequently been used, months or years later with forensics tools. Specifically,

when a person "deletes" a file on a home computer, the data contained in the file does not actually

disappear; rather, that data remains on the hard drive until it is overwritten by new data. Deleted

files, or remnants of deleted files, may accordingly reside in "slack space" (space that is not being

used for storage of a file) for long periods of time before they are overwritten. In addition, a

computer's operating system may keep a record of deleted data in a "swap" or "recovery'' file.

Similarly, files that have been viewed via the Internet are generally automatically downloaded into

a temporary Internet directory or "cache." The browser typically maintains a fixed amount of hard

drive space devoted to these files, and the files are only overwritten as they are replaced with more

recently viewed Internet pages. Thus, the ability to retrieve from a hard drive or other electronic

storage media depends less on when the file was downloaded or viewed than on a particular user's

operating system, storage capacity, and computer habits.

         50.   Based on the foregoing, I respectfully submit that there is probable cause to believe

that SCHULTE is committing or has committed the Subject Offenses, and that evidence of this

criminal activity is likely to be found in Subject Premises-I (including on electronic devices

located therein) and on Subject Premises-2. As a result, I am seeking authorization for a search

warrant to search the Subject Premises for evidence of the Subject Offenses, including the items

set forth in Attachment A.

III.    Items to Be Seized

        51.    Closed or Locked Containers. Based on my training, experience, participation in

this and other investigations, I know that individuals who participate in criminal activities routinely

secrete and store books, records, documents, currency and other items of the sort described in

Attachment A in secure locations, including locked or closed containers, in an effort to prevent the

discovery or theft of said items. The requested warrant and search procedure includes a search of

                                                  36


                                                                                                    JAS_020280
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 166 of 303



any closed containers in Subject Premises-I, including cabinets, drawers, and other appurtenances

located on or within Subject Premises-I whether they are locked or unlocked.

       52.     Electronic Devices. Based on the foregoing, and consistent with Rule 41(e)(2)(B),

the requested warrants would permit seizing, imaging, or otherwise copying storage media that

reasonably appear to contain some or all of the evidence described in the warrant, and would

authorize a later review of the media or information consistent with the warrant. Based upon my

training and experience and information related to me by agents and others involved in the forensic

examination of computers, I know that computer data can be stored on a variety of systems and

storage devices including hard disk drives, floppy disks, compact disks, thumb drives, magnetic

tapes and memory chips. I also know that during the search of Subject Premises-I in particular, it

may not be possible to fully search computer equipment and storage devices for data for a number

of reasons, including the following:

               a.      Searching computer systems is a highly technical process, which requires

specific expertise and specialized equipment. There are so many types of computer hardware and

software in use today that it is impossible to bring to the search site all of the necessary technical

manuals and specialized equipment necessary to conduct a thorough search. In addition, it may

also be necessary to consult with computer personnel who have specific expertise in the type of

computer, software application or operating system that is being searched.

               b.      The volume of data stored on many computer systems and storage devices

will typically be so large that it will be highly impractical to search for data during the execution

of the physical search of Subject Premises-1. A single megabyte of storage space is the equivalent

of 500 double-spaced pages of text. A single gigabyte of storage space, or 1,000 megabytes, is the

equivalent of 500,000 double-spaced pages of text.         Storage devices capable of storing 160



                                                 37


                                                                                                    JAS_020281
        Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 167 of 303




gigabytes (GB) of data are now commonplace in desktop computers. Consequently, each non-

networked, desktop computer found during a search can easily contain the equivalent of 80 million

pages of data, which, if printed out, would result in a stack of paper over four miles high.

               c.      Computer users can attempt to conceal data within computer equipment and

storage devices through a number of methods, including the use of innocuous or misleading

filenames and extensions. For example, files with the extension ".jpg" often are image files;

however, a user can easily change the extension to ".txt" to conceal the image and make it appear

that the file contains text. Computer users can also attempt to conceal data by using encryption,

which means that a password or device, such as a "dongle" or "keycard," is necessary to decrypt

the data into readable form. In addition, computer users can conceal data within another seemingly

unrelated and innocuous file in a process called "steganography."          For example, by using

steganography a computer user can conceal text in an image file which cannot be viewed when the

image file is opened. Therefore, a substantial amount of time is necessary to extract and sort

through data that is concealed or encrypted to determine whether it is evidence, contraband or

instrumentalities of a crime.

         53.   In light of these concerns, I hereby request the Court's perm1ss10n to copy

information stored on computer hardware (and associated peripherals) that may contain some or

all of the evidence described in Attachment A hereto, and to conduct an off-site search of such

copies for the evidence described, using the general procedures described in Attachment A. With

respect to Subject Premises-2 (which has already been provided to the FBI pursuant to a subpoena),

and to the extent law enforcement is unable to copy other electronic devices located at Subject

Premises-I, I hereby request the Court's permission to seize those devices and search them off-

site.



                                                 38


                                                                                               JAS_020282
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 168 of 303



IV.    Procedures for Searching ESI

       A.       Execution of Warrant for ESI

       54.      Federal Rule of Criminal Procedure 4l(e)(2)(B) provides that a warrant to search

for and seize property "may authorize the seizure of electronic storage media or the seizure or

copying of electronically stored information ... for later review." Consistent with Rule 41, this

application requests authorization to search Subject Premises-2, which is in the custody of the FBI,

and to search and/or seize any other electronic storage media, including thumb drives, flash

memory cards, CD-ROMs, or portable hard drives located in Subject Premises-I, and transport

them to an appropriate law enforcement facility for review. This is typically necessary for a number

ofreasons:

       •     First, the volume of data on computer devices and storage media is often impractical

             for law enforcement personnel to review in its entirety at the search location.

       •     Second, because computer data is particularly vulnerable to inadvertent or intentional

             modification or destruction, computer devices are ideally examined in a controlled

             environment, such as a law enforcement laboratory, where trained personnel, using

             specialized software, can make a forensic copy of the storage media that can be

             subsequently reviewed in a manner that does not change the underlying data.

       •     Third, there are so many types of computer hardware and software in use today that it

             is impossible to bring to the search site all of the necessary technical manuals and

             specialized personnel and equipment potentially required to safely access the

             underlying computer data.

       •     Fourth, many factors can complicate and prolong recovery of data from a computer

             device, including the increasingly common use of passwords, encryption, or other



                                                  39


                                                                                                 JAS_020283
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 169 of 303



             features or configurations designed to protect or conceal data on the computer, which

             often take considerable time and resources for forensic personnel to detect and resolve.

       55.      As discussed herein, the Company is a functioning company that conducts

legitimate business. The seizure of the Company's computers or other storage media may limit

the Company's ability to conduct its legitimate business. In order to execute the warrant in the

most reasonable fashion, law enforcement personnel will attempt to investigate on the scene of

what computers or storage media must be seized or copied, and what computers or s,torage media

need not be seized or copied. Law enforcement personnel will speak with Company personnel on

the scene as may be appropriate to accomplish this. Where appropriate, law enforcement personnel

will copy data, rather than physically seize computers, to reduce the extent of any disruption of the

Company's business operations. If employees of the Company so request, the agents will, to the

extent practicable, attempt to provide the employees with copies of data that may be necessary or

important to the continued functioning of the Company's legitimate business. If, after inspecting

the seized computers off-site, it is determined that some or all of this equipment is no longer

necessary to retrieve and preserve the evidence, the Government will return it.

       B.       Review of ESI

       56.      Following the search of any computer devices and storage media and/or the creation

of forensic image copies, law enforcement personnel (including, in addition to law enforcement

officers and agents, and depending on the nature of the ESI and the status of the investigation and

related proceedings, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

control) will review the ESI contained therein for information responsive to the warrant.




                                                 40


                                                                                                   JAS_020284
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 170 of 303



       57.      In conducting this review, law enforcement personnel may use various techniques

to determine which files or other ESI contain evidence or fruits of the Subject Offenses. Such

techniques may include, for example:

       •     surveying directories or folders and the individual files they contain (analogous to
             looking at the outside of a file cabinet for the markings it contains and opening a drawer
             believed to contain pertinent files);

       •     conducting a file-by-file review by "opening" or reading the first few "pages" of such
             files in order to determine their precise contents (analogous to performing a cursory
             examination of each document in a file cabinet to determine its relevance);

       •     "scanning" storage areas to discover and possibly recover recently deleted data or
             deliberately hidden files; and

       •     performing electronic keyword searches through all electronic storage areas to
             determine the existence and location of search terms related to the subject matter of the
             investigation. (Keyword searches alone are typically inadequate to detect all
             information subject to seizure. For one thing, keyword searches work only for text data,
             yet many types of files, such as images and videos, do not store data as searchable text.
             Moreover, even as to text data, there may be information properly subject to seizure
             but that is not captured by a keyword search because the information does not contain
             the keywords being searched.)

       58.      Law enforcement personnel will make reasonable efforts to restrict their search to

data falling within the categories of evidence specified in the warrant.           Depending on the

circumstances, however, law enforcement personnel may need to conduct a complete review of all

the ESI from searched devices or storage media to evaluate its contents and to locate all data

responsive to the warrant.

       C.       Return of ESI

       59.      If the Government seizes any electronic devices, later determines that the electronic

devices are no longer necessary to retrieve and preserve the data, and the items are not subject to

seizure pursuant to Federal Rule of Criminal Procedure 41(c), the Government will return these

items, upon request. Computer data that is encrypted or unreadable will not be returned unless

law enforcement personnel have determined that the data is not (i) an instrumentality of the

                                                  41


                                                                                                    JAS_020285
                        Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 171 of 303



             offense, (ii) a fruit of the criminal activity, (iii) contraband, (iv) otherwise unlawfully possessed,

             or (v) evidence of the Subject Offenses.

             V. Conclusion and Ancillary Provisions

                             60.            Based on the foregoing, I respectfully request the court to issue a warrant to search

             and seize the items and information specified in Attachment A to this Affidavit and to the Search

             and Seizure Warrant.

                             61.            In light of the confidential nature of the continuing investigation, I respectfully

             request that this Affidavit and all papers submitted herewith be maintained under seal until the

             Court orders otherwise.



                                                                        JEFlYD. DONAL98DN
                                                                        Special Agent
                                                                        Federal Bureau of Investigation

             Sworn to before me on
             this 5th day of May 2017

             - -- '     ~-             -.

:~:_~~- -_-:_ ·O>k;d~
                             ~   '-.




      - ~ T-flE
::.- ?=         llONORABLE
            _, --  ..
                           $ARAH NETBURN        -   ~


::. -~---- 1~(fEQSTATES M:t\GISTRATE JUDGE
 ~
  --:_ -- - --S-Offt:fl'ERl-J
             - . - ..... ._..·-
                                DISTRICT
                                 - - ...... OF NEW YORK
     ~

         -    -._   -
         -... - . -- -...- --
                         '       .




                                                                             42


                                                                                                                               JAS_020286
          Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 172 of 303



                                             Attachment A

I.         Premises to be Searched-Subject Premises

           The premises to be searched (the "Subject Premises") is described as follows, and includes

all locked and closed containers found therein:

      •    Workstation number 173 ("Workstation 173") on the 16th floor of the offices of Bloomberg
           L.P., located at 120 Park Avenue, New York, New York 10017, which is an office space
           within a tan commercial high-rise office building (the "Building") located on the Northwest
           comer of Park Avenue and East 41 st Street in Manhattan, as well as any closed containers
           or items contained therein or related thereto ("Subject Premises-I"), including but not
           limited to any servers that contain images or back-up copies of any electronic media (as
           defined herein) contained within or assigned to Workstation 173, or electronically
           generated logs of activity conducted within Workstation 173 , to the extent such servers or
           electronically generated logs are maintained by Bloomberg L.P. The exterior of the
           Building has a glass entrance with the number "120" visible from the exterior.

      •    A computer hard drive, which presently is in the possession, custody, and control of the
           FBI in the Southern District of New York, known and described as: a Samsung internal
           solid state drive with model number MZ-HPU512T/OH1 and serial number
           S 1L5NYAG301 784 (the "Subject Premises-2") (collectively, with Subject Premises- I, the
           "Subject Premises").

II.        Items to Be Searched and Seized

           A.     Evidence, Fruits, and Instrumentalities of the Subject Offenses

           The items to be searched and/or seized from the Subject Premises include the following

evidence, fruits, and instrumentalities of: (i) the unauthorized possession and, inter alia, the

communication of national defense information to someone not entitled to receive it, in violation

of Title 18, United States Code, Section 793(d); the unlawful retention of national defense

information, in violation of Title 18, United States Code, Section 793(e); exceeding authorized

access to a computer in order to obtain national defense information with reason to believe that

information could be used to the injury of the United States and the advantage of a foreign nation

and willfully transmitting that information to a person not entitled to receive it, in violation of Title

18, United States Code, Section 1030(a)(l); intentionally exceeding authorized access to a




                                                                                                      JAS_020287
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 173 of 303



computer and thereby obtaining information from a department or agency of the United States, in

violation of Title 18, United States Code, Section 1030(a)(2)(B) (the "National Security and

Computer Crime Offenses"); (ii) violations of Title 18, United States Code, Section 2252

(possession, transportation, receipt, distribution, production, and reproduction of sexually explicit

material relating to children) and Title 18, United States Code, Section 2252A (activities relating

to material constituting or containing child pornography) (the "CP Offenses"); and (iii) violations

of Title 17, United States Code, Section 506 and Title 18, United States Code, Section 2319

(criminal infringement of a copyright) (the "Copyright Offenses") (collectively, with the National

Security and Computer Crime Offenses and the CP Offenses, the "Subject Offenses"), described

as follows:

       1.      Evidence, fruits, and instrumentalities of each of the Subject Offenses that is

presently, or was on or about March 15 and 16, 2017 and before, located in or around Workstation

173 on the 16th floor of the offices of Bloomberg L.P ., located at 120 Park Avenue, New York,

New York 10017, including:

               a. Evidence concerning the identity or location of, and communications with, any
                  co-conspirators.

               b. Any and all notes, documents, records, correspondence, or materials, in any
                  format and medium (including, but not limited to, envelopes, letters, papers, e-
                  mail messages, chat logs and electronic messages, other digital data files and
                  web cache information, and handwritten notes), pertaining to the Subject
                  Offenses.

               c. Electronic devices (including but not limited to computers, tablets,
                  smartphones, and cellular telephones) and storage media used in furtherance of
                  Subject Offenses, containing evidence of the Subject Offenses, or containing
                  evidence authorized for seizure in subparagraphs (a) and (b), above. The term
                  "storage media" includes any physical object upon which computer data can be
                  recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-
                  ROMs, and other magnetic or optical media.




                                                 2


                                                                                                  JAS_020288
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 174 of 303



       2.      Electronic forensic evidence relating to each of the Subject Offenses, including for

any electronic device or storage media whose search and/or seizure is authorized by this warrant

as described above in paragraph l(c) (hereinafter, "Computers" 1), including:

               a. evidence of the times the Computers were used in furtherance of the Subject
                  Offenses;

               b. passwords, encryption keys, and other access devices that may be necessary to
                  access the Computers;

               c. documentation and manuals that may be necessary to access the Computers or
                  to conduct a forensic examination of the Computers;

               d. evidence of software that would allow others to control the Computers, such as
                  viruses, Trojan horses, and other forms of malicious software, as well as
                  evidence of the presence or absence of security software designed to detect
                  malicious software;

               e. evidence indicating how and when the Computers were accessed or used in
                  furtherance of the Subject Offenses;

               f.   evidence indicating the Computers' user's/users' state of mind as it relates to
                    the Subject Offenses;

               g. evidence of the attachment to the Computers of other storage devices or similar
                  containers for electronic evidence in furtherance of the Subject Offenses;

               h. evidence of counter-forensic programs (and associated data) that are designed
                  to eliminate data from the Computers;

               1.   records of or information about Internet Protocol addresses used by the
                    Computers;

               J.   records of or information about the Computers' Internet activity, and Internet
                    activity of other electronic devices via use of wifi networks available on the
                    Subject Premises, in furtherance of the Subject Offenses, including firewall
                    logs, caches, browser history and cookies, "bookmarked" or "favorite" web
                    pages, search terms that the user entered into any Internet search engine, and
                    records of user-typed web addresses.



1
  The term "computer" includes all types of electronic, magnetic, optical, electrochemical, or other
high speed data processing devices performing logical, arithmetic, or storage functions, including
desktop computers, notebook computers, mobile phones, tablets, server computers, and network
hardware.

                                                 3


                                                                                                 JAS_020289
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 175 of 303




       3.     Records of telephone calls or other communications in furtherance of each of the

Subject Offenses to or from employees assigned to or using workstation number 173 on the 16th

floor of the Subject Premises from of November 14, 2016 through March 16, 2017.

       4.     In addition, with respect to the CP offenses, such items shall also specifically

include:

              a.   Evidence of computer programs used to access, transmit, or store information
                   relating to the CP Offenses;

              b.   Evidence of counter-forensic programs (and associated data) that are designed
                   to eliminate data from computer devices, storage media, and related electronic
                   equipment;

              c.   Evidence of visual or written depictions of minors engaged in sexually explicit
                   conduct, as defined in 18 U.S.C. § 2256(2);

              d.   Motion pictures, films, videos, and other recordings of visual or written
                   depictions of minors engaged in sexually explicit conduct, as defined in 18
                   U.S.C. § 2256(2);

              e.   Correspondence and records pertaining to violation of the CP Offenses
                   including, but not limited to electronic mail, chat logs, electronic messages,
                   and records bearing on the production, reproduction, receipt, shipment, orders,
                   requests, trades, purchases, or transactions involving any visual depiction of
                   minors engaged in sexually explicit conduct, as defined in 18 U.S.C. § 2256(2);

              f.   Records or other items which evidence ownership, control, or use of, or access
                   to computer devices, storage media, and related electronic equipment used to
                   access, transmit, or store information relating to the CP Offenses, including
                   but not limited to sales receipts, warranties, bills for internet access, registry
                   entries, configuration files, saved usernames and passwords, user profiles,
                   email contacts, and photographs.

              g.   Information or correspondence pertaining to affiliation with any child
                   exploitation bulletin boards, chat forums, or organizations;

              h.   Any child pornography as defined by 18 U.S.C. § 2256(8);

              1.   Any child erotica, defined as suggestive visual depictions of nude minors
                   which do not constitute child pornography as defined by 18 U.S.C. § 2256(8)
                   or visual depictions of minors engaged in sexually explicit conduct as defined
                   by 18 u.s.c. § 2256(2);


                                                4


                                                                                                  JAS_020290
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 176 of 303



               J.   Notes, documents, records, invoices, or correspondence, in any format and
                    medium, including, but not limited to, e-mail messages, chat logs and
                    electronic messages, other digital data files and web cache information, related
                    to the possession, distribution, receipt, or production of, or access with intent
                    to view, child pornography as defined in 18 U.S.C. § 2256(8), or visual
                    depictions of minors engaged in sexually explicit conduct as defined in 18
                    U.S.C. § 2256(2);

               k.   Names, and lists of names and addresses of individuals (including minors)
                    related to the possession, distribution, receipt, or production of, or access with
                    intent to view, child pornography as defined in 18 U.S.C. § 2256(8), or visual
                    depictions of minors engaged in sexually explicit conduct as defined in 18
                    U.S.C. § 2256(2);

               1.   Mailing lists and/or supplier lists related to the possession, distribution, receipt,
                    or production of, or access with intent to view, child pornography as defined
                    in 18 U.S.C. § 2256(8), or visual depictions of minors engaged in sexually
                    explicit conduct as defined in 18 U.S.C. § 2256(2); and

               m. Financial records, including credit card information, bills, and payment
                  records related to related to the possession, distribution, receipt, or production
                  of, or access with intent to view, child pornography as defined in 18 U.S.C. §
                  2256(8), or visual depictions of minors engaged in sexually explicit conduct
                  as defined in 18 U.S.C. § 2256(2).

       5.      In addition, with respect to the Copyright Offenses, such items shall also

specifically include:

               a.   Evidence of computer programs used to transmit or store information relating
                    to the Copyright Offenses;

               b.   Evidence of counter-forensic programs (and associated data) that are designed
                    to eliminate data from computer devices, storage media, and related electronic
                    equipment;

               c.   Evidence of copyrighted works, including motion pictures, films, videos, other
                    recordings, and documents relating to the Copyright Offenses;

               d.   Correspondence and records pertaining to violation of the Copyright Offenses
                    including, but not limited to electronic mail, chat logs, electronic messages,
                    and records bearing on the transmission, receipt, and/or storage of copyrighted
                    works;

               e.   Records or other items which evidence ownership, control, or use of, or access
                    to computer devices, storage media, and related electronic equipment used to
                    transmit or store information relating to the Copyright Offenses, including but
                    not limited to sales receipts, warranties, bills for internet access, registry
                                                  5


                                                                                                      JAS_020291
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 177 of 303



                    entries, configuration files, saved usemames and passwords, user profiles,
                    email contacts, and photographs.

               f.   Any copyrighted works;

               g.   Notes, documents, records, invoices, or correspondence, in any format and
                    medium, including, but not limited to, e-mail messages, chat logs and
                    electronic messages, other digital data files and web cache information, related
                    to the transmission, receipt, and/or storage of copyrighted works;

               h.   Names, and lists of names and addresses of individuals (including minors)
                    related to the transmission, receipt, and/or storage of copyrighted works;

               1.   Mailing lists and/or supplier lists related to the transmission, receipt, and/or
                    storage of copyrighted works; and

               J.   Financial records, including credit card information, bills, and payment
                    records related to the transmission, receipt, and/or storage of copyrighted
                    works.

        B.     Search and Seizure of Electronically Stored Information

       The items to be searched and seized from the Subject Premises also include any computer

devices and storage media that may contain any electronically stored information falling within

the categories set forth in Section II.A of this Attachment above, including, but not limited to,

desktop and laptop computers, disk drives, modems, thumb drives, personal digital assistants,

smart phones, digital cameras, and scanners. In lieu of seizing any such computer devices or

storage media, this warrant also authorizes the copying of such devices or media for later review.

       The items to be searched and seized from the Subject Premises also include:

       1.      Any items or records needed to access the data stored on any seized or copied

computer devices or storage media, including but not limited to any physical keys, encryption

devices, or records oflogin credentials, passwords, private encryption keys, or similar information.

       2.      Any items or records that may facilitate a forensic examination of the computer

devices or storage media, including any hardware or software manuals or other information

concerning the configuration of the seized or copied computer devices or storage media.

                                                 6


                                                                                                 JAS_020292
     Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 178 of 303



       3.          Any evidence concerning the persons with access to, control over, or ownership of

the seized or copied computer devices or storage media.

           C.      Review of ESI

       Following seizure of any computer devices and storage media and/or the creation of

forensic image copies, law enforcement personnel (including, in addition to law enforcement

officers and agents, and depending on the nature of the ESI and the status of the investigation and

related proceedings, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

control) are authorized to review the ESI contained therein for information responsive to the

warrant.

       In conducting this review, law enforcement personnel may use vanous techniques,

including but not limited to:

       •        surveying various file "directories" and the individual files they contain (analogous to
                looking at the outside of a file cabinet for the markings it contains and opening a drawer
                believed to contain pertinent files);

       •        opening or cursorily reading the first few "pages" of such files in order to determine
                their precise contents;

       •        scanning storage areas to discover and possibly recover recently deleted files;

       •        scanning storage areas for deliberately hidden files;

       •        performing key word searches through all electronic storage areas to determine whether
                occurrences oflanguage contained in such storage areas exist that are intimately related
                to the subject matter of the investigation; and

       •        making reasonable efforts to utilize computer search methodology to search only for
                files, documents, or other electronically stored information within the categories
                identified in Sections II.A and II.B of this Attachment.




                                                      7


                                                                                                       JAS_020293
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 179 of 303




                                                                       JAS_027235
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 180 of 303




                                                                       JAS_027236
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 181 of 303




                                                                       JAS_027237
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 182 of 303




                                                                       JAS_027238
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 183 of 303




                                                                       JAS_027239
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 184 of 303




                                                                       JAS_027240
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 185 of 303




                                                                       JAS_027241
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 186 of 303




                                                                       JAS_027242
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 187 of 303




                                                                       JAS_027243
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 188 of 303




                                                                       JAS_027244
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 189 of 303




                                                                       JAS_027245
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 190 of 303




                                                                       JAS_027246
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 191 of 303




                                                                       JAS_027247
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 192 of 303




                                                                       JAS_027248
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 193 of 303




                                                                       JAS_027249
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 194 of 303




                                                                       JAS_027250
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 195 of 303




                                                                       JAS_027251
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 196 of 303




                                                                       JAS_027252
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 197 of 303




                                                                       JAS_027253
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 198 of 303




             ·EXHIBIT A




                                                                       JAS_027254
            Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 199 of 303

AO 93 (SDNY Rev. 01/17) Search and Seizure Warrant




                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Southern District of New York

                 In the Matter of the Search of                           )
           (Briefly describe the property to be searched                  )
            or identify the person by name and address)                   )        Case No.
                                                                          )
 200 East 39th Street, Apartment 8C, New York, New
                                                                          )
 York 10016, as well as Any Closed Containers/Items;
                  See Attachment A                                        )

                                             SEARCH AND SEIZURE WAR
To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the         Southern          District of _____ New Yor~k~----
(identify the person or describe the property to be searched and give its location):

 200 East 39th Street, Apartment 8C, New York, New York 10016; see Attachment A

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the property
to be seized):

 See Attachment A


          The search and seizure are related to violation(s) of (insert statutory citations):

 18 U.S.C. 793(d), 793(e), 1030(a)(1 ), 1030(a)(2)(B).
        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.
        YOU ARE COMMANDED to execute this warrant on or before                                 March 27, 2017
                                                                                                                             (not to exceed 14 days)
      0 in the daytime 6:00 a.m. to 10 p.m.     ~ at any time in the day or night as I find reasonable cause has been
                                                   established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the Clerk of the Court. c       i~                              j/J'
    ~ Upon its return, this warrant and inventory should be filed under seal byth~. 10lerl.co{the Court.l~__t __
                                                                                                  '\ <,    •     '':
                                                                                                               /11
                                                                                                                         1
                                                                                                                       , I
                                                                                                                                               USMJ Initials

      ~ I find that immediate notification may have an adverse result liste·~-,i~')-8,lJS.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice.to the person who, or whose property, will be
Searched Of Seized (check the appropriate box) ~for     30 days (not to e~ce~4 Jb). , I ',i           , . '

                                                      Ountil, the facts justifying}th~ Ia;~er specific, date of . ~-~·_ _ _ __
                                    1 3 2017                                           · , ··. , '-S/Ba:rbara J\/foses ·
                                                                                          I   1   ;   I,                     ,,        ·   ,



Date and time issued:                                               _ _ _ _ _ _ _ _j


                                                                                                       · Jucige 's signature


City and state:       New York, NY                                                       Honroabl~ B~rbara C. Moses
                                                                                                      Printed name and title




                                                                                                                                                               JAS_027255
           Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 200 of 303

AO 93 (SONY Rev. 01/17) Search and Seizure Warrant (Page 2)

                                                                 Return
Case No.:                            Date and time warrant executed:          Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                              Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the Court.



Date:
                                                                                    Executing officer's signature



                                                                                       Printed name and title




                                                                                                                         JAS_027256
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 201 of 303



                                            Attachment A

I. Premises to be Searched-Subject Premises

        The premises to be searched (the "Subject Premises") is described as follows, and includes

all locked and closed containers found therein:

        The Subject Premises is particularly described as apartment 8C in a building located at 200
        East 39th Street, New York, New York 10016 (the "Building"). The Building is located
        near the comer of 39th Street and Third Avenue. The Building is nineteen stories high and
        contains approximately ninety-one apartment units. The Subject Premises is a one-
        bedroom apartment located on the eighth floor of the Building, and it is clearly identifiable
        as apartment 8C from the outside of the Subject Premises.

II. Execution of the Warrant

        Law enforcement agents are permitted to execute the search warrant at any time in the day

or night, and further to execute the search warrant covertly without advance or contemporaneous

notice of the execution of the search warrant. Law enforcement agents will provide notice of the

execution of the warrant within seven days of execution unless there is a new showing, made to

the Court, that delayed notice is appropriate.

III. Items to Be Searched and Seized

    A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

        The items to be searched and/or seized from the Subject Premises include the following

evidence, fruits, and instrumentalities of: (i) the unauthorized possession and, inter alia, the

communication of national defense information to someone not entitled to receive it, in violation

of Title 18, United States Code, Section 793(d); (ii) the unlawful retention of national defense

information, in violation of Title 18, United States Code, Section 793(e); (iii) exceeding authorized

access to a computer in order to obtain national defense information with reason to believe that

information could be used to the injury of the United States and the advantage of a foreign nation

and willfully transmitting that information to a person not entitled to receive it, in violation of Title




                                                                                                            JAS_027257
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 202 of 303



18, United States Code, Section 1030(a)(l); and (iv) intentionally exceeding authorized access and

thereby obtaining information from a department or agency of the United States, in violation of

Title 18, United States Code, Section 1030(a)(2)(B) (collectively, the "Subject Offenses"):

        1.      Evidence concerning occupancy or ownership of the Subject Premises, including

without limitation, utility and telephone bills, mail envelopes, addressed correspondence, diaries,

statements, identification documents, address books, telephone directories, and keys.


       2.       Evidence concerning the identity or location of, and communications with, any co-

conspirators.


       3.       Any and all notes, documents, records, correspondence, or materials, in any format

and medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs

and electronic messages, other digital data files and web cache information, and handwritten

notes), pertaining to the unauthorized retention, gathering, and transmission of classified

documents or materials, and the unauthorized removal and retention of classified documents or

materials.


       4.       Electronic devices (including but not limited to computers, tablets, smartphones,

and cellular telephones) and storage media used in furtherance of the Subject Offenses, containing

evidence of the Subject Offenses, or containing evidence authorized for seizure in paragraphs 1, 2

and 3 above.    The term "storage media" include.s any physical object upon which computer data

can be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,

and other magnetic or optical media.




                                                2




                                                                                                      JAS_027258
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 203 of 303



        5.     Electronic forensic evidence relating to the Subject Offenses, including for any

electronic device or storage media whose search and/or seizure is authorized by this warrant as

described above in paragraph 4 (hereinafter, "Computers" 1), including:


               a. evidence of the times the Computers were used in furtherance of the Subject

                    Offenses;

               b. passwords, encryption keys, and other access devices that may be necessary to

                    access the Computers;

               c. documentation and manuals that may be necessary to access the Computers or

                    to conduct a forensic examination of the Computers;

               d. evidence of software that would allow others to control the Computers, such as

                    viruses, Trojan horses, and other forms of malicious software, as well as

                    evidence of the presence or absence of security software designed to detect

                    malicious software;

               e. evidence indicating how and when the Computers were accessed or used in

                    furtherance of the Subject Offenses;

               f.   evidence indicating the Computers' user's/users' state of mind as it relates to

                    the Subject Offenses;

               g. evidence of the attachment to the Computers of other storage devices or similar

                    containers for electronic evidence in furtherance of the Subject Offenses;




1
  The term "computer" includes all types of electronic, magnetic, optical, electrochemical, or other
high speed data processing devices performing logical, arithmetic, or storage functions, including
desktop computers, notebook computers, mobile phones, tablets, server computers, and network
hardware.

                                                 3




                                                                                                       JAS_027259
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 204 of 303



               h. evidence of counter-forensic programs (and associated data) that are designed

                   to eliminate data from the Computers;

               i. records of or information about Internet Protocol addresses used by the

                   Computers;

               j. records of or information about the Computers' Internet activity in furtherance

                   of the Subject Offenses, including firewall logs, caches, browser history and

                   cookies, "bookmarked" or "favorite" web pages, search terms that the user

                   entered into any Internet search engine, and records of user-typed web

                   addresses.

       6.      If law enforcement personnel seize the computer(s) or other electronic device(s),

the personnel will search the computer and/or device(s) within a reasonable amount of time, not

to exceed 60 days from the date of execution of the warrant. If, after such a search has been

conducted, it is determined that a computer or device contains any data listed in paragraphs 1

through 3, the Government will retain the computer or device. If it is determined that the

computer(s) or device(s) are no longer necessary to retrieve and preserve the data, and the items

are not subject to seizure pursuant to Federal Rule of Criminal Procedure 4l(b), such materials

and/or equipment will be returned within a reasonable time. In any event, such materials and/or

equipment shall be returned no later than 60 days from the execution of this warrant, unless further

application is made to the Court.


   B. Search and Seizure of Electronically Stored Information


       The items to be searched and seized from the Subject Premises also include any computer

devices and storage media that may contain any electronically stored information falling within

the categories set forth in Section III.A of this Attachment above, including, but not limited to,

                                                 4




                                                                                                       JAS_027260
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 205 of 303



desktop and laptop computers, disk drives, modems, thumb drives, personal digital assistants,

smart phones, digital cameras, and scanners. In lieu of seizing any such computer devices or

storage media, this warrant also authorizes the copying of such devices or media for later review.


       The items to be searched and seized from the Subject Premises also include:


        1.     Any items or records needed to access the data stored on any seized or copied

computer devices or storage media, including but not limited to any physical keys, encryption

devices, or records oflogin credentials, passwords, private encryption keys, or similar information.


       2.      Any items or records that may facilitate a forensic examination of the computer

devices or storage media, including any hardware or software manuals or ?ther information

concerning the configuration of the seized or copied computer devices or storage media.


       3.      Any evidence concerning the persons with access to, control over, or ownership of

the seized or copied computer devices or storage media.


   C. Review ofESI


       Following seizure of any computer devices and storage media and/or the creation of

forensic image copies, law enforcement personnel (including, in addition to law enforcement

officers and agents, and depending on the nature of the ESI and the status of the investigation and

related proceedings, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

control) are authorized to review the ESI contained therein for information responsive to the

warrant.




                                                 5




                                                                                                       JAS_027261
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 206 of 303



       In conducting this review, law enforcement personnel may use various techniques,

including but not limited to:

       •   surveying various file "directories" and the individual files they contain (analogous to

           looking at the outside of a file cabinet for the markings it contains and opening a drawer

           believed to contain pertinent files);

       •   opening or cursorily reading the first few "pages" of such files in order to determine

           their precise contents;

       •   scanning storage areas to discover and possibly recover recently deleted files;

       •   scanning storage areas for deliberately hidden files;

       •   performing key word searches through all electronic storage areas to determine whether

           occurrences oflanguage contained in such storage areas exist that are intimately related

           to the subject matter of the investigation; and

       •   making reasonable efforts to utilize computer search methodology to search only for

           files, documents, or other electronically stored information within the categories

           identified in Sections I.A and LB of this Attachment.




                                                   6




                                                                                                        JAS_027262
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 207 of 303




                   EXHIBIT B




                                                                       JAS_027263
            Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 208 of 303
AO 106 (SDNY Rev. 01/17) Application for a Search Warrant



                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Southern District

                 In the Matter of the Search of                        )
         (Briefly describe the property to be searched                 )
          or identify the person by name and address)                  )                         Case No.
 200 East 39th Street, Apartment 8C, New York, New                     )
 York 10016, as well as Any Closed Containers/Items                    )
                                                                       )

                                APPLICATION FOR A SEARCH AN:0 SEIZURE WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  200 East 39th Street, Apartment 8C, New York, New York 10016
located in the             Southern
                     --------
                                                  District of              New York
                                                                ------------
                                                                                                                  , there is now concealed (identify the
person or describe the property to be seized):

  See Attached Affidavit and its Attachment A

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               GlJ evidence of a crime;
                   !ID contraband, fruits of crime, or other items illegally possessed;
                   !ID property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section(s)                                                                     Offense Description(s)
        18 U.S.C. 793(d), 793(e), Offenses relating to unauthorized possession and distribution of
        1030(a)(1,), 1030(a)(2)(B). national defense information
          The application is based on these facts:
        See Attached Affidavit and its Attachment A

           fif    Continued on the attached sheet.
           ~ Delayed notice of 30 days (give exact ending date if more than 30 days:                                                                   ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                              .,_,,,..       -
                                                                                         .•, .
                                                                                                     -
                                                                                                             ,.........~-·~:--,
                                                                                                            Q.
                                                                                                                                             '

                                                                                                                                                 C)•·~--2
                                                                                                                                                     ' ---·
                                                                       -----,."--------=-__,                  I    •, \
                                                                                                                          I   '   '




                                                                                                             App!}..rdht 's signat~re
                                                                                                                                      )


                                                                                                                                      E~ \
                                                                                                                                             '


                                                                                                                                                 ,.V
                                                                                                                                                       ,
                                                                                                                                                         _ __
                                                                                                    Speciai ',i,Xg'e'nt Jeff O: Donaldson, FBI
                                                                       - - - - - ~ - ~ i · i n ( e d nam;~d title''                                        ------

Sworn to before me and signed in my presence.
                                                                                                         S/Barbar:a Moses
Date:              03/13/2017


City and state: _N_e_w_Y_o_rk...:_,_N_Y_ _ _ _ _ _ __                                                    Honroable Barbara C. Moses
                                                                                                             Printed name and title




                                                                                                                                                                        JAS_027264
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 209 of 303



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Application of the United                 TO BE FILED UNDER SEAL
 States of America for a Search Warrant for the
 Premises Known and Described as 200 East 39th                  Agent Affidavit in Support of
 Street, Apartment 8C, New York, New York                     Application for Search Warrant
 10016, as well as Any Closed Containers/Items
 Contained in the Premises


SOUTHERN DISTRICT OF NEW YORK) ss.:

       JEFF D. DONALDSON, being duly sworn, deposes and says:

I. Introduction

       A.      Affiant

       1.      I am a Special Agent of the Federal Bureau of Investigation ("FBI") assigned to the

New York Field Office, and have been employed by the FBI since 2010. I am currently assigned

to a squad responsible for counterespionage matters and have worked in the field of

counterintelligence from 2010 to present. In the course of my duties as a Special Agent, I am

responsible for investigating offenses involving espionage and related violations oflaw, including

unauthorized retention, gathering, transmitting or losing classified documents or materials;

unauthorized removal and retention of classified documents or materials; illegally acting in the

United States as a foreign agent; other national security offenses; and the making of false

statements. As a result of my involvement in espionage investigations and investigations involving

the unauthorized disclosure or retention of classified information, as well as my training in

counterintelligence operations, I am familiar with the tactics, methods, and techniques of United

States persons who possess, or have possessed a United States Government security clearance and

may choose to harm the United States by misusing their access to classified information. I am also




                                                1




                                                                                                     JAS_027265
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 210 of 303



familiar, though my training and experience with the use of computers in criminal activity and the

forensic analysis of electronically stored information.

        2.     I make this Affidavit in support of an application pursuant to Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises specified below ("Subject

Premises") for the items and information described in Attachment A. This Affidavit is based upon

my personal knowledge; my review of documents and other evidence; my conversations with other

law enforcement personnel; and my training, experience and advice received concerning the use

of computers in criminal activity and the forensic analysis of electronically stored information

("ESI"). Because this Affidavit is being submitted for the limited purpose of establishing probable

cause, it does not include all the facts that I have learned during the course of my investigation.

Where the contents of documents and the actions, statements, and conversations of others are

reported herein, they are reported in substance and in part, except where otherwise indicated.

       B.      The Subject Premises

        3.     The Subject Premises is particularly described as apartment 8C in a residential

apartment building located at 200 East 39th Street, New York, New York I 0016 (the "Building").

The Building is located near the corner of 39th Street and Third Avenue in Manhattan. The

Building is nineteen stories high and contains approximately ninety-one apartment units. The

Subject Premises is a one-bedroom apartment located on the eighth floor of the Building, and it is

clearly identifiable as Apartment 8C from the outside of the Subject Premises.

        C.     The Subject Offenses

       4.      For the reasons detailed below, I believe that there is probable cause to believe that

the Subject Premises contain evidence, fruits, and instrumentalities of (i) the unauthorized

possession and, inter alia, the communication of national defense information to someone not

entitled to receive it, in violation of Title 18, United States Code, Section 793(d); (ii) the unlawful

                                                  2




                                                                                                          JAS_027266
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 211 of 303



retention of national defense information, in violation of Title 18, United States Code, Section

793(e); (iii) exceeding authorized access to a computer in order to obtain national defense

information with reason to believe that information could be used to the injury of the United States

and the advantage of a foreign nation and willfully transmitting that information to a person not

entitled to receive it, in violation of Title 18, United States Code, Section 1030(a)(l); and (iv)

intentionally exceeding authorized access to a computer and thereby obtaining information from a

department or agency of the United States, in violation of Title 18, United States Code, Section

1030(a)(2)(B) (collectively the "Subject Offenses").

       D.        Terminology

        5.       The term "computer," as used herein, 1s defined as set forth m 18 U.S.C.

§ 1030(e)(1 ).

        6.       The terms "records," "documents," and "materials" include all information

recorded in any form, visual or oral, and by any means, whether in handmade form (including, but

not limited to, writings, drawings, paintings), photographic form (including, but not limited to,

microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures, photocopies) or

electrical, electronic or magnetic form (including, but not limited to, tape recordings, cassettes,

compact discs, electronic or magnetic storage devices such as floppy diskettes, hard disks, CD-

ROMs, digital video disks (DVDs), Personal Digital Assistants (PDAs), Multi Media Cards

(MMCs), memory sticks, optical discs, printer buffers, smart cards, memory calculators, electronic

dialers, Bernoulli drives, or electronic notebooks, as well as digital data files and printouts or

readouts from any magnetic, electrical or electronic storage device), as well as the equipment

needed to record such information (including but not limited to cameras and video recording and

storage devices).



                                                 3




                                                                                                       JAS_027267
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 212 of 303



II.     Probable Cause

        A.     WikiLeaks Publication of Classified CIA Information

        7.     Based on my review of publicly available material on the Internet, including on the

website wikileaks.org ("WikiLeaks"), I know that, on March 7, 2017, WikiLeaks published what

it claimed were more than 8,000 documents and files that contained classified information (the

"Classified Information") belonging to the Central Intelligence Agency ("CIA"). In its press

release accompanying the Classified Information, WikiLeaks further claimed that:

               a.     The public dissemination of the Classified Information was "the largest

ever" unauthorized publication of classified CIA documents.

               b.     The Classified Information constituted the "first full part" of a series-thus

indicating that there would be subsequent publications of additional sensitive CIA information.

               c.     The "collection" obtained by WikiLeaks amounted to "more than several

hundred million lines of code" and revealed the "entire hacking capacity" of the CIA, including

various malware, viruses, and other tools used by the CIA.

        8.     Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I know that:

               a.     The information that WikiLeaks claimed was classified CIA information-

that is, the Classified Information-was at the time of its disclosure, in fact, classified CIA

information.

               b.     Specifically, the Classified Information was created and maintained by one

specific group within the CIA which is responsible for various computer engineering activities,

including the development of computer code (the "CIA Group"). That CIA Group exists within a

larger CIA component (the "CIA Component"). In March 2016, less than 200 employees were

assigned to the CIA Group. And only employees of the CIA Group had access to the computer

                                                4




                                                                                                      JAS_027268
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 213 of 303



network on which the Classified Information that was stolen from the CIA Group's computer

network was stored. (Moreover, as described in detail below, only three of those approximately

200 people who worked for the CIA Group had access to the specific portion of the Group's

computer network on which the Classified Information was likely stored.)

               c.     The Classified Information appears to have been stolen from the CIA

Component sometime between the night of March 7, 2016 and the night of March 8, 2016.

                        1.    This is based on preliminary analysis of the timestamps associated

with the Classified Information which indicates that March 7, 2016 was the latest (or most recent)

creation or modification date associated with the Classified Information.

                       ii.    Because, for the reasons described below (see infra Part C.10), the

Classified Information was apparently copied from an automated daily back-up file, it is likely

that the Classified Information was copied either late on March 7, 2016 (after the March 7 nightly

back-up was completed) or on March 8, 2016 (before the March 8 nightly back-up was completed).

                      iii.    This is so because if the Classified Information was copied before

the March 7 back-up, one would not expect to see in the Classified Information documents dated

as late as March 7. And if the Classified Information was copied after the March 8 back-up, one

would expect to see documents dated on or after March 8 because the "back-ups" occur

approximately each day. 1


       1
         It is of course possible that the Classified Information was copied later than March 8,
2016 even though the creation/modification dates associated with it appear to end on March 7,
2016. For example, the individual who copied and removed the data could have limited his or her
copying to data that was modified or created on or before March 7, 2016. (Conversely, however,
the Classified Information is unlikely to have been copied before March 7, 2016, because it
contains data that was created as recently as March 7, 2016.) Because the most recent timestamp
on the Classified Information reflects a date of March 7, 2016, preliminary analysis indicates that
the Classified Information was likely copied between the end of the day on March 7 and the end
of the day on March 8.


                                                5




                                                                                                      JAS_027269
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 214 of 303



               d.      The Classified Information was publicly released by WikiLeaks exactly one

year to the day (March 7, 2017) from the latest date associated with the Classified Information

(March 7, 2016).

               e.      The duplicati,on and removal from the CIA Group's computer network of

the Classified Information and its subsequent public dissemination via WikiLeaks was not

authorized by the United States government.

               f.      The unauthorized disclosure of the Classified Information could-at a

minimum-reasonably be expected to cause serious damage to the national security of the United

States. See Executive Order 13526; 18 C.F.R. § 3a.ll(a)(2).

               g.      The Classified Information is national defense information and its

disclosure could reasonably be expected to be used to the injury to the United States and to the

advantage of a foreign nation. See 18 U.S.C. § 793(d) & (e).

       B.      The CIA Group's Local Area Computer Network (LAN) and Back-Up Server

       9.      Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I know that the Classified Information

originated in a specific isolated local area computer network ("LAN") used exclusively by the CIA

Group. 2 As described above, in and around March 2016, in total less than 200 people had access

to the CIA Group's LAN on which the Classified Information was stored.

               a.      An isolated network, such as the CIA Group's LAN, is a network-security

structure by which the isolated network is physically separated (or "air-gapped") from unsecured

networks, such as the public Internet.



       2
          In its press release announcing the publication of the Classified Information, WikiLeaks
stated that the Classified Information originated from "an isolated, high-security network."

                                                6




                                                                                                     JAS_027270
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 215 of 303



               b.      Accordingly, such isolated networks, like the LAN, cannot be accessed

from the public Internet, but rather only through those computers which are physically connected

to the isolated network.

               c.      The CIA Group's LAN, and each of its component parts, was maintained

in heavily physically secured governmental facilities, which include multiple access controls and

various other security measures.

               d.      The isolated LAN used by the CIA Group was comprised of multiple

networked computers and servers. (Each of these component computers and servers were, by

definition, inside the electronically isolated LAN.)

                       1.      In order to preserve and protect the CIA Group employees' day-to-

day computer engineering work, that work was backed up, on an approximately daily basis, to

another server on the CIA Group's LAN that was used to store back-up data (the "Back-Up

Server").

                      11.      Back-ups of the sort stored on the Back-Up Server are designed to
                                                          I




ensure that, should the original data be corrupted or deleted, the stored data is not lost, but rather-

because of the daily back-ups-is maintained via the daily copies stored on the Back-Up Server.

       C.      The Publicly Disclosed Classified Information Likely Originated on the CIA
               Group's Back-Up Server

        10.    Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I understand that the Classified Information

that was publicly released by WikiLeaks appears likely to have been copied-specifically-from

the CIA Group's Back-Up Server.

               a.      As described above, the Back-Up Server served as a secondary storage

location for data that principally resided on the primary computer network used for CIA Group


                                                  7




                                                                                                          JAS_027271
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 216 of 303



employees' day-to-day work writing computer code. Approximately each day, an automated

process would back-up that data to the Back-Up Server. Each of those daily back-ups was akin to

an electronic "snapshot" of the data on that particular date. In that way, the Back-Up Server

simultaneously acquired and stored, on a rolling basis, daily snapshots of the original data.

               b.      As such, if the data contained on the Back-Up Server was copied en masse

directly from that Server, the copy would contain numerous iterations (or snapshots) of the similar

or same data which had been backed up from the original data, distinguished by date.

               c.      The publicly released Classified Information does in fact contain numerous

iterations (or snapshots) of the similar or same data, distinguished by date.

               d.      Accordingly, the fact that the Classified Information contains numerous

iterations (or snapshots) of the similar or same data, distinguished by date, is strongly supportive

of the fact that the Classified Information was taken from the CIA Group's Back-Up Server. 3

               e.      As described above (see supra Part II.A.8.c), because the most recent

timestamp associated with the Classified Information appears to be March 7, 2016, it is likely that

the Classified Information was copied from the Back-Up Server after the daily back-up on March

7, 2016, and before the daily back-up on March 8, 2016.

       D.      TARGET SUBJECT JOSHUA ADAM SCHULTE Was One of Only Three
               Employees Across the Entire CIA Who, in March 2016, Had Been Given
               System Administrator Access To the Back-Up Server

       11.     Based on my conversations with other law enforcement agents and others, my



       3
          I understand, based on my conversations with others familiar with the CIA Group's LAN
that it would be difficult, if not impossible, to copy from the data (not on the Back-Up Server) the
multiple different date-distinguished iterations of the same data that are included in the publicly
released Classified Information. In contrast, a single copy of the Back-Up Server would likely
include each of the prior iterations (or snapshots) of the same data-which is exactly what is
reflected in the publicly released Classified Information.

                                                 8




                                                                                                       JAS_027272
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 217 of 303



review of documents, and my training and experience, I know that the CIA Group's LAN was

designed such that only those employees who were specifically given a particular type of systems-

administrator access ("Systems Administrators") could access the Back-Up Server.

               a.      Systems Administrators were given a particular usemame and password in

order to log on to and access the Back-Up Server.

               b.      Conversely, CIA employees who were not designated Systems

Administrators were not given access to the Back-Up Server. 4

       12.     I know, based on my conversations with other law enforcement agents and others,

in approximately March 2016-the month when the Classified Information is assessed to have

been copied-only three CIA employees were designated Systems Administrators with access to

the CIA Group's Back-Up Server.

               a.      TARGET SUBJECT JOSHUA ADAM SCHULTE ("SCHULTE") was one

of those three Systems Administrators.

                        i.    SCHULTE was employed as a computer engineer by the CIA-

specifically in the CIA Group-from in or about May 2010 through on or about November 10,

2016, when he resigned from the CIA.

                        11.   During SCHULTE' s more than six years working in the CIA Group,

his responsibilities included, among other things, developing computer code for specific projects,

including projects explicitly described in the Classified Information.



       4
           It is, of course, possible that an employee who was not a designated Systems
Administrator could find a way to gain access to the Back-Up Server. For example, such an
employee could steal and use-without legitimate authorization-the usemame and password of
a designated Systems Administrator. Or an employee lacking Systems Administrator access could,
at least theoretically, gain access to the Back-Up Server by finding a "back- door" into the Back-
Up Server.

                                                 9




                                                                                                     JAS_027273
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 218 of 303



                        iii.     SCHULTE had a skill set that enabled him to write computer code

designed to clandestinely copy data from computers.

               b.      As described above, in March 2016, SCHULTE was one of only three CIA

employees throughout the entire CIA who had authorized access to the CIA Group's Back-Up

Server from which the Classified Information was likely copied. The publicly released Classified

Information published by WikiLeaks, based on a preliminary review, appears to contain the names

and/or pseudonyms of, inter alia, multiple CIA employees-including two of the three

aforementioned individuals with designated Systems Administrator privileges.

                         i.      Names used by the other two CIA Group Systems Administrators

were, in fact, published in the publicly released Classified Information.

                         ii.     SCHULTE' s name, on the other hand, was not apparently published

in the Classified Information.

                         iii.    Thus, SCHULTE was the only one of the three Systems

Administrators with access to the Classified Information on the Back-Up Server who was not

publicly identified via WikiLeaks's publication of the Classified Information.

               c.      The other two individuals who served in March 2016 as Systems

Administrators for the CIA Group's LAN remain employed by the CIA. SCHULTE resigned from

the CIA in November 2016, as described in detail below.

       E.      SCHULTE Had Access to the Back-Up Server on March 7 and 8, 2016--The
               Likely Dates of the Copying of the Classified Information

       13.     As described above (see supra Part II.C.10), it appears likely that the Classified

Information was copied between March 7 and March 8, 2016.

               a.     Based on my conversations with other law enforcement agents and others,

and my review of documents, including access records of the CIA Component facility in which


                                                 10




                                                                                                    JAS_027274
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 219 of 303



SCHULTE worked, I know that he was present at work from approximately:

                         i.    10:01 a.m. until 7:16 p.m. on March 7, 2016; and

                         ii.   10:19 a.m. until 7:40 p.m. on March 8, 2016.

               b.      Based on my conversations with other law enforcement agents and others,

and my review of documents, I know that on March 8, 2016, the CIA Group held an offsite

management retreat for many of its senior and midlevel managers. Accordingly, on March gt\

much of the CIA Group's management, including some to whom SCHULTE reported, were not

present in the CIA Component building where SCHULTE and other CIA Group employees

worked.

               c.      I further understand that SCHULTE's workspace (i.e., his desk and

computer workstation) was set up such that only three other CIA Group Employees had direct line-

of-sight to SCHULTE's desk and computer-that is, only three other employees could see what

he was doing at his desk. At least two of those three employees were at the offsite management

retreat on March 8, 2016.

               d.      As described above, in March 2016, only two CIA employees in addition

to SCHULTE were designated Systems Administrators with access to the CIA Group's Back-Up

Server from which the Classified Information was likely copied. On March 8, 2016, one of those

two other designated Systems Administrators was at the offsite management retreat. (The retreat

was held at a location that did not have any access to the CIA Group's LAN, including the Back-

up Server, and therefore afforded no access to the Classified Information.) 5




       5
          On March 7 and 8, 2016, the third of the three CIA employees with Systems
Administrator access was located at a CIA facility that did, in fact, have access to the Back-Up
Server from which the Classified Information was likely copied.

                                                11




                                                                                                   JAS_027275
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 220 of 303



       F.      SCHULTE's Unauthorized             Unilateral    Reinstatement      of   His   Own
               Administrative Privileges

       14. Based on my conversations with other law enforcement agents and others, and my

review of documents, I understand that, on or about April 4, 2016, around the time of his

reassignment to another branch within the CIA Group, many of SCHULTE's administrator

privileges on the LAN were revoked, and he was no longer permitted to serve as a Systems

Administrator in the CIA Group's LAN.

               a.      At the same time, on or about April 4, 2016, SCHULTE's computer access

to a specific developmental project ("Project-I") was also revoked. Until his reassignment,

SCHULTE had been the CIA Group employee with principal responsibility for Project-I.

               b.      Upon that transfer, principal responsibility for Project-I was transferred to

another CIA Group employee, who received computer access to Project-1. 6

               c.      I know from my review of publicly available material on the Internet,

including WildLeaks.org, that Project-I was one of a small group of CIA projects and capabilities

that WikiLeaks highlighted explicitly by name in its March 7, 2017 press release that accompanied

the online publication of the Classified Information.

       15.     Based on my conversations with other law enforcement agents and others, and my

review of documents, I understand that, less than two weeks later, on or about April 11, 2016,

SCHULTE unilaterally, and without authorization, logged onto the CIA Group's LAN and

reinstated his own administrator privileges.

               a.      On or about April 14, 2016, CIA Group management discovered that



       6
         SCHULTE retained read-only access to Project-I (but not the ability to alter the code)
and the ability to copy the computer code associated with it in order to support another project for
which he had responsibility.

                                                12




                                                                                                       JAS_027276
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 221 of 303



SCHULTE had personally re-instituted his administrator privileges without permission.

               b.      On or about April 18, 2016, SCHULTE received notice regarding CIA

policies against personnel restoring their own access to privileges or computer networks after those

accesses have been revoked. SCHULTE signed an acknowledgment that he understood that

"individuals are not permitted to personally attempt and/or renew their previous authorizations

[including administrator privileges] to any particular [computer] system." That notice further

instructed SCHULTE: "do not attempt to restore or provide yourself administrative rights to any

project and/or system for which they have been removed."

               c.      A little more than one month later, on May 26, 2016, and notwithstanding

the warnings described above, SCHULTE made an official request that he again be given full

access to Project-I. Before receiving a response to that request, SCHULTE requested access from

another employee who, apparently without proper vetting, granted SCHULTE the requested full

access to Project-I.

                       1.     On the same day, SCHULTE used that newly obtained access to,

unilaterally and without authorization, revoke the computer access permissions of all other CIA

Group employees to work on Project-I.

                       ii.    Once this conduct was discovered, SCHULTE was issued a letter of

warning that stated, "You were aware of the policy for access and your management's lack of

support for you to retain administrative privileges, but nonetheless you took steps to deliberately

violate that policy and gain those privileges." It continued by warning SCHULTE that any future

violations would result in "further administrative action of a more severe nature."

                       iii.   After receiving the letter of warning, SCHULTE disagreed with

some of its conclusions and consequently refused to sign the form.



                                                13




                                                                                                       JAS_027277
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 222 of 303



       16.     Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I know that the unauthorized duplication,

retention and removal of the Classified Information from the CIA Group's computer network, and

its placement on the publicly available Internet, exceeds the authorized access to those

government-owned and controlled computer networks of any user. See 18 U.S.C. § 1030.

       G.      Internal CIA Investigation of SCHUL TE and a CIA Colleague

       17.     Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I know that, in or around March 2016,

SCHULTE came to the attention of CIA security after SCHULTE alleged that another CIA Group

co-worker had made a threat against him. SCHULTE expressed deep unhappiness about the way

that CIA responded to the alleged threat. He threatened legal action against the CIA for its

handling of the situation, and repeatedly stated that he felt that he was being punished by CIA

management for reporting the alleged threat incident. SCHULTE informed CIA security that, if

"forced into a corner" he would proceed with a lawsuit against the CIA. He also repeatedly

threatened that he or his lawyer would go to the media. In addition, CIA security learned that

SCHULTE had removed an internal CIA document from CIA facilities that regarded his

complaints to the CIA concerning its handling of the alleged threat, despite being told multiple

times by CIA security officials not to do so.

       18.     In approximately August 2016, as part of a standard background reinvestigation of

SCHULTE for purposes of renewing his security clearances, the CIA conducted interviews of

multiple CIA Group colleagues. Among other things:

               a.      Some (but not all) colleagues independently reported that SCHULTE's

demeanor with his management and colleagues, and his commitment to his work, changed

markedly for the worse in or around February 2016.
                                                14




                                                                                                   JAS_027278
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 223 of 303



                b.      Multiple colleagues stated that SCHULTE had indicated that he felt

aggrieved by the CIA in a number of respects. Some also reported that they believed SCHULTE

to be untrustworthy and potentially subject to outside coercion. (Other colleagues made no such

report and, indeed affirmatively reported that they believed that SCHULTE was, in fact,

trustworthy.)

                c.      Some (but not all) colleagues also reported that SCHULTE's security

practices were lax, and that SCHULTE tended not to abide by security guidelines he deemed

inconvenient-particularly guidelines concerning when and what kinds of media or data (such as

external drives) could be connected or uploaded to CIA computer systems. 7

       H.       SCHULTE's November 2016 Resignation from the CIA

       19.      Based on my conversations with other law enforcement agents and others, my

review of documents, and my training and experience, I know that, in connection with and

preceding SCHULTE's November 2016 resignation from the CIA, he sent the following

communications, among others:

                a.      Approximately one month prior to his resignation, on October 12, 2016,

SCHULTE, using his CIA email account, sent an email to another CIA Group employee at that

employee's official email account. The subject line of the email stated, "ROUGH DRAFT of

Resignation Letter *EYES ONLY*." The email contained a letter entitled "Letter of Resignation

10/12/16" and addressed to "To whomever it may concern" ("Draft Resignation Letter"). I know

from reviewing the Draft Resignation Letter, which spanned approximately three single-spaced

pages, the following:




       7
          External drives can be connected to computers and files in order to allow users to move
files from the computers onto the portable external drives.

                                               15




                                                                                                    JAS_027279
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 224 of 303



                      i.     SCHULTE began the letter by stating, in substance and in part, that

he had "always been a patriot" and would "obviously continue to support and defend this country

until the day that I die," but that "from this day forward" he would "no longer do so as a public

servant."

                      11.    SCHULTE claimed that he believed that the CIA Group

management had unfairly "veiled" CIA leadership from various of SCHULTE' s previously

expressed concerns, including concerns about the network security of the CIA Group's LAN.

SCHULTE continued: "That ends now. From this moment forward you can no longer claim

ignorance; you can no longer pretend that you were not involved."

                      iii.   SCHULTE explained that he was resigning from the CIA because

CIA Group management had, among other things, "ignored" issues he had raised about "security

concerns" and had attempted to "conceal these practices from senior leadership," including that

the CIA Group's LAN was "incredibly vulnerable" to the theft of sensitive data. He claimed that

one named CIA Group manager had ignored his security concerns and "later attempt[ ed] to evade

responsibility and blame the decentralized and insecure [CIA Group computing] environment

entirely on me." 8

                      1v.    Specifically, SCHULTE wrote that inadequate CIA security

measures had "left [the CIA Group's LAN] open and easy for anyone to gain access and easily

download [from the LAN] and upload [sensitive CIA Group computer code] in its entirety to the

[public] internet."

               b.     It appears that SCHULTE did not, in fact, submit the Draft Resignation


       8
       SCHULTE went on to describe other complaints he had about managers at the CIA.
Among other things, SCHULTE described his complaints about the way in which CIA Group
management had handled various personnel and disciplinary issues (see supra at Part II.G.16).

                                               16




                                                                                                    JAS_027280
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 225 of 303



Letter.

                c.     On his last day with the CIA (November 10, 2016), SCHULTE did,

however, send an internal email to the CIA Office of the Inspector General (OIG) advising that

office that he had been in contact with the United States House of Representatives' Permanent

Select Committee on Intelligence regarding his complaints about the CIA ("OIG Email").

                       i.     In the OIG Email, which SCHULTE labeled "Unclassified,"

SCHULTE raised many of the same complaints included in the draft "Letter of Resignation

10/12/16," described above, including the CIA's treatment of him and its failure to address the

"security concerns" he had repeatedly raised in the past.

                       ii.    Shortly thereafter, CIA security learned that one of SCHULTE's

colleagues had witnessed SCHULTE printing the OIG Email, placing it in a folder, and exiting the

CIA Component facility where SCHULTE worked.

                       111.   Notwithstanding     SCHULTE's       labeling   of the   email   as

"Unclassified," the CIA subsequently determined that the OIG Email which SCHULTE removed

from the CIA without authorization did, in fact, contain classified information.

          I.    SCHUL TE' s Recent Inquiries About the Status of the Investigation

          20.   Based on my conversations with other law enforcement agents and others, and my

review of documents, I understand that, since the March 7, 2017 publication of the Classified

Information on WikiLeaks, SCHULTE has repeatedly initiated contact, via telephone and text

messages, with multiple of his former CIA Group colleagues. Those colleagues have reported that

contact to government and law enforcement officials.

                a.     In those communications with his former colleagues, SCHULTE has

repeatedly asked about the status of the investigation into the disclosure of the Classified

Information.
                                                17




                                                                                                   JAS_027281
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 226 of 303



                  b.     SCHULTE has request~d more details on the information that was

disclosed.

                  c.     SCHULTE has inquired of his interlocutors' personal opinions regarding

who, within the CIA Group, each believes is responsible for the disclosure of the Classified

Information. SCHULTE has also asked what other former CIA Group colleagues are saying about

the disclosure.

                  d.     SCHULTE has repeatedly denied any involvement in the disclosure of the

Classified Information.

                  e.     SCHULTE has indicated the he believes that he 1s a suspect m the

investigation of the leak of Classified Information.

                  f.     I am not aware of any other former CIA employee who has initiated any

contact with former colleagues regarding the disclosure of the Classified Information.

       J.         SCHULTE' s Planned Travel

       21.        Based on my conversations with other law enforcement agents and others, and my

review of documents, including information provided by the Department of Homeland Security, I

understand that SCHULTE has booked an international flight departing in four days-Thursday,

March 16, 2017.        (Return travel to the United States is booked for a few days later.) The

aforementioned records and conversations reflect that this is only SCHULTE's second trip

reflected in in DHS records outside the United States.

       K.         Probable Cause Justifying Search of the Subject Premises

       22.        Thus, based on the above, I submit that there is probable cause to believe that

SCHULTE has committed by the Subject Offenses by stealing a substantial amount of classified

information from the CIA and has transmitting that information to individuals not authorized to

receive it, thereby endangering the nation's national security. Based on my training and

                                                 18




                                                                                                    JAS_027282
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 227 of 303



experience, I know that individuals who are involved in the unauthorized retention, gathering, and

transmission of classified documents or materials, and the unauthorized removal and retention of

classified documents or materials use computers and other electronic devices in :furtherance of

their criminal activities. Based on my training and experience, I also know that individuals

typically keep their computers and other electronic devices in their homes.

       23.     Based on my participation in this investigation, I believe that SCHULTE resides at

the Subject Premises. Among other things, I have reviewed records provided by SCHULTE's

employer in New York City, which indicate that SCHULTE resides at the Subject Premises. I

have also reviewed SCHULTE's credit card records, which reflect that SCHULTE resides at the

Subject Premises. I have also spoken with other law enforcement officers who have observed

SCHULTE enter and exit the Building on several occasions since on or about March 8, 2017.

Those law enforcement officers have also told me that the Building has an electronic directory that

lists SCHULTE's name as the individual residing in the Subject Premises.

       L.      Probable Cause Justifying Search of ESI

       24.     As noted above, individuals who engage in the unauthorized retention, gathering,

and transmission of classified documents or materials, and the unauthorized removal and retention

of classified documents or materials often use computers and other electronic devices to store

documents and records relating to their illegal activity. Individuals engaged in these activities use

electronic devices to, among other things, store copies of classified documents or materials; engage

in email correspondence relating to their illegal activity; store contact information of co-

conspirators, including telephone numbers, email addresses, and identifiers for instant messaging

and social medial accounts; and/or store records of illegal transactions involving classified

documents.



                                                 19




                                                                                                        JAS_027283
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 228 of 303



       25.     Individuals who engage in the criminal activity described herein, in the event that

they change computers, will often back up or transfer files from their old computers' hard drives

to that of their new computers, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity. In addition, individuals

who engage in such criminal activity will often also store or transfer files on electronic storage

media other than computer hard drives, including thumb drives, flash memory cards, CD-ROMs,

or portable hard drives to, for example, facilitate the use of the information or to transfer it to co-

conspirators in support of the criminal scheme.

       26.     Individuals who engage in criminal activity involving computers and electronic

devices also often maintain physical evidence of their criminal activity, including, among other

things, printouts of documents and records that are also stored electronically, as described above,

or handwritten notes of the same, for example as a backup in case of a failure of the electronic

media on which they were stored or to facilitate use of the data.

       27.     Computer files or remnants of such files can be recovered months or even years

after they have been downloaded onto a hard drive, deleted, or viewed via the Internet. Electronic

files can be stored on a hard drive for years at little or no cost. Even when such files have been

deleted, they can often be recovered, depending on how the hard drive has subsequently been used,

months or years later with forensics tools. Specifically, when a person "deletes" a file on a home

computer, the data contained in the file does not actually disappear; rather, that data remains on

the hard drive until it is overwritten by new data. Deleted files, or remnants of deleted files, may

accordingly reside in "slack space" (space that is not being used for storage of a file) for long

periods of time before they are overwritten. In addition, a computer's operating system may keep

a record of deleted data in a "swap" or "recovery" file. Similarly, files that have been viewed via



                                                  20




                                                                                                          JAS_027284
       Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 229 of 303



the Internet are generally automatically downloaded into a temporary Internet directory or "cache."

The browser typically maintains a fixed amount of hard drive space devoted to these files, and the

files are only overwritten as they are replaced with more recently viewed Internet pages. Thus,

the ability to retrieve from a hard drive or other electronic storage media depends less on when the

file was downloaded or viewed than on a particular user's operating system, storage capacity, and

computer habits.

         28.    Based on the foregoing, I respectfully submit that there is probable cause to believe

that SCHULTE is committing or has committed the Subject Offenses, and that evidence of this

criminal activity is likely to be found in the Subject Premises and on computers and electronic

media found in the Subject Premises.

III.     Items to Be Seized

         29.    Closed or Locked Containers. Based on my training, experience, participation in

this and other investigations, I know that individuals who participate in criminal activities routinely

secrete and store books, records, documents, currency and other items of the sort described in

Attachment A in secure locations like safety deposit boxes, suitcases, safes, key-lock strong boxes,

and other types of locked or closed containers in an effort to prevent the discovery or theft of said

items. The requested warrant and search procedure includes a search of any closed containers on

the Subject Premises, including cabinets, vehicles, doors to rooms, sheds, outbuildings, and other

appurtenances located on or within the Subject Premises whether they are locked or unlocked.

         30.   Electronic Devices. Based on the foregoing, and consistent with Rule 41(e)(2)(B),

the requested warrants would permit seizing, imaging, or otherwise copying storage media that

reasonably appear to contain some or all of the evidence described in the warrant, and would

authorize a later review of the media or information consistent with the warrant. Based upon my

training and experience and information related to me by agents and others involved in the forensic

                                                  21




                                                                                                          JAS_027285
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 230 of 303



examination of computers, I know that computer data can be stored on a variety of systems and

storage devices including hard disk drives, floppy disks, compact disks, thumb drives, magnetic

tapes and memory chips. I also know that during the search of the Subject Premises it may not be

possible to fully search computer equipment and storage devices for data for a number of reasons,

including the following:

               a.      Searching computer systems is a highly technical process, which requires

specific expertise and specialized equipment. There are so many types of computer hardware and

software in use today that it is impossible to bring to the search site all of the necessary technical

manuals and specialized equipment necessary to conduct a thorough search. In addition, it may

also be necessary to consult with computer personnel who have specific expertise in the type of

computer, software application or operating system that is being searched.

               b.      The volume of data stored on many computer systems and storage devices

will typically be so large that it will be highly impractical to search for data during the execution

of the physical search of the Subject Premises. A single megabyte of storage space is the

equivalent of 500 double-spaced pages of text. A single gigabyte of storage space, or 1,000

megabytes, is the equivalent of 500,000 double-spaced pages of text. Storage devices capable of

storing 160 gigabytes (GB) of data are now commonplace in desktop computers. Consequently,

each non-networked, desktop computer found during a search can easily contain the equivalent of

80 million pages of data, which, if printed out, would result in a stack of paper over four miles

high.

               c.      Computer users can attempt to conceal data within computer equipment and

storage devices through a number of methods, including the use of innocuous or misleading

filenames and extensions. For example, files with the extension ".jpg" often are image files;



                                                 22




                                                                                                         JAS_027286
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 231 of 303



however, a user can easily change the extension to ".txt" to conceal the image and make it appear

that the file contains text. Computer users can also attempt to conceal data by using encryption,

which means that a password or device, such as a "dongle" or "keycard," is necessary to decrypt

the data into readable form. In addition, computer users can conceal data within another seemingly

unrelated and innocuous file in a process called "steganography."        For example, by using

steganography a computer user can conceal text in an image file which cannot be viewed when the

image file is opened. Therefore, a substantial amount of time is necessary to extract and sort

through data that is concealed or encrypted to determine whether it is evidence, contraband or

instrumentalities of a crime.

        31.    In light of these concerns, I hereby request the Court's permission to copy at the

Subject Premises information stored on computer hardware (and associated peripherals) that may

contain some or all of the evidence described in Attachment A hereto, and to conduct an off-site

search of such copies for the evidence described, using the general procedures described in

Attachment A. However, to the extent law enforcement is unable to copy electronic devices at the

Subject Premises, I hereby request the Court's permission to seize those devices and search them

off-site.

IV.     Procedures for Searching ESI

        A.     Execution of Warrant for ESI

        32.    Federal Rule of Criminal Procedure 4l(e)(2)(B) provides that a warrant to search

for and seize property "may authorize the seizure of electronic storage media or the seizure or

copying of electronically stored information ... for later review." Consistent with Rule 41, this

application requests authorization to search and/or seize any computer devices and storage media

and transport them to an appropriate law enforcement facility for review. This is typically

necessary for a number of reasons:

                                               23




                                                                                                     JAS_027287
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 232 of 303



       •     First, the volume of data on computer devices and storage media is often impractical

             for law enforcement personnel to review in its entirety at the search location.

       •     Second, because computer data is particularly vulnerable to inadvertent or intentional

             modification or destruction, computer devices are ideally examined in a controlled

             environment, such as a law enforcement laboratory, where trained personnel, using

             specialized software, can make a forensic copy of the storage media that can be

             subsequently reviewed in a manner that does not change the underlying data.

       •     Third, there are so many types of computer hardware. and software in use today that it

             is impossible to bring to the search site all of the necessary technical manuals and

             specialized personnel and equipment potentially required to safely access the

             under! ying computer data.

       •     Fourth, many factors can complicate and prolong recovery of data from a computer

             device, including the increasingly common use of passwords, encryption, or other

             features or configurations designed to protect or conceal data on the computer, which

             often take considerable time and resources for forensic personnel to detect and resolve.

       B.       Review of ESI

       33.      Following the search of any computer devices and storage media and/or the creation

of forensic image copies, law enforcement personnel (including, in addition to law enforcement

officers and agents, and depending on the nature of the ESI and the status of the investigation and

related proceedings, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

control) will review the ESI contained therein for information responsive to the warrant.




                                                  24




                                                                                                        JAS_027288
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 233 of 303



       34.       In conducting this review, law enforcement personnel may use various techniques

to determine which files or other ESI contain evidence or fruits of the Subject Offenses. Such

techniques may include, for example:

       •     surveying directories or folders and the individual files they contain (analogous to
             looking at the outside of a file cabinet for the markings it contains and opening a drawer
             believed to contain pertinent files);

       •     conducting a file-by-file review by "opening" or reading the first few "pages" of such
             files in order to determine their precise contents (analogous to performing a cursory
             examination of each document in a file cabinet to determine its relevance);

       •     "scanning" storage areas to discover and possibly recover recently deleted data or
             deliberately hidden files; and

       •     performing electronic keyword searches through all electronic storage areas to
             determine the existence and location of search terms related to the subject matter of the
             investigation. (Keyword searches alone are typically inadequate to detect all
             information subject to seizure. For one thing, keyword searches work only for text data,
             yet many types of files, such as images and videos, do not store data as searchable text.
             Moreover, even as to text data, there may be information properly subject to seizure
             but that is not captured by a keyword search because the information does not contain
             the keywords being searched.)

       35.      Law enforcement personnel will make reasonable efforts to restrict their search to

data falling within the categories of evidence specified in the warrant.           Depending on the

circumstances, however, law enforcement personnel may need to conduct a complete review of all

the ESI from searched devices or storage media to evaluate its contents and to locate all data

responsive to the warrant.

       C.       Return of ESI

       36.      If the Government seizes any electronic devices, later determines that the electronic

devices are no longer necessary to retrieve and preserve the data, and the items are not subject to

seizure pursuant to Federal Rule of Criminal Procedure 41(c), the Government will return these

items, upon request. Computer data that is encrypted or umeadable will not be returned unless

law enforcement personnel have determined that the data is not (i) an instrumentality of the

                                                  25




                                                                                                          JAS_027289
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 234 of 303



offense, (ii) a fruit of the criminal activity, (iii) contraband, (iv) otherwise unlawfully possessed,

or (v) evidence of the Subject Offenses.

V. Execution of the Search Warrant: Necessity of Covert Search and Delayed Notification

        37.    I respectfully request that the search warrant permit law enforcement agents to

execute the search at any time in the day or night. I also respectfully request that the search warrant

permit law enforcement agents to execute the search warrant covertly without advance or

contemporaneous notice of the execution of the warrant, or if they deem covert execution

impracticable to execute the search warrant overtly without further order of the Court. Law

enforcement agents will provide notice of the execution of the warrant, if it is executed covertly,

within seven days of execution unless there is a new showing, made to the Court, that delayed

notice is appropriate. If the warrant is executed overtly, notice will be provided at or as soon as

practicable after the execution.

               a.      As described in greater detail above and below, there is probable cause to

believe that SCHULTE has stolen a substantial amount of classified information and transmitted

that information to those not authorized to receive it, thereby endangering the nation's national

security.

               b.      SCHULTE likely engaged in these activities by using sophisticated

computer skills to exfiltrate a substantial amount of data onto a removable drive and then covertly

removed that drive from the CIA.

               c.      If SCHULTE is provided advance or contemporaneous notice of the

execution of this search warrant, it may allow him to destroy evidence of his crimes on electronic

devices by, for example, deleting drives or activating encryption programs that would make his

devices virtually impossible to access.



                                                 26




                                                                                                          JAS_027290
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 235 of 303



               d.      Moreover, law enforcement agents will likely need some time to review and

analyze any electronic devices identified at the Subject Premises. If SCHULTE is provided

advance or contemporaneous notice of the search of the Subject Premises, he may be able to

destroy evidence that can be developed based on the search of electronic devices.

        38.    Pursuant to Title 18, United States Code, Section 3103a(b)(1 ), delayed notification

may be provided for a search warrant obtained pursuant to Rule 41 of the Federal Rules of Criminal

Procedure if "the court finds reasonable cause to believe that providing immediate notification of

the execution of the warrant may have an adverse result." Delayed notification pursuant to this

provision may only be provided for a reasonable period not to exceed 30 days, although it may be

extended by the court for good cause shown, pursuant to Title 18, United States Code, Sections

3103a(b)(3) and 3103(c). A delayed notice warrant obtained pursuant to thi~ provision prohibits

"the seizure of tangible property, any wire electronic communication (as defined in section 2510),

or, except as expressly provided in chapter 121, any stored wire or electronic information, except

where the court finds reasonable necessity for the seizure." Title 18, United States Code, Section

3103(b)(2) (emphasis added).

       39.     The investigation of the Subject Offenses and SCHULTE is on-going, and remains

extremely sensitive. The FBI is continuing to review an enormous volume of electronic evidence,

much of which remains highly classified and extremely sensitive. In addition, based on inter alia

the statements in WikiLeaks March 7, 201 7 press release accompanying the Classified

Information, it appears at least possible that additional CIA information may have been stolen and

provided to WikiLeaks or others not authorized to receive it. Accordingly, ensuring that the

investigation remains covert for as long as possible is at its zenith. Public disclosure of the search

prematurely could cause evidence to be destroyed or additional information to be hastily released



                                                 27




                                                                                                         JAS_027291
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 236 of 303



onto the Internet. In that context, I know, based on my review of the WikiLeaks press release, that

they claimed to have refrained from publishing additional information they purport to possess such

as '"armed' cyberweapons," which I understand based on my training, experience and involvement

in this investigation to mean the specific computer code they claim could actually be used to

perpetrate a cyber-attack or penetration). They also claim to have "anonymi[zed] some identifying

information," which I understand, based on my training, experience, and involvement in this

investigation, to include the names of covert CIA operatives and possibly covert United States

Government locations. Finally, because SCHULTE has booked an overseas trip for this Thursday,

it is critical that, to the extent possible, the search be conducted in such a way as to minimize the

possibility that it causes him to flee or to destroy evidence. In light of the foregoing, it is reasonably

necessary to conduct the search requested herein covertly.

        40.     Consistent with Title 18, United States Code, Section 3103a(b)(2), this application

requests that any notice otherwise required for the seizure and search of information be delayed

for a period of 30 days in light of the reasonable necessity - comprising both the investigatory

aims and mitigating goals of this investigation - for such a delay.




                                                   28




                                                                                                             JAS_027292
      Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 237 of 303




VI.     Conclusion and Ancillary Provisions

        41.            Based on the foregoing, I respectfully request the court to issue a warrant to search

and seize the items and information specified in Attachment A to this Affidavit and to the Search

and Seizure Warrant.

        42.            In light of the confidential nature of the continuing investigation, I respectfully

request that this Affidavit and all papers submitted herewith be maintained under seal until the

Court orders otherwise.



                                                   JE]tfD. DONALD ON
                               , , I:   :'1
                                                   Special Agent
                                                   Federal Bureau of Investigation

Sworn to byfory me ,on
this 13th day of March 2017
               '   I
                   I



              SlBarbarn: Moses

~~~~~~~---,-'~~~,-,-.~~~~~~~




THE HONORABLE BARBARA MOSES
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                                       29



                                                                                                               JAS_027293
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 238 of 303



                                            Attachment A

I. Premises to be Searched-Subject Premises

        The premises to be searched (the "Subject Premises") is described as follows, and includes

all locked and closed containers found therein:

        The Subject Premises is particularly described as apartment SC in a building located at 200
        East 39th Street, New York, New York 10016 (the "Building"). The Building is located
        near the comer of 39th Street and Third Avenue. The Building is nineteen stories high and
        contains approximately ninety-one apartment units. The Subject Premises is a one-
        bedroom apartment located on the eighth floor of the Building, and it is clearly identifiable
        as apartment SC from the outside of the Subject Premises.

II. Execution of the Warrant

        Law enforcement agents are permitted to execute the search warrant at any time in the day

or night, and further to execute the search warrant covertly without advance or contemporaneous

notice of the execution of the search warrant. Law enforcement agents will provide notice of the

execution of the warrant within seven days of execution unless there is a new showing, made to

the Court, that delayed notice is appropriate.

III. Items to Be Searched and Seized

    A. Evidence, Fruits, and Instrumentalities of the Subject Offenses

        The items to be searched and/or seized from the Subject Premises include the following

evidence, fruits, and instrumentalities of: (i) the unauthorized possession and, inter alia, the

communication of national defense information to someone not entitled to receive it, in violation

of Title 18, United States Code, Section 793(d); (ii) the unlawful retention of national defense

information, in violation of Title 18, United States Code, Section 793(e); (iii) exceeding authorized

access to a computer in order to obtain national defense information with reason to believe that

information could be used to the injury of the United States and the advantage of a foreign nation

and willfully transmitting that information to a person not entitled to receive it, in violation of Title




                                                                                                            JAS_027294
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 239 of 303



18, United States Code, Section 1030(a)(1 ); and (iv) intentionally exceeding authorized access and

thereby obtaining information from a department or agency of the United States, in violation of

Title 18, United States Code, Section 1030(a)(2)(B) (collectively, the "Subject Offenses"):

        1.      Evidence concerning occupancy or ownership of the Subject Premises, including

without limitation, utility and telephone bills, mail envelopes, addressed correspondence, diaries,

statements, identification documents, address books, telephone directories, and keys.


       2.       Evidence concerning the identity or location of, and communications with, any co-

conspirators.


       3.       Any and all notes, documents, records, correspondence, or materials, in any format

and medium (including, but not limited to, envelopes, letters, papers, e-mail messages, chat logs

and electronic messages, other digital data files and web cache information, and handwritten

notes), pertaining to the unauthorized retention, gathering, and transmission of classified

documents or materials, and the unauthorized removal and retention of classified documents or

materials.


       4.       Electronic devices (including but not limited to computers, tablets, smartphones,

and cellular telephones) and storage media used in furtherance of the Subject Offenses, containing

evidence of the Subject Offenses, or containing evidence authorized for seizure in paragraphs 1, 2

and 3 above.    The term "storage media" includes any physical object upon which computer data

can be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs,

and other magnetic or optical media.




                                                2




                                                                                                      JAS_027295
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 240 of 303



        5.     Electronic forensic evidence relating to the Subject Offenses, including for any

electronic device or storage media whose search and/or seizure is authorized by this warrant as

described above in paragraph 4 (hereinafter, "Computers" 1), including:


               a. evidence of the times the Computers were used in furtherance of the Subject

                    Offenses;

               b. passwords, encryption keys, and other access devices that may be necessary to

                    access the Computers;

               c. documentation and manuals that may be necessary to access the Computers or

                    to conduct a forensic examination of the Computers;

               d. evidence of software that would allow others to control the Computers, such as

                    viruses, Trojan horses, and other forms of malicious software, as well as

                    evidence of the presence or absence of security software designed to detect

                    malicious software;

               e. evidence indicating how and when the Computers were accessed or used in

                    furtherance of the Subject Offenses;

               f.   evidence indicating the Computers' user's/users' state of mind as it relates to

                    the Subject Offenses;

               g. evidence of the attachment to the Computers of other storage devices or similar

                    containers for electronic evidence in furtherance of the Subject Offenses;




1
  The term "computer" includes all types of electronic, magnetic, optical, electrochemical, or other
high speed data processing devices performing logical, arithmetic, or storage functions, including
desktop computers, notebook computers, mobile phones, tablets, server computers, and network
hardware.

                                                 3




                                                                                                       JAS_027296
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 241 of 303



               h. evidence of counter-forensic programs (and associated data) that are designed

                    to eliminate data from the Computers;

               1.   records of or information about Internet Protocol addresses used by the

                    Computers;

               J.   records of or information about the Computers' Internet activity in furtherance

                    of the Subject Offenses, including firewall logs, caches, browser history and

                    cookies, "bookmarked" or "favorite" web pages, search terms that the user

                    entered into any Internet search engine, and records of user-typed web

                    addresses.

       6.      Iflaw enforcement personnel seize the computer(s) or other electronic device(s),

the personnel will search the computer and/or device(s) within a reasonable amount of time, not

to exceed 60 days from the date of execution of the warrant. If, after such a search has been

conducted, it is determined that a computer or device contains any data listed in paragraphs 1

through 3, the Government will retain the computer or device.         If it is determined that the

computer(s) or device(s) are no longer necessary to retrieve and preserve the data, and the items

are not subject to seizure pursuant to Federal Rule of Criminal Procedure 4I(b), such materials

and/or equipment will be returned within a reasonable time. In any event, such materials and/or

equipment shall be returned no later than 60 days from the execution of this warrant, unless further

application is made to the Court.


   B. Search and Seizure of Electronically Stored Information


       The items to be searched and seized from the Subject Premises also include any computer

devices and storage media that may contain any electronically stored information falling within

the categories set forth in Section III.A of this Attachment above, including, but not limited to,

                                                 4




                                                                                                       JAS_027297
   Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 242 of 303



desktop and laptop computers, disk drives, modems, thumb drives, personal digital assistants,

smart phones, digital cameras, and scanners. In lieu of seizing any such computer devices or

storage media, this warrant also authorizes the copying of such devices or media for later review.


       The items to be searched and seized from the Subject Premises also include:


       1.      Any items or records needed to access the data stored on any seized or copied

computer devices or storage media, including but not limited to any physical keys, encryption

devices, or records oflogin credentials, passwords, private encryption keys, or similar information.


       2.      Any items or records that may facilitate a forensic examination of the computer

devices or storage media, including any hardware or software manuals or other information

concerning the configuration of the seized or copied computer devices or storage media.


       3.      Any evidence concerning the persons with access to, control over, or ownership of

the seized or copied computer devices or storage media.


   C. Review of ESI


       Following seizure of any computer devices and storage media and/or the creation of

forensic image copies, law enforcement personnel (including, in addition to law enforcement

officers and agents, and depending on the nature of the ESI and the status of the investigation and

related proceedings, attorneys for the government, attorney support staff, agency personnel

assisting the government in this investigation, and outside technical experts under government

control) are authorized to review the ESI contained therein for information responsive to the

warrant.




                                                 5




                                                                                                       JAS_027298
    Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 243 of 303



       In conducting this review, law enforcement personnel may use various techniques,

including but not limited to:

       •   surveying various file "directories" and the individual files they contain (analogous to

           looking at the outside of a file cabinet for the markings it contains and opening a drawer

           believed to contain pertinent files);

       •   opening or cursorily reading the first few "pages" of such files in order to determine

           their precise contents;

       •   scanning storage areas to discover and possibly recover recently deleted files;

       •   scanning storage areas for deliberately hidden files;

       •   performing key word searches through all electronic storage areas to determine whether

           occurrences oflanguage contained in such storage areas exist that are intimately related

           to the subject matter of the investigation; and

       •   making reasonable efforts to utilize computer search methodology to search only for

           files, documents, or other electronically stored information within the categories

           identified in Sections I.A and LB of this Attachment.




                                                   6




                                                                                                        JAS_027299
        Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 244 of 303
                                           Exhibit C
                         Subject Devices Seized from Schulte Residence
                                                                                   '

 1B56         Rack server, no serial number
 1B55         Black tower computer, no serial number
 1B54        One bag containing seven CD/DVDs
 1B53         One bag containing twenty-seven CD/DVDs
 1B52        One bag containing twenty-eight CD/DVDs
 1B51        One bag containing twenty-nine CD/DVDs
 1B50        One bag containing fifteen CD/DVDs
 1B49        One bag containing 9 floppy disks, and five CD/DVDs
 1B48        One ATT Sim Card
 1B47        One 16GB Micro SD
 1B46        One 8 GB SanDisk Micro SD
1B45         One UFCU 128MB Thumb Drive
1B44         One Sans Thumb Drive
1B43         One SanDisk 1GB Thumb Drive
1B42         One PNY 1GB Thumb Drive
1B41         One OSR Thumb Drive
1B40         One SanDisk USB Thumbdrive 16GB
1B39         One TP-Link Network USB
1B38         One GarminNUVI SIN: 1C2041768
1B37         One HTC Phone SIN: HT806GOO 1901
1B36         One MS ZUHE Mp3 Player SIN: 014195164210
1B35         One Olympus Camera JOH244018
1B34         One HTC Cell Phone SIN: HT068P900155
1B33         One Samsung Phone Model: SPHL710
1B32         One Western Digital 1 TB Hard Disk Drive ("HI>D") SIN: WCAW32653861
1B31         One 640 GB Western Digital HDD SIN: WCASY0416918
1B30         One 160GB Western Digital HDD SIN: WMAU2U189169
1B29         One Samsung 1 TB HDD SIN: 52AEJ18Z408962
1B28         One Samsung 1 TB HDD SIN: S2AEJ18Z4408961
1B27         One Samsung 1 TB HDD SIN: S2AEJ18Z408963
1B26         One Western Digital 1 TB Hard Drive ("HD") SIN: WCAU45276871
1B25         One Western Digital 1 TB HDD SIN: WCAU42139599
1B24         One Western Digital 1 TB HDD SIN: WCAW32328401
1B23         One Western Digital 1 TB HDD SIN: WCAU45355046
1B22         One Kingston Hyper X Solid State Drive ("SSD 11 )
1B21         One 120GB Samsung SSD S19HNSAD5517655
1B20         One black server tower, no sedal number
1Bl9         One Samsung Phone Model SM-J320P
1B18         One Kindle
1B17         One Samsung tablet SIN: R52H60LF5RY
1B16         One Kindle
1Bl5         One Xboxl SIN: 149212254048
1Bl4         One Xbox 360s SIN: 033320322443




                                                                                   JAS_027300
       Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 245 of 303
                                        Exhibit C
                      Subject Devices Seized from Schulte Residence

1B13       One SanDisk MP3 Player
1B12       One SanDisk MP3 Player
lBlO       One SanDisk Thumbdrive
1B9        One black server tower




                                                                              JAS_027301
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 246 of 303




                                                                       JAS_027302
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 247 of 303




                                                                       JAS_027303
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 248 of 303




                                                                       JAS_027304
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 249 of 303




                                                                       JAS_027305
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 250 of 303




                                                                       JAS_027306
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 251 of 303




                                                                       JAS_027307
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 252 of 303




                                                                       JAS_027308
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 253 of 303




                                                                       JAS_027309
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 254 of 303




                                                                       JAS_027310
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 255 of 303




                                                                       JAS_027311
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 256 of 303




                                                                       JAS_027312
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 257 of 303




                                                                       JAS_027313
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 258 of 303




                                                                       JAS_027314
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 259 of 303




                                                                       JAS_027315
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 260 of 303




                                                                       JAS_027316
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 261 of 303




                                                                       JAS_027317
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 262 of 303




                                                                       JAS_027318
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 263 of 303




                                                                       JAS_027319
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 264 of 303




                                                                       JAS_027320
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 265 of 303




                                                                       JAS_027321
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 266 of 303




                                                                       JAS_027322
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 267 of 303




                                                                       JAS_027323
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 268 of 303




                                                                       JAS_027324
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 269 of 303




                                                                       JAS_027325
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 270 of 303




                                                                       JAS_027326
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 271 of 303




                                                                       JAS_027327
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 272 of 303




                                                                       JAS_027328
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 273 of 303




                                                                       JAS_027329
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 274 of 303




                                                                       JAS_027330
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 275 of 303




                                                                       JAS_027331
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 276 of 303




                                                                       JAS_027332
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 277 of 303




                                                                       JAS_027333
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 278 of 303




                                                                       JAS_027334
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 279 of 303




                                                                       JAS_027335
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 280 of 303




                                                                       JAS_027336
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 281 of 303




                                                                       JAS_027337
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 282 of 303




                                                                       JAS_027338
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 283 of 303




                                                                       JAS_027339
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 284 of 303




                                                                       JAS_027340
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 285 of 303




                                                                       JAS_027341
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 286 of 303




                                                                       JAS_027342
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 287 of 303




                                                                       JAS_027343
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 288 of 303




                                                                       JAS_027344
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 289 of 303




                                                                       JAS_027345
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 290 of 303




                                                                       JAS_027346
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 291 of 303




                                                                       JAS_027347
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 292 of 303




                                                                       JAS_027348
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 293 of 303




                                                                       JAS_027349
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 294 of 303




                                                                       JAS_027350
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 295 of 303




                                                                       JAS_027351
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 296 of 303




                                                                       JAS_027352
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 297 of 303




                                                                       JAS_027353
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 298 of 303




                                                                       JAS_027354
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 299 of 303




                                                                       JAS_027355
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 300 of 303




                                                                       JAS_027356
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 301 of 303




                                                                       JAS_027357
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 302 of 303




                                                                       JAS_027358
Case 1:17-cr-00548-PAC Document 111-3 Filed 07/03/19 Page 303 of 303




                                                                       JAS_027359
